Case 1:18-cv-07261-RJD-JRC Document 1-2 Filed 12/20/18 Page 1 of 113 PageID #: 98




                   EXHIBIT A
                              PART 2 OF 3
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                        INDEX NO. 523152/2018
        CaseNO.
NYSCEF DOC.  1:18-cv-07261-RJD-JRC
                2                  Document 1-2 Filed 12/20/18 Page 2RECEIVED
                                                                      of 113 PageID #: 99
                                                                              NYSCEF:  11/19/2018




                                                                                                                        printed
                                                                                                                 WORKSRV2                        FOR3745823B5324 on 05/21/1999                        03:56PM * P     3/32
  Revd 05/21 03:44PM (12:40) on RSPABRigh Iine                             03 for       FORMAN
                                                                                                                                                                                                                      003
          05/21/99    FRI 15:48   FAX




                                                                                                             ARTICIE             XI.
                                                                         PROFITS.                LOSSES               AND DISTRIBUTIONS

                                 11.01.          Allocation               of Profits.             Losses.           Credits         and       Cash         Distributions.


                                              (a)                  All    profits,           losses           and        credits,  except     those   items  in Sectione                                 11.03,
                   11.06         and        1L10             below          shall           be     allocated                to the   Partners       in accordance     with                                their
                   Percentage              Interests.                Net       Cash         Flow            available        after       payment             of the       Development                Fee, and
                   the     fee    i;,âyabla             pursuant            to Paragraph                       13.04(h)(iii),             and        the     Tenant/Community                        Services
                   Fee,      and           following   achievement                                     of     Breakeven                 Operations              shall   be applied                      and/or
                   distributed              on the Payment    Date                           in the           following          priority:


                                                                  (i)          first, to the   payment     of any    outstanding                                                    Excess         IP     Loan
                                 Amount               and       then       to the payment    of any remaining     IP Loans;


                                                                 (ii)           second,                (A) if        there         are        any   outstanding                  Operating     Deficit
                                 Loans,              until      such        Operating                  Deficit        Loans            have      been paid      in          full,   Net Cash      Flow
                                 under           this         clause11.01(a)(iii)    shall    be paid      and  distributed                                                       in the   following
                                 percentages:                (A) eighty    percent      (80%)    to the payment        of outstanding                                                            Operating
                                 Deficit             Loans,   and (B) twenty       percent     (20%) to be distributed         among                                                          the Limited
                                 Partners              pro rata in accordance       with   their   Percentage   Interests;     and


                                                 ,                 (B) if there             no outstanding                      Operating            Deficit       Loans,


                                                                                (1)               if the        General            Partner's          Capital          Account           is less      than       or
                                 equal       to         zero,       then,       until            the        General         Partner            has     received           payments             under           this
                                 clause       1L01(a)(iv)(A)                         equal        to the
                                                                                                      maximum       amount   for the preceding     fiscal  Year,
                                 Net       Cash Flow under                           this    clause 11.01(a)(iv)(A)   shall be paid and distributed       in the
                                 following   percentages:                              (1) af ty percent    (50%) to the General     Partner    as payment      of
                                 the Incentive     Partnership                             Management         Fee (to a maximum      of $25,000    per annum)
                                 and (II) fifty percent                         (50%) to be distributed                              among           the     Limited        Partners           pro      rata     in
                                 accordance    with their                         Percentage Interests;                              and


                                                             (2)                if    the        General            Partner's            Capital           Account          is greater          than       zero,
                   then      until         the        General             Partner's              Adjusted                Capital         Account             equals        zero,        Net    Cash        Flow
                   under         this    clause           11.01(a)(iv)(B)      shall                      be distributed       in the following    percentages:       (I) fifty
                   percent      (50%)                to the General       Partner                         as a distribution;       and (II) 49.99 percent       (49.99%)       to
                   the    Investment           Partnership                       and         one        one-hundredth        percent   (0.01%)   to the Special      Limited
                   Partner           as a distribution.


                                                                   Notwithstanding       the foregoing,                                during          such       time      as regulations               of the
                                 any     lender              are    applicable     to the Apartment                                  Complex,              the    total     amount            of Net      Cash
                                 Flow       which          may            be    so distributed                      to    the      Partnere           with       respect        anyto          fiscal        year
                                 shall      not        exceed such                   amounts                as such       regulations             permit         to be distributed.

                                                                                                                 - 66 -


                   WAS: 100871-1




                                                                                                               Page 81 of 192

                                                                                                               83 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                       INDEX NO. 523152/2018
       CaseNO.
NYSCEF DOC. 1:18-cv-07261-RJD-JRC
               2                  Document 1-2 Filed 12/20/18 Page 3RECEIVED
                                                                     of 113 PageID #: 100
                                                                              NYSCEF:  11/19/2018




   Revd 05/21 03:44PM (12:40) on RSPABRigh line                            03 for     FORMAN               WORKSRV2
                                                                                                                  printed                   FOR3745823B5324 on 05/21/1999                            03:S6PM *          4/32
           05/21/99    FRI 16:49   FAX                                                                                                                                                                                  004




                                                                     *
                                                                (                 In the    event        that     the        General         Partner              violates           the    provisions            of
                                 Section           5.01(d)6(requiring         it to                  make             a payment                to        the     Investment
                                                                                                                                                           Partnership)
                                 and/or           8.09, then     notwithstanding                            the foregoing     provisions      of Section    11.01(a),   an
                                 amount              equal          to any such required                    payment     which    was not made       shall be deducted
                                 from        any        payznant         or distribution                  otherwise    payable     or distributable      to the General
                                 Partner                                                   and     such         amount             shall     be distributed                     to the        Investment
                                 Partnership.


                                                  (b)       In any year in which                                a Partner            sells, assigns   or transfers   all or any
                    portion         of     an      Interest    to any Person  who                              during             such year     is admitted     as a substitute
                    Partner,     the share of all profits    and                                 losses      allocated          to, and of all Net Cash Flow and of all
                    cash     proceeds   distributable     under                                  Section              11.04    distributed       to, all Partners     which   is
                    attributable                to      the    Interest
                                                                   sold, assigned       or                               transferred       shall    be divided    between   the
                    assignor           and       the        assignee
                                                               ratably   on the basis       of the number                                                      of monthly              periods       in     such
                    year    before,             and the number      of monthly     periods     on and after,                                                   the first         day        of the        month
                     during   which              such Person is admitted       as a substitute    Partner.


                                                  (c)           The        Partnership             shall        not     distribute            Net         Cash          Flow      prior      to the        Final
                     Closing.             Thereafter,                the     Partnership             shall,    subject    to any applicable      limitation       on the
                     distribution            of Net            Cash          Flow    and         any    required      approval    by the lender,       distribute     Net
                    Cash        Flow       not       lesa     frequently            than       annually     in   the   manner   provided   in S=+-ien       11.01(a).


                                                  (d)     In the event                      that     there        is a determination                             that     there         is any original
                    issue       discount           or imputed    interest                    attributable               to the        Capital             Contribution                 of any Partner,
                    or     any      loan         between      a Partner                     and      the        Partnership,                 any income     or                       deduction   of the
                    Partnership                  attributable                to     such       imputed            interest            or     original issue    discount                              on     such
                    Capital     Contribution                        or loan         (whether        stated            or unstated)              shall           be allocated               solely     to such
                     Partner.


                                             (e)       In the                     event     that  the           deduction             of all        at     a portion             of any fee paid                  or
                     incurred          by  the    Partnership                        to    a Partner             or     an        MRNate            of     a Partner              is disallowed               for
                     federal        income            by the Internal
                                               tax purposes              Revenue     Service                                                             with respect                to a taxable           year
                     of the Partnership,   the Partnership    shall   then  allocate   to such                                                             Partner             an amount             of gross
                     income  of the Partnership     for such year     equal  to the amount                                                                 of such             fee     as to which            the
                     deduction            is disallowed.                     Any Partnership      depreciation                               or other             cost  recovery               deductions
                     not    otherwise                allocated            pursuant     to Section   11.10(e)                           hereof            shall      be allocated                 among        the
                     Partners            in accordance                   with   their Percentage    Interests-


                                                (f)              If any  Partner's                   Interest                in     the   Partnership        is reduced     but                               not
                     eliminated              because            of the admission                    of     new         Partners          or otherwise,       at if any Partner                                     is
                     treated         as     receiving             any items     of property   described                                 in Section      751(a)    of the Code,                                the
                     Partner's            Interest             in   such  items    of Section   751(a)                                 property     that    was    property   of                              the

                     Partnership              while           such Person     was a Partner    shall not                                   be reduced,              but        shall       be retained         by

                                                                                                           - 67 -


                     WAS:100871-1




                                                                                                    Page 82 of 192

                                                                                                    84 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                               INDEX NO. 523152/2018
       CaseNO.
NYSCEF DOC. 1:18-cv-07261-RJD-JRC
               2                  Document 1-2 Filed 12/20/18 Page 4RECEIVED
                                                                     of 113 PageID #: 101
                                                                              NYSCEF:  11/19/2018




                                                                                                               WORKSRV2
                                                                                                                      printed              FOR374582385324 on 05/21/f999                    03:56PM *     5/32
  Revd 05/21 D3:44PM (12:40) on RSPABRigh line                          03 for         FORMAN
                                                                                                                                                                                                          005
          05/21/99    FRI 15:49   FAX




                   the     Partner          so long as the                  Partner             has        an Interest            in     the        Partnership         and     so long       as the
                   Partnership              has  an Interest                    in     such     property.


                                               (g)     In accordance      with                             Section            704(c) of the Code                  (relating       to allocations
                   with      respect         to appreciated    contributed                                property)            and the Regulations                    thereunder,           income,
                   gain,      loss,     and         deduction             with           respect          to any         property           contributed             to the capital             of the
                   Partnership        shall   be allocated,       solely  for tax purposes,    among    the Partners       so as to take
                   account      of any variation        between     the adjusted   basis of such property       to the Partnership       for
                   federal     income     tax purposes         and its fair market      value.   Any   el-tions      or other   decisions
                   relating      to such     allocations      shall    be made   by the General      Partner      in any manner        that
                   reasonably           reflects        the       purpose               and    intention            of this       Agreement.


                                              (h)            The         paymentby the General      Partner    of Excess    Development         Costs
                   (excluding           only payments                      to fund
                                                                          used       Operating    Deficits)   shall   not be treated    as an item
                   of income           or gain to the           Partnership.       If the General     Partner    funds   any Operating       Deficits
                   Loans       pursuant              to Section     8.09(b),   any deducticñs     or losses of the Partnership        attributable
                   to the     use of those             funds            shall   be specially    allocated     to the General    Partner    and in any year
                   in which           the    Partnership                 repays      all or a portion     of an Operating     Deficit   Loan,  the General
                   Partner        shall       be specially                 allocated     an item     of gross income      equal   to the amount     of such
                   repayment


                                              (i)            If    cost         savings             exists,        as    set     forth         in     Section
                                                                                                                                            5.01(c)(vi)   above,  the
                   Partnership               shall      make             a distribution                    to    the      Investment
                                                                                                                              Partnership         and   the  General
                   Partner     in       the       amount           and          if and        when   required    by Section    6.01(c)(vi)      and in any year in
                   which       the   Partnership       repays     all                         or a portion    of an Operating       Deficit     Loan,   the General
                   Partner        shall   be specially     allocated                                an    item      of gross           income          equal      to the      amount        of auch
                   repayment.

                                                                                                           '
                                            (j)     In the                      event         that                      the     General             Partner                   fails    to   make      a
                   payment            to the Investment                         Partnership                under         the    provisions
                                                                                                                                       of Sections   8.09(b)   or 8.09(d)
                   then      notwithstanding                      the foregoing                 provisions           of Section  11.01(a),    an amount     equal  to any
                   such      required     payment                   which    was               not        made      shall be deducted      from  any fee,         e      or
                   distribution             otherwise             payable              or distributable                  to the        General          Partner       or RB                        the    0

                   Tenant/Community                          Services            Fee,         and        such     amount          shall        be distributed            to           Investment
                   Partnership.


                                11.02.        Determination                          of Profits.          Lospes         and     Credits,             Profits,   losses and credits   for
                   an      purposes           of      this        Agreement                   shall         be     determined                  in     accordance      with the  accrual
                   accounting               method,    except   that                       any  adjustments       made   pursuant    to                                Section        764     of   the
                   Code, other              than    the adjustments                          made   with   respect   to the admission                                    of the       Investment
                   Partnership             to the Partnership,      shall   not be taken     into   account.    Every   item    of income,
                   gain, loss,          deduction,   credit  or tax preference    entering     into the computation        of such profits
                   or losses,          or applicable    to the period     during  which    such profits      and losses    were realized,



                                                                                                               - 68 -

                   WAS- 100871.1




                                                                                                          Page 83 of 192

                                                                                                          85 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                  INDEX NO. 523152/2018
       CaseNO.
NYSCEF DOC. 1:18-cv-07261-RJD-JRC
               2                  Document 1-2 Filed 12/20/18 Page 5RECEIVED
                                                                     of 113 PageID #: 102
                                                                              NYSCEF:  11/19/2018




                                                                                                                          printed
                                                                                                                   WORKSRV2                           FOR374582365324 on 05/21/1999                             03:56PM *          6/32
  Revd 05/21 03:44PM (12:40) on ASPAB Righ t ine 03 f or FORMAN
          05/21/99    FRI 15:50   FAX                                                                                                                                                                                              006




                    shall     be considered    allocated                                 to each           Partner             in    the      same             proportion           as profits            and         losses
                    are     allocated  to such Partner.


                                   11.03.           Allocation                 of Goins             and      Losses.                Except           to    the      extent          provided             in
                                                                                                                                                                                                         Sections
                    11.06       and         13.10       below,     gains                      and       losses          recognized                  by the           Partnership                  upon  the sale,
                    exchange             or       other    disposition                        of    all     or     substantially                     all of         the property                  owned    by the
                    Partnership                shall           be allocated                 in the        following      manner:


                                             (a)                      gains          shall         be      allocated                (i)     first,         to     the       Partners              with          negative
                    Adjusted           Capital                 Account         balances,     that                   portion               of gains             (incInding           any     gains         treated            as
                    ordinary          income                   for     federal     income     tax                  purposes)                 which              is equal          in amount               to.     and        in
                                                                        Partners'
                    proportion                to,         such                          respective                    negative                     Adjusted             Capital            Accounts               in     the
                    Partnership;                  provided,  that                      no     gain         shall       be allocated                  under          this      Section             11.03(a)(i)           to     a
                    Partner      once             such Partner's                        Adjusted             Capital            Account              is brought              to     zero; and             (ii) second,
                    gain      in    excess                of     the        amount            allocated                under          (i)    shall         be      allocated           to the            Investment
                                                                                                            extent                                                                   Partners'
                    Partnership                in the               ±==nt            and      to the             necessary        to increase   the                                                           respective
                    Adjusted          Capital                Accounts                so that        the proceeds     distributed       under   Sections                                         11.04(d),        (e) and
                                                                                                                 Partners'
                    (f) will be distributed                             in accordance                 with  the                 respective    Adjusted                                          Capital         Account
                    balances.


                                                    (b)               Losses          shall        be allocated              (i) first,             to the        Partners           in    the      amounts              and
                    to the      extent   necessary                            so that        the     proceeds             distributed                 under         Sections     11.04(d),                    (e) and (t)
                                                                                                                         Partners'
                    will     be distributed      in                      accordance                 with         the                               respective           Adjusted     Capital                     Account
                    bahm,                and          (ii)          second,           any  remaining     loss to                             the         Partners            in     accordance                 with      the
                    ---             in which           they bear                     the economic    risk of loss                            associated             with          such     loss     or, if none,             to
                    the     Partners              in accordance                      with      their       Partnership                    Interests.


                                                    (c)               Any portion    of the gains treated                                      as ordinary  income                        for     federal         income
                    tax     purposes                under             Sections    1245 and 1250 of the                                         Code ("Recapture                         Amount")    shall                    be
                    allocated          on         a dollar              for     dollar        basis        to those            Partners               to whom               the     items   of Partnership
                    deduction            or loss               giving         rise    to the        Recapture              Amount                  had     been      previously             allocated.


                                   11.04.           Distribution                     of Proceeds             from         Sale        and          Liauidation              of Partnershin                     Pronerty.
                    Except          as        may              be     required               under          Section             12.02(b),                the      proceeds           resulting                 from      the
                    liquidation               of the
                                           Partnership                                         assets            pursuant           to Section                     12.02,         and the net                   proceeds

                    resulting from    any sala of the                                        property  of the Partnership                                   or rafinancing                  of any mortgage
                    loan or a Capital    Transaction.                                        as the case may be, shall                                    be distributed                  and  applied in the
                    following order   of priority:


                                                    (a)      to the payment    of all matured      debts and liabilities     of the Partnership
                    (including              all       expenses     of the Partnership     incident      to any   such    sale   or re8nancing),
                                                    debts and liabilities   of the Partnership       to Partners    ar any Affiliates,     and (2)
                    excluding            (1)
                    all unpaid            fees        owing             to the        General             Partner          under            this     Agreement;



                                                                                                                   - 69 -


                    WAS: 100s?L1




                                                                                                             Page 84 of 192

                                                                                                             86 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                          INDEX NO. 523152/2018
       CaseNO.
NYSCEF DOC. 1:18-cv-07261-RJD-JRC
               2                  Document 1-2 Filed 12/20/18 Page 6RECEIVED
                                                                     of 113 PageID #: 103
                                                                              NYSCEF:  11/19/2018




  Revd 05/21 03:44PM (12:40) on RSPABRigh line                               03 for     FORMAN                 WORKSRV2
                                                                                                                      printed                    FOR3745823B5324 on 05/21/1999                             03:56PM * P          7/32
          05 / 21/99  FRI 15:50   FAX                                                                                                                                                                                          007




                                                (b)             to
                                                             the payment      of any debts        and liabilities    (including        unpaid     fees)
                  owed       to the           Partners   or any AmWtes          by the Partnership        for the Partnership           obligations;
                  provided,             however,     that     the foregoing    debts     and liabilities   owed to the Partners            and their
                  AM¾tes                shall  be paid or repaid,         as applicable,     in the following     order    of priority,      if and to
                  the    extent          applicable:      (i) first, to the payment        of any outstanding       Excess      IP loan       Amount
                  and     then          to the         payment              of any         remaining            IP    Ioans            and       GP Loans             pm rata           based          on their
                  respective          outstanding      balances;    (ii)                           --ts                   due        under       the        Developmant                Fee,         but,        other
                  than       in    connection     with    the liquidation                                    of the         Partnership,                    not     more       than         fifty          percent
                  (50%)       of proceeds                then     remaining;                 (iii) in creetion                   with    the            liquidation            of the    Partnership
                  only,  to amounts    due                       with   respect                to Operating                 Deficit         Ioans; and (iv) in                      connection     with
                  the liquidation   of the Partnership                                       only, any other                    auch      debts and liabilities;


                                                 (c)         to the              setting      up of any              reserves           which          the     Liquidator             (or     the      General
                  Partner          if     the      distribution                   is not      pursuant               to    the        liquidation             of the      Partnership)       deems
                  reasonably     necessary                           for     contingent,             unmatured                  or     üñfaressan             liabilities      or obligations     of
                  the Partnership;


                                                 (d)            to     the         Investment               Partnership                 in     an       amount            equal        to     100%              of    its
                  Federal,              state      and        local          tax    liability,  after                 giving            effect         to    the      sale     of    the       Apartment
                  Complex               or      liquid-+ice                 of   the Partnership's                     assets            and        the       receipt     by        the       Investment
                  Partnership                  of any       proceeds                paid     to the          Investment                 Partnership                pursuant            to this             Section
                   11.04;


                                                 (e)            to the           Investment                Partnership                of the        sum        of S200,000              as an exit                   fee;
                  and


                                                 (f)            thereafter,                 the      balance,   if any,     to the   Partners   in the                                               following
                  percentages:                   (i) ninety         percent             (90%)         to the General     Partner;  and (ii) ten percent                                               (10%)            to
                  the       Investment                                                reduced            by all
                                                                                                                  distriM=                       received                                                            the
                                                        Partnership                                                                previously                                                              by
                  Investment                  Partnership,                  including         those         set forth           in this        Section            11.04.


                                              (g)     In the                       event      that                          e General               Partner                         fails       to     make             a
                  payment               to the Investment                        Partnership                under         the        provisions        of Sectione              8.09(b)   or 8.09(d)
                  then       notwithstanding                          the      foregoing           provisions              of    Section      11.04,    an                 amount     equal  to any
                  such       required     payment                          which     was          not      made       shall          be deducted     from                   any fee, payment,       or
                  distribution                otherwise              payable          or distributable                    to the        General             Partner          or R4ü=¾ding         t                        e
                  Tenant/Community                            Services              Fee,     and        such        amount            shall      be distributed                 to the Investment
                  Partnership.



                                  11.05.         Capital             Accounts,                A separate                  Capital             Account             shall      be     maintained                       and
                   adjusted             for     each     Partner.                  There      shall         be credited                to each          Partner's            Capital         Account                 the
                   amount          of its         Capital             Contribution,                  the     fair     market             value         of any    property               contributed                    to
                  the       Partnership                  (net         of any      liabilities                secured             by      such          property)      and              such          Partner's

                                                                                                             - 70 -


                  WAS: 100871-1




                                                                                                           Page 85 of 192

                                                                                                           87 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                     INDEX NO. 523152/2018
       CaseNO.
NYSCEF DOC. 1:18-cv-07261-RJD-JRC
               2                  Document 1-2 Filed 12/20/18 Page 7RECEIVED
                                                                     of 113 PageID #: 104
                                                                              NYSCEF:  11/19/2018




   Revd 05/21 03:44PM (12:40) on RSPABRigh 1ine 03 for                                       FORMAN                    WORKSRV2
                                                                                                                              printed                       FOR3745823B5324 on 05/21/1999                           03:56PM *       8/32
           05 / 21/99  FRI 15:61   FAX                                                                                                                                                                                              o08




                    distributive             share              of the         profits          for           tax     purposes                 of    the      Partnership;                and     there           shall        be
                    charged          against            each          Partner's              Capital                Account           tothe     amount           of all Cash              Flow        distributed
                    such      Partner,    the              fair of any property
                                                                       market           value
                                                                                    distributed    to such Partner       (net of any
                    liabilities           by such property),
                                     secured                     the net proceeds       resulting   from  the liquidation        of the
                   Partnership's    assets   or from any sale or refinancing         of the Apartment       Complex     distributed
                   to such Partner,     and such Partner's      distributive    share    of the losses for tax purposes          of the
                   Partnership.       Each    Partner's    Capital      Account   shall     be maintained      and     adjusted       in
                    accordance               with          the         Code            and          the        Treasury                  Regulations                thereunder.                   The    foregoing
                    provisions              and         the       other          provisions                    of this            Agreement                relating             to    the        maintenance       of
                    Capital          Accounts                   are      intended                   to    comply     with    Treas.                        Reg.     §1.704-1(b),      and   shall be
                   interpreted              and         applied           in a manner                     consistent    with   such                       regulations.       It is the intention   of
                    the      Partners           that          the       Capital           Accounts                    maintained                    under    this Agreement         be determined
                    and       maintained                  throughout                     the         full           term         of      this        Agreement             in        accordance                 with         the
                    accounting              rules        of Treas.              Reg.      §1.704-1(b)(2)(iv).


                                 If a Partner                   has      more          than          one interest                   in the Partnership,      such Partner    shan have
                    a single          capital           account               that      reflects               all    such         interest,  regardless     of the class of interests
                    owned        by     such        Partner              and          regardless                 of the          time    or manner     in which   such interests   were
                    acquired.


                                 If the       Partnership    is liquidated                                      within            the     meaning   of Treasury                           Reg.        Section            1.704-
                    1(b)(2)(ii)(g),           if the General     Partner's                                      Capital               Account    has a deficit                       balance            (after           giving
                    effect     to all     contributions,       distributions                                          and      allocations),    the General                            Partner              shall         make
                    Capital         Contributions        in the amount                                        of such         deficit    in compliance  with                           Regulations                  Section
                    1.704-1(b)(2)(ii)(b)(3).                             Notwithstanding          the    foregoing,        if the Partnership                                                          is    liquidated
                    within       the meaning                          of Treas.Reg.       Section     1.704-1(b)(2)(ii)(g)         but no event                                                        has        occurred
                    under        Section 12.01                         to dissolve      the Partnership,          the      Partnership    assets                                                        shall          not     be
                    liquidated,              the          Partnership's                        liabilities                  shall             not      be      paid       or         discharged,      and                    the
                    Partnership's                 afFairs             shall      not      be wound                     up.      Instead,    the Partnership                              shall   be deemed                     to
                    have       distributed                its     assets             in-kind             to the            Partners      who shall  be deemed                                to have              assumed
                    and       taken         subject             to      all     Partnership                    liabilities,     an in accordance                                     with       their        respective
                    Capital           Accounts.                    Immediately                            thereafter,       the   Partners    shall                                  be     deemed                to      have
                    recontributed                   the         assets   in-kind                         to the Partnership,            which  shall                                  be     deemed                 to    have
                    assumed            and      taken            subject             to all     such           liabilities


                                   II.06.         Authority               of the         General                 Partner              to Varv              Allocationn          to Preserve                 and      Protect
                    Partners'
                                        Irttent


                                                  (a)                It is the          intent            of the            Partners                that     each      Partner's            distributive                 share
                    of   income,    gain,   loss,                        deduction,                      or     credit            (or     item             thereof)      shall         be       determined                   and
                    allocated    in accordance                           with   this            Article               XI     and        Section             5.01 to the        fullest       extent             permitted
                    by Section              704(b)   of the Code.                              In        order         to        preserve             and      protect         the     determinations                        and
                    allocations             provided    for in this                          Article             XI        and        Section          5.01,     the     General            Partner             hereby         is
                    authorized              and      directed                 to allocate                income,             gain,       loss,        deduction,          or credit             (or     item        thereof)

                                                                                                                      - 71 -
                                                                                                .

                    WAS: 180871-1




                                                                                                                    Page 86 of 192

                                                                                                                 88 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                      INDEX NO. 523152/2018
       CaseNO.
NYSCEF DOC. 1:18-cv-07261-RJD-JRC
               2                  Document 1-2 Filed 12/20/18 Page 8RECEIVED
                                                                     of 113 PageID #: 105
                                                                              NYSCEF:  11/19/2018




  Revd 05/21 03:44PM (12:40) on RSPAB Righ Line 03 for                              FORMAN               WORKSRV2
                                                                                                                printed                     FoR374582385324 on 05/21/1999                          03:56PM *       9/32
          05/21/99    FRI 15:51   FAX                                                                                                                                                                              o09




                  arising  in any year differently                                 than      otherwise                provided             for    in      this      Article         XI     and     Section
                  5.01 to the extent  that allocating               income,  gain, loss, deduction     or credit (or item   thereoi)                                                                         in
                  the    manner         provided   for in Article     XI and Section   5.01 would    cause the determinations                                                                            and
                  allocations          of each Partner's    distributive    share of income,    gain, loss, deduction,    or credit                                                                       (or
                  item   thereoi)            not        to be permitted                by Section   704(b)   of the                              Code       and  Treasury      Regulations
                  promulgated                thereunder.                  Any       allocation    made    pursuant                                to    this   Section     11.06   shall   be
                  deemed         to be a ce,mplets                     substitute          for    any allocation   otherwise                              provided     for in this Article
                  XI     and    Section           5.01     and      no amendment                   of this Agreement      or approval                                      of any        Partner       shall
                  be required.


                                            (b)             In      making    any     allocation                              (the         "new     allocation")        under    Section
                  11.06(a),          the    General              Partner   is authorized       to                      act      only after          having      been advised      by the
                  Accountants        that,      under   Section        704(b)    of the                                         Code   and           the     Treasury      Regulations
                  thereunder,     (i) the new allocation           is necessary,        and (ii) the                                             new allocation       is the minimum
                  modiScation      of the allocations          otherwise       provided      for in this Article    XI and Section      5.01
                  necessary    in order       to assure   that,    either    in the then current        year or in any preceding       year,
                  each Partner's       distributive     share of income,          gain, lose, deduction,      or credit (or item   thereof)
                  is determined        and allocated        in accordance          with    this Article    XI and Section      5.01 to the
                  fullest       extent           permitted              by      Section          704(b)          of     the      Code            and       the       Treasury              Regulations
                  thereunder.


                                             (c)            If    the        General        Partner          is        required        by          Section              11.06(a)         to   make    any
                  new        allocation            in    a manner                less      favorable             to     the      Limited               Partners             than         is   otherwise
                  provided           for in this            XI and Section
                                                          Article             5.01,                                   then      the        General          Partner              is authorized           and
                  directed,       only          after
                                                  having    been advised    by the                                    Accountants                  that       it is permitted                 by Section
                  704(b)        of the      Code,   to allocate   income,    gain,                                    loss,
                                                                                                              deduction,       or credit    (or item    thereof)
                  arising       in    later   years   in such manner      so as to                      bring   the   sllocations     of income,     gain,   lose,
                  deduction,           or credit           (or      item        thereof)    to the Limited     Partners       as nearly    as possible     to the
                  allocations          thereof           otherwise              contemplated      by this Article    XI and Section        5.01.


                                             (d)            New         allocations              made      by the General    Partner                                under         Section  11.08(a)
                  and       Section        11.06(c)         in     reliance         upon         the     advice  of the Accountants                                     shall     be deemed    to be
                  made         pursuant         to the            fiduciary obligation  of the General    Partner                                                  to     the     Partnership    and
                  the     Limited      Partners,                 and no such allocation    shall give rise to any                                                  claim         or cause of action
                  by the       Limited     Partner.


                                11.07.       Designation                   of     Tax       Matters          Partner.                      The         General              Partner           hereby    is
                  designated               as      Tax       Matters              Partner           of     the          Partnership,                    and         shall         engage        in   such
                  undertakings               as are         required            of the      Tax        Matters           Partner     of the               Partnership,                  as provided           in
                  regulations              pursuant              to Section          6231         of the     Code.              Each        Partner,           by its             execution         of this
                  Agreement,                Consents              to     such       designation              of        the      Tax         Matters                Partner           and      agrees          to
                  execute,     certify,    acknowledge,                           deliver,         swear         to,     file        and     record           at    the         appropriate          public
                  ofBees    ('mcluding       the Internal                         Revenue              Service)           such        documents                    as may          be    necessary           or
                  apprepriate        to evidence    such                        Consent.

                                                                                                        - 72 -


                   WAS: 100s?L1




                                                                                                       Page 87 of 192

                                                                                                       89 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                          INDEX NO. 523152/2018
       CaseNO.
NYSCEF DOC. 1:18-cv-07261-RJD-JRC
               2                  Document 1-2 Filed 12/20/18 Page 9RECEIVED
                                                                     of 113 PageID #: 106
                                                                              NYSCEF:  11/19/2018




   Revd 05/21 03:44PM (12:40) on RSPABRigh Line 03 for                                    FORMAN               WORKSRV2
                                                                                                                      printed                       FOR3745823BS324on 05/21/1999                         03:56PM * P         10/32
           05/21/99    FRI 15:52   FAX                                                                                                                                                                                      010




                                     Notwithstanding            any other     provision      of this Agreement,            the Special     Limited
                   Partner(s)    hereby      is granted    the authority       at any time       to be admitted          as a general      partner
                   by converting       all or portion       of its limited       partnership        interest      to a general       partnership
                   interest   for the purpose         of acting     as the TMP General             Partner       with   all the authority        and
                   powers   given    to the General        Partner      as Tax Matters         Partner       of the Partnership         under     the
                   Code and under         this Agreement.          Unless   otherwise       specifically       provided      or agreed,   the new
                   TMP General        Partner      in these     circumstances        will  not be responsible           for or have the right
                   to      conduct           any    operational                      or      managerial                  functions             of         the  Partnership                   besides           those
                   required           to      discharge      its               responsibilities                     as     TMP.              The           Special    Limited                  Partner       may
                   exercise          its     right         to      assume             the         TMP        responsibilities                       for     the        Partnership,        as          provided
                   herewith,           upon          ten      (10) days               notice             to the     then        existing  TMP                         General     Partner,             and      may
                   continue          as TMP                indefinitely.                    In    the      event      that      the Special  Limited                            Partner         exercises        its
                   right      to become               a general              partner              and      to assume                duties      of the            TMP,  the pre-existing                       TMP
                   win      resign         in       accordance                with          Treas.         Reg.      § 301.6231(a)(7)-1(i)                          and will  redesignate                         the
                    new      general            partner            as TMP              in        accordance           with  Treas.     Reg.                § 301.6231(a)(7)-1(e).       Each
                   Partner,    by            its     execution               of thia             Agreement               Consents              to     such admission       and designation
                   and    agrees             to   execute,    certify,  acknowledge,       deliver,      awear      to, file    and                                                          record       at      the
                    appropriate              public   offices  such   documents      as may be necessary             or appropriate                                                                 to evidence
                    such      Consent.               The Special  TMP General      Partner      shall,    uponsuch        ad-fa•ion.                                                                replace       the
                    General          Partner           as Tax Matters    Partner    and shall       have    thereafter       all the                                                      authority              and
                   powers         given         to the          General              Partner             as Tax       Matters              Partner              of the        Partnership       under             the
                    Code      and     under           this       Agreement.


                                11.08.             Rights_and               Oblicatione                  of Tax     Matters             Partner.


                                                   (a)           The        Tax        Matters              Partner            shall         have          and         perform         all     of the         duties
                    required         under           the     Code,          including              the     following            duties:


                                                                 (i)     Furnish                    the      name,             address,               profits            interest,           and       taxpayer
                                identification                      number      of                each       Partner             to the               Internal              Revenue            Service           (the
                                "Service")             ; and


                                                                (i0          Within               five      calendar                days       after            the      receipt        by the     General
                                Partner               or        an       Affiliate               thereof       or        the
                                                                                                                          Partnership          any                of                 correspondence        or

                                communicationrelating                                     to the         Partnership       or a Partner    or an Affiliate of a Partner
                                from   the    Service,                         the          Tax         Matters      Partner     shall  forward    to each   Partner                                                    a
                                photocopy                  of      all      such          correspondence                       or      communication(s).                             The       Tax       Matters
                                Partner      shall, within   five calendar                                         days   thereafter,                      advise         each       Partner         in writing
                                of     thesubstance      and form    of any                                        conversation       or                   ==nscation                        held      with   any
                                representative      of the Service.


                                              (b)                The          Tax           Matters            Partner                shall,          upon             request         by   the    Limited
                    Partner(s),            permit            the         n-hed              Partner(s)             to include            its        attorney             in    the    power    of attorney

                                                                                                              - 73 -


                    WAS:100871_1




                                                                                                           Page 88 of 192

                                                                                                           90 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 10RECEIVED
                                                                      of 113 PageID #: 107
                                                                              NYSCEF:  11/19/2018




  Revd D5/21 03:44PM (12:40) on RSPABRigh line                      03 for       FORMAN                  WORKSRV2
                                                                                                                printed                  FOR374582385324 on 05/21/1999                            03:56PM *       11/32
          05/21/99    FRI 15:52   FAX                                                                                                                                                                            011




                   (Porm     2848)            for      the    Partnership                for     any         taxable         years            under       a tax           audit       or     in     a tax
                   administrative               Appeals         process.


                                              (c)            The    Tax      Matters            Partner            shall     not without                the    Consent             of the     Limited
                   Partner(s):


                                                           (i)       Extend          the        statute         of limitations                for assessing                or computing     any
                             tax        liability        against       the      Partnership                  (or the        amount            of character               of any Partnership
                             tax        items);


                                                         (ñ)         Engage              an       accounting       firm                       or      counsel            to       represent            the
                             Partnership                 before      the     Internal            Revenue     Service


                                                         (iii)      Settle  any audit     with                        the     Service              concerning             the      adjustment               or
                             readjustment                     of any partnership      item(s)                         (within           the        meaning           of Section            6231(a)(3)
                             of the         Code);


                                                         (iv)        Pile       a request             for    an administrative                       adjustment                with    the        Service
                               at any         time      or file     a petition           for judicial              review         with        respect         to any          such    request;


                                                          (v)        Initiate         or        settle        any      judicial          review          or        action       concerning             the
                               amount               or character         of any          partnership                 tax     item(s)           (within        the        meaning           of Section
                             6231(a)(3)               of the       Code);


                                                      (vi)           Intervene             in any action                   brought        by any other                   Partner        for judicial
                             review           of a final         partnership              adminiatrative                    adjustment;         or


                                                        (vii)     Take            any            other          action            not         expressly              permitted               by       this
                               Section          11.09        on behalf          of the          Partners            of the         Partnership                in     connection             with      any
                               administrative                  or judicial         tax     proceeding.


                                              (d)          In the          event      of any                Partnership-level
                                                                                                        proceeding       instituted       by the
                   Service       pursuant              to Sections          6221     through
                                                                                     of the Code, the Tax Matters
                                                                                                            6233                 Partner     shall
                   consult      with  the Limited     Partners       regarding      the nature        and content        of all action         and
                   defense      to be taken    by the partnership        in response       to such proceeding.            The Tax Matters
                   Partner      also shall   consult  with    the Limited       Partners     regarding       the nature        and content        of
                   any proceeding        pursuant    to   Sections     6221    through      6233    of  the    Code   instituted       by   or   on
                   behalf      of the    Partnership      (including      the    decision      to institute       proceedings,           whether
                   administrative        or judici       and    whether      in response         to a previous        Service       proceeding
                   against        the     Partnership              or otherwise).


                                 11.09.         Ernenses             of Tax        Matters               Partner.             The      Partnership                   shall        indemnify           and
                   reimburse            the     Tax      Matters           Partner             for    all   expenses,              including      legal              and      accounting             fees,
                   claims,       liabilities,           losses       and     d•=ages                 incurred     in connection                       with         any      administrative              or

                                                                                                       - 74 -


                   WAS:100871-1




                                                                                                     Page 89of192

                                                                                                     91 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                      INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 11RECEIVED
                                                                      of 113 PageID #: 108
                                                                              NYSCEF:  11/19/2018




   Revd 05/21 03:44PM (12:40) on RSPAs Righ t ine 03 for                                   FORMAN                   WORKSRV2
                                                                                                                           printed                FOR3745823B5324 on 05/21/1999                         03:56PM * P    12/32
           05 /21/99   FRI 15 : 53 FAX                                                                                                                                                                                012




                       judicial    proceeding       with    respect     to the tax liability    of the Partners.      The payment        of all
                       such     expenses     shall    be made       before    any distr4butions     are made     from  Cash    Flow    or any
                       discretionary       reserves      are set aside       by the General     Partner.    The General      Partner      shall
                       have the obligation          to provide      funds     from Cash Flow      for such purpose.      Notwithstanding
                       the foregoing,     the provisions  on liability                                         and      indemnitcation                of General             Partners             set    forth
                       in Section    8.07 of this Agreement     shall                                       be fully       applicable             to the     Tax      Matters         Partner            in its
                       capacity            as such.


                                      11.10.          Minimum             Gain      Provisions.


                                              (a)               Notwithstanding      any other   provision     of this Agreement,       no allocation
                       of loss        or deduction            (or item    thereof) shall be made by the Partnership            to a Partner     if such
                       alha+ion               would        cause the sum of the deficit        capital     account    balances    of the Partner      or
                       Partners             otherwise         receiving            such         alhadon             (excluding    the portion  of such                            deficit         balances
                       that        must         be      restored      (or          which              the      Partner      is deemed     to have    to                           restore)    to the
                                                                                                                                     Partners'
                       Partnership              under            this   Agreement,       if                 any) to exceed      the              share                            of "Partnership
                       Minimum                Gain"                                                         Reg. § 1.704-2(b)(2)
                                                           (as     defined    in Treas.                                               and §1.704-2(d)),                               and         "Partner
                                                                                   Gain"
                       Nonrecourse                    Debt         Minimum                                    (as      denned            in     Treas_Reg.              §1.704-2(i)(2)),                  both
                       determined               at the       end     of the Partnership       taxable    year                             to which          the     allocation      relates.              Any
                       allocations             in excess          of the limitation     contained     in this                             Section          11.10(a)       shall      be allocated           to
                       the    General           Partner.


                                             (b)       Notwithstanding         any other       provision     of this Agreement,      if there    is a
                       net     decrease     in Partnership         Minimum        Gain     or in Partner        Nonrecourse     Debt    Minimum
                       Gain     during      a Partnership        taxable    year,    items     of income      and gain for such year         (and if
                       necessary,       for   future    years)    shall  be  allocated      to  each    Partner     in an amount     equal    to the
                       Partner's      share      of the net decrease      in Partnership          Minimum       Gain or Partner     Nonrecourse
                       Debt        Minimum              Gain,       as applicable.


                                                      (c)       If any Partner                        unexpectedly      receives       any                  adjustments,              allocations            or
                       distributions                   described      in Treas.                        Reg.    §§1.704-1(b)(2)(ii)(d)(4),                             (5)    or      (6),     items              of
                       Partnership                income            and      gain       shall           be    specially               allocated       to     each        such       Partner    in an
                       amount      and            manner                an¾iant            to        eliminate       (to         the      extent       required           by      the Regulations
                       under          Code       Section          704(b))         the      deficit            balance       in    each        such    Partner's            Capital          Account          as
                       quickly as possible,                       provided          that         an     allocation           pursuant              to this        Section      11.10(c)   shall     be
                       made if and only to the                           extent      that        such          Partner       would            have   a deficit         Capital     Account      after
                       all    other          allocations           provided          for        in     this     Article          XI    have       been      tentatively           made        as if        this
                       Section             11.10(c)      were       not     in the      Agreement.


                                                  (d)     In the event    any Partner      has a dancit    Capital     Account    at the end of

                       any        fiscal     year in excess of the    sum   of (i) the  amount   that   such   Partner     must  restore    to the
                       Partnership              upon liquidation,   if any, and (ii) the amount       such Partner        is deemed    obligated
                       to restore             pursuant    to the penultimate        sentence   of Treas.     Reg. §1.704-2(g)       and §1.704-
                        2(i)(5),       such       Partner           shall     be specially                    allocated          items        of Partnership                income          and     gain         in

                                                                                                                - 75 -


                       wAS: 100871-1




              ..   .                                                                                          Page 90 of 192

                                                                                                              92 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                       INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 12RECEIVED
                                                                      of 113 PageID #: 109
                                                                              NYSCEF:  11/19/2018




  Revd 05/21 03:44PM (12:40) on RSPABRigh tine                        03 f or FORMAN                       WORKSRV2
                                                                                                                  printed                 FeR3745823BS324 on 05/21/1999               03:56PM *     13/32
          0 5 / 21 /99 FRI 15:53  FAX                                                                                                                                                              013




                 the    amount            of auch
                                             excess as quickly    as peedble,    provided     that   an allocation      pursuant       to
                 this     Section  11.10(d)   shall be made if and only to the extent          that    such Partner     would     have
                 a deficit    Capital    Account    in excess  of such sum after       all other    allocations    provided      for in
                 this Article    XI have been tentatively        made   as if this Section       11.10(d)     and Section     11.10(c)
                 hereof      were         not     in    the     Agnement.

                                                                                          deductions"
                                            (e)               "Nonmmurse                                           (within          the   meaning          of Treas.      Reg.       §1304-
                 2(b)(1))      shall         alivested
                                             be            to Partners                                in        accordance            with   their         Percentage          Interests.
                                                   deductions"
                 "Partner        nonrecourse                      (within                                 the     meaning           of Treas.       Reg.     §1.704(2)(c))     shall    be
                 allocated          to      the        Partner            who       bears         the           economic        risk        of    loss     associated      with      such
                 deductions              in accordance               with       Treas.        Reg-        §1304(2)(i).


                                            (f)               If income,           loss     or items            thereof       are     allocated          to one     or more       Partners
                 pursuant           to     the         last      sentence           of      Section          11.10(a)          or     Sections         11.10(b),   (c), (d) or              (e),
                 subsequent               income,             loss   or     items         thereof          shall   be        allocated           (subject    to the provisions                of
                 Sections        11.10(a),              (b), (c),     (d)     or     (e))    to     the     Partners          so that,   to the            extent      possible       in    the
                 judgment          of the              General         Partner,   the                net        amount        of allocations               shall     be   equal       to    the
                 amount        that        would          have       been allocated                 had         Sections       11.10(a),    (b), (c), (d) and              (e) not         been
                 applied.           In    mA==                such    judgment,     the               General             Partner     shall   be permitted                 to take         into
                 account       that             allocations           made    pursuant                     to     Section           11.10(e)       are     likely    to   be      offset      by
                 allocations             to be made             pursuant            to Section             11.10(b).




                                                                                                      - 76 -


                  WAS:100871-1




                                                                                                     Page 91 of 192

                                                                                                     93 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                      INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 13RECEIVED
                                                                      of 113 PageID #: 110
                                                                              NYSCEF:  11/19/2018




   Revd 05/21 03:44PM (12:40) on RSPABRigh line                           03 for           FORMAN                 WORKSRV2
                                                                                                                         printed
           05 / 21/99  FRI 15:53   FAX
                                                                                                                                                     FOR374582385324 on 05/21/1999                      03:56PM *    14/32
                                                                                                                                                                                                                    c14




                                                                                                    ARTICLE                   XII.
                                                                  SALE.             DISSOLUTION                         AND           LIQUIDATION


                               12.01.       Dissolution                  of the          Partnerahin.                   The         Partnership              shall     be dissolved               upon     the
                  earlier      of the       expiration             of the           term       of the          Partnership,               or upon:


                                    (a)       the   withdrawal,        Bankruptcy,       death,    dissolution      or adjudica+ion           of
                  incompetency      of the General        Partner     who is at that time       the sole General        Partner,      subject
                  to the provisions      of Section     6.03, unless     a majority    in Interest    of the other      Partners,      within
                  ninety   (90) days after      receiving     Notice    of auch withdrawal,        Bankruptcy,        death,    diseclution
                  or adjudication       of incompetence         elects    to designate     a successor        General     Partner(s)       and
                  continue          the     Partnership                  upon            the   admission                 of such            successor             General       Partner(s)            to the
                  Partnership;


                                            (b)            the       sale       or other                disposition             of all       or substantially                 all    of the       assets      of
                  the    Partnership;


                                             (c)           the       electica             by the          General             Partner,          with        the      Consent         of a majority            in
                  interest       of the       other        Partners;                or


                                            (d)            any         other         event          causing             the     dissolution               of the      Partnership               under      the
                  laws       of the     State.


                               12.02.       Windine               Un      and        Distribution.


                                            (a)     Upon                  the        dissolution               of the         Partnership                 pursuant           to Section           12.01,      (i)
                  a Certificate             of Cancellation                         shall          be     filed     in        such   of&ces               within       the      State        as      may   be
                  required        or appropriate,                   and         (ii) the Partnership                           business           shall      be wound               up and        its assete
                  liquidated        as providedin                      this      Section  12.02 and                           the    net    proceeds             of such   liquidation,              except
                  as     provided          in      Section           12.02(b)               below,          shall        be         distributed             in     accordance       with            Section
                  11.04.


                                             (b)            It      is        the         intent          of      the         Partners           that,     upon   liquidation         of                   the
                  Partnership,               any   liquidation                           proceeds       available      for                    distribution      to the       Partners                       be
                                                                                              Partners'
                  distributed             in accordance        with                      the                  respective                      Capital            Account        ba½nes             and     the
                  Partners          believe         that         distributions                 under           Section              11.04     will     effectuate            such     intent.         In   the
                  event     that,         upon   liquidation,                       there      is any conflict   between    a distribution    pursuant                                                  to the
                  Partners'
                                      respective       Capital                 Account           balances    and the intent   of the Partners      with                                             respect
                  to      distribution               of      proceeds                    as    provided
                                                                                              11.04,     the     Liquidator
                                                                                                                         in         Section
                                                                                                                                   shall,
                  notwithstanding           the   provisions     of    Sections  11.01,    11.02     and     11.03,      allocate      the
                  Partnership's        gains,   profits    and losses    in a mannar    that   will   cause    the distribution           of
                                                                                                             Partners'
                  liquidation      proceeds     to the Partners       to be in accordance      with    the                   respective
                  Capital     Account     bahama



                                                                                                            - 77 -


                  wAs:100s71-1




                                                                                                          Page 92 of 192

                                                                                                          94 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                               INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 14RECEIVED
                                                                      of 113 PageID #: 111
                                                                              NYSCEF:  11/19/2018




   Revd 05/21 03:44PM (12:40) on RSPABRigh Line 03 for                                FORMAN           WORKSRV2
                                                                                                              printed                     FDR374582385324 on 05/21/1999                         03:56PM * P    15/32
           05/21/99    FRI 15:54   FAX                                                                                                                                                                        015




                                             (c)             The          shall
                                                                      Liquidator    Ble all certificates      and notices    of the dissolution
                  of the      Partnership              required
                                                             by law.      The Liquidator        shall    proceed    without    any unnecessary
                  delay       to sell     and     otherwise     liquidate       the Partnership's          property     and   assets;   provided,
                  however,          that   if the Liquidator       shall   determine       that   an immediate        sale of part or all of the
                  Partnership            property     would   cause undue          loss to the Partners,         then in order     to avoid    such
                  loss,  the Liquidator                     may,       except         to the    extent           provided           by the Act, defer                    the     liqdd±+ion           as
                  may       be necessary               to     satisfy      the        debts     and        liabilities            of the Partnership                      to Persons              other
                  than       the Partners.                    Upon        the     complete           liquidation              and          distributi^n             of    the   Partnership
                  assets,         the     Partners           shall      cease    to be Partners                   of the     Partnership,                 and      the    Liquidator      shall
                  executa,    acknowledge      and                      cause         to be filed          all    certificates       and          notices           required      by the law
                  to terminate     the Partnership.


                                             (d)             Upon        the     dissolution          of the Partnership          pursuant      to Section     12.01,
                  the     Accountants                shall       promptly   prepare,               and the Liquidator          shall  furnish     to each Partner,
                  a statement                                forth   the assets   and              14=W1ma= of the                          upon its dissolution.
                                      setting                                                                             Partnership
                  Promptly       following       the complete                          liquidation       and distribution        of the Partnership        property
                  and    assets,      the     Accountants     shall                        prepare,    and                  the         Liquidator              shall     furnish          to      each
                  Partner,    a statement                      showing          the     manner    in which                  the     Partnership                 assets         were     liquidated
                  and distributed.


                                  12.03      Right           of First       Refusal.            On       and        after         the     end     of      the      15 year            Compliance
                  Period.    the RB or ite designee,   if it is at that time    a q"=14Aad   nonprofit                                                                   corporation,             shall
                  have    a right of first refusal to purchase    the Apartment      Complex    for the                                                                  price   equal          to the
                  sum       ofi


                                                             (i)          the      principal          =.mount            of outstanding                   indebtedness                 secured        by
                  the  building             (other        than        indebtedness             incurred            within    the5-year                  period          ending         on the      date
                  of the sale);


                                                             (ii)     all Federal,    State,      and local                         taxes       attributable               to such         sale      and
                  to any          smounts          paid      pursuant     to subsection      (iii) hereof;                          and


                                                              (iii)       any         amounts         of         a Tax      Credit          Shortfall            which          have      not      been
                  paid.




                                                                                                    - 78 -


                   WAS:100871-1




                                                                                                  Page93of192

                                                                                                  95 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                          INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 15RECEIVED
                                                                      of 113 PageID #: 112
                                                                              NYSCEF:  11/19/2018




   Revd 05/21 03:44PM (12:40) on RSPABRigh line                           03 for         FoRMAN                   WORKSRV2
                                                                                                                         printed                   FOR3745823B5324 on 05/21/1999                         03:56PM *       16/32
           05/21/99    FRI 15 : 54 FAX                                                                                                                                                                                  018




                                                                                                   ARTICLE                   XIII.
                                                                      BOOKS               AND          RECORDS.                   ACCOUNTTNG
                                                                                          TAX         ELECTIONS.                        ETC..


                                 13.0L          Bogka-and-Bacards.                                The            books          and        records           of     the     Partnership                shall       be
                   maintained                on      an    accrual          basis         in     accordance                 with           sound          federal         income     tax        accounting
                   principles.              These         and      all     other         records            of the          Partnership,                  including      information                   relating
                   to the        status         of the       Apartment                    Complex                 and      information                   with    respect     to the            sale      by the
                   General         Partners              or any MFiliate       of goods or services      to the Partnership,        shall     be kept   at
                   the     principal           office      of the Partnership        and shall   be available     for examinatinn         there   by any
                   Partner,         or       his       duly   authorized      representative,      at any     and    all reasonable        times.     Any
                   Partner,            or      his      duly    authorized       representative,     upon     paying     the   costs    of ecilection,
                   duplication              and       mailing,           shallbe          entitled               to a copy         of the         list     ofnames            and     addresses            of the
                   Limited         Partners.


                                 13.02.         Bank         Accounts.              All        funds         of the        Partnership    not otherwise                              invested          shall       be
                   deposited           in one          or more            accounts             maintained                  in such ban1ring     institutions                            as the         General
                   Partner         shall        determine,                 and      withdrawals                         shall   be made    only    in the                           regular           course       of
                   Partnership                business     on             such      signature                 or      signatures              as the             General          Partner         may,         from
                   time   to time,                determine.               No      funds         of thePartnership                            shall         be deposited              in    any    financial
                   institution              in which         any      Partner             is an ofEcer,    director                        or holder              of any     proprietary              interest.


                                 13,08.           Accountants.
                                                          Commencing         with  the year in which          the Partnership        acquires
                   fee title       to the            Apartment
                                                         Complex,     the Accountants        shall   annually     prepare     for   execution
                   by the General       Partner     all tax returns      of the Partnership,       shall  annually     audit    the books of
                   the    Partnership,       and   shall    certify,    in accordance        with    generally     accepted       accounting
                   principles,     a balanee     sheet,   a profit   and loss statement,          and a cash flow statement.              With
                   respect        to each             such       fiscal      year         during  the Partnership's                                      operations,          at    such       time       as the
                   Accountants                 shall      have        prepared             the proposed    tax return                                     for such         year,     the      Accountants
                   shall      provide             copies         of such           proposed                 tax       return          to    the          Investment            Partnership                for     its
                   review         and        comment.                 Any        changes               in        such       proposed               tax       return         recommended                  by       the
                   Investment                Partnership's                  accountants                      shall         be     made          by         the      Accountants               prior      to       the
                   completion               of such        tax     return          for     execution                 by the General                      Partner.           The    Partnership    shall
                   reimburse             the       Investment               Partnership                    for     its reasonable                  expenses               incurred     in causing   the
                   Partnership's                   proposed               tax    return               to         be     reviewed      by                  the      Investment               Partnership's
                   see-w-ants.                    A full         detailed          statement                  shall        be furnished                    to     all     Partners,   showing    such
                   assets,        properties,       and nat worth                               and         the profits               and         losses          of     the Partnership      for the
                   preceding         fiscal   year.    All Partners                             shall        have the             right       and          power          to examine          and       copy,      at
                   any and         all       reasonable            times,          the     books,            records            and     accounts                of the     Partnership.


                                 13.04.           Renorts         to Partners.


                                               (a)              The       General              Partner             shall        cause       to be prepared   and distributed                                   to all
                   persons         who        were        Partners           at any            time         during         a fiscal         year of the Partnership:

                                                                                                                 - 79 -


                    WAS: 100871-1




                                                                                                           Page 94 of 192

                                                                                                           96 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                          INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 16RECEIVED
                                                                      of 113 PageID #: 113
                                                                              NYSCEF:  11/19/2018




   Revd 05/21 03:44PM (12:40) on RSPABRigh line                           03 for           FORMAN             WORKSRV2
                                                                                                                     printed                         FOR374582385324 on 05/21/1999                       03:56PM * P    17/32
           05/ 21/99   FRI 15:55   FAX                                                                                                                                                                                 017




                                                 (i)   Commencing          with     the year in which       the Partnership     acquirea
                              fee title to the Apartment      Complex,       within     75 days after    the close of each ascal      year
                              of the Partnership,     audited    finanaial      statements      prepared     by KPMG      Peat Marwick
                              (or other   indêpendent     accountants       approved       by the Limited      Partner)   in accordance
                              with         generally    accepted   accounting principles,                                              and           such      financial         information                 with
                              respect         to each fiscal year of the Partnership                                               as shall             be reportable                for    Federal           and
                              state        income    tax purposes.


                                                           (ii)     Commendag                             with      the        year       in which               the       Partnership                acquires
                              fee title       to the        Apartment    Complex,                          within             thirty-five               (35)     days       after the           end     of each
                              month,         a report              of operations                for    such       month          containing:


                                                                               (A)           A balance            sheet,        which                may     be unaudited.                 and


                                                                               (B)           a statement                 of     income                and       expense           and       a     cash       flow
                                             statement                   for         the     month          and          the       period               then        ended,           which             may        be
                                             unaudited;                  and


                                                                               (C)           other       pertinent              information                    regarding             the    Partnership
                                             and     its     activities               during       the    period          covered               by the         report.


                                             (b)            Within              seventy-Eve            (75) days after                          the     end      of each          fiscal        year      of the
                  Partnership,              commencing                    with         the     year    the Partnership                               acquires          title    to    the        Apartment
                   Complex,          the    General    Partner                       shall     provide     to the Limited                            Partners:


                                                             (i)               A certification              by the         General               Partner            that       (A) all Construction
                              Loan         payments                 and        taxes         and      insurance           paymsñts                    with       respect          to the Apartment
                              Complex              are     current              as of the          datereport,of the
                                                                                                                  (B) there     is no material
                                                                                                                              year-end
                              ddault          under          the         Project           Documents
                                                                                               Agreement,         or this
                                                                                                               or if there    is any material
                              default,         a description     thereof,     and (C) it has not received          notice    of any building,
                              health         or fire code violation       or similar violation    of a governmental        law, ordinance      or
                              regulation             against              the        Apartment             Complex               or,      if     any         such      notice        of any           violation
                              has     been         received,             a description                thereof;


                                                            (ii)               the     information               specified           in Section                13.04(c);


                                                           (iii)               a descriptive               statement                 of        all     transactions              during    the Escal
                              year         between                 the     Partnership                   and       the         General                 Partner             and/or     any   Ashta,
                              including              the       nature          of the              transaction                 and        the          payments              involved     (including
                              accrued          cash        or other             payments);


                                                           (iv)                a Cash          Flow      and      Net      Cash           Flow         statement;              and



                                                                                                          - 80 -


                   WAS:10087L1




                                                                                                       Page95of192

                                                                                                       97 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                         INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 17RECEIVED
                                                                      of 113 PageID #: 114
                                                                              NYSCEF:  11/19/2018




   Revd 05/21 03:44PM (12:40) on RSPABRigh line                         03 for            FORMAN                WORKSRV2
                                                                                                                       printed
           05/ 21/99   FRI 15:55   FAX
                                                                                                                                               FOR3745823B5324 on 05/21/1999                                03:56PM *      18/32
                                                                                                                                                                                                                          o18




                                                             (v)             a      copy  of the                annual             report          to     be         filed      with          the         Agency
                            concerning                 the     status             of the Apartment                     Complex          as low           income              housing.


                                          (c)                Upon        the        written            request           of the      Special             Limited              Partner          for         further
                  information            with          respect          to   any matter      covered   in items    (a)                                     or  (b) above,   the                       General
                  Partner       shall      furnish            such      information     within    30 days of receipt                                       of such request.


                                           (d)               The       General             Partner,    on behalf of the                             Partnership,                 shall         send         to the
                  Limited       Partners,              on or before                 July    31in    each year, a report                             which    shall             state:


                                                              (i)            the     then         occupancy              level     of the Apartment                          Complex;


                                                         {ü)                 if    there         are      any Operating                     Deficits            or     anticipated              Operating
                            Deficits,            the    manner               in which             such      deficits will            be funded;                 and


                                                         (iii)               such         other        matters           as shall           be material                to the         operation              of the
                            Partnership,       1-1=hg,           without    limitation,                                             any    building,                        health        or        fire         code
                            violation    or similar    violation      of a governmental                                              law, ordinance                          or regulatic,n                 by the
                            Apartment                  Complex            of which               the     General            Partner     is aware.


                                           (e)            Commencing                       with         the     year        in which         the
                                                                                                                                              Partnership   acquires    fee title
                  to the    Apartment                  Complex,  prior                     to October               15 of each          such year, the General     Partner,     on
                  behalf    of the Partnership,                          shall            send     to     the       Limited         Partners    an estimate    of the Limited
                  Partners'
                                 share of the Tax                        Credits,  proSts                      and       losses     of the          Partnership                 for     federal            income
                  tax   purposes          for     the        current      fiscal year.


                                           (f)               Within               15 days        after        the     end    of any         calendar            quarter              during         which


                                                              (i)            there          is     a     material             default          by        the         Partnership                under             the
                            Project             Documents                    or      in      payment                of      any     mortgage,                   taxes,       interest                or       other
                            obligation             on secured                 or unsecured                    debt,


                                                             (ii)          any reserve     has                      been      reduced           or terminated                    by      application                 of
                            fitnds         therein            for      purposes    materially                          different        from            those         for     which       such             reserve
                            was         established,


                                                         (iii)               the      General            Partner            has     received             any         notice      of a material                   fact
                            which          may         substantially                  affect       further            distributions,               or


                                                             (iv)            any       Partner            has         pledged          or     collateralized                   ite     Interest             in    the
                            Partnership.


                                           The         General           Partner             shall        mend the           Special         Limited             Partner             a detailed             report
                  of such       event.

                                                                                                          - 81 -


                   WAS:100s71-1




                                                                                                         Page96of192

                                                                                                         98 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                       INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 18RECEIVED
                                                                      of 113 PageID #: 115
                                                                              NYSCEF:  11/19/2018




    Revd 05/21 03:44PM (12:40) on REPABRigh line                      03 for     FORMAN                    WORKSRV2printed
            05/21/99    FRI 15:56   FAX                                                                                              FOR374582385324 on 05/21/1999                         03:56PM * P    19/32
                                                                                                                                                                                                         019




                                          (g)          After          the     date      of Final             Closing,      the General   Partner,                    on behalf             of the
                   Partnership,          shall        send       to the        Limited           Partners,            a copy of all applicable                       periodic          reports
                   covering  the status                of project             as may           be required             by the Agency      or the                lender,         within             10
                   days of submission                 of such         reports     to the            Agency          and/or    applicable lender.


                                          (h)            (i)           In     the      eventreports   that
                                                                                                        or information      provided     for in
                              Sections         13.04(a)           and/or        (b) above  are,
                                                                                          any time,       not provided     within    the time
                              frames         set forth      therein,               the General
                                                                                         artner     shall   be obligated      to pay to the
                              Investment            Partnership      the sum of S        per day, as liquidated          damages,     for each
                              day from           the date upon       which  such reports     or information      is(are)   due pursuant      to
                              the provisions      of the aforesaid    Sections     until   the date upon which       such reports      or
                              information    is(sre)   provided;   however,     that any delays      beyond  the aforesaid     dates in
                              the provision      of the applicable      reports     or information      due to factors     beyond    the
                              control  of the General      Partner   and the Accountants          may be a cause for waiver       of the
                              aforesaid          liquidated         damages,    but                    only if the delayed    reports                        or information                 were
                              supplied          by the       applicable   aforesaid                     date in a draft  or estimated                        form.


                                                      (ii)             In the          event        that      the    reporting        requirements              set forth           in any          of
                              the    above       provisions             of this        Section             13.04     are not     met, the           Special         Limited       Partner,
                              in its    reasonable      discretion,       may     direct   the                Partner     to     General                                     dismiss     the
                              Accountants,       and to designate        successor     Accountants,     subject    to the approval     at the
                              Special    Limited    Partner;       provided,     however,     that  if the   General     Partner    and    the
                              Special    Limited    Partner      cannot     agree on the designation         of successor     Accountante,
                              the    successor          Accountants                   shall     be designated                by the Special  Limited                    Partner             in    its
                              sole     reasonable              discretion,            and      the     fees        of such    successor  Accountants                        shall     be paid
                              by the      Partnership.


                                                 (iii)       The Partnership     shall  pay,    as an operational                                                     expense              of    the
                              Partnership,         an annual       fee of Ten   Thousand       Dollars     (S10,000),                                                 or      such         lesser
                              amount       which       is the   rnarimum     amount    therefor      permitted      by                                               the     Agency,               to
                              SunAmerica               Affordable               Housing     Partners,     Inc, (or to such                                   other      entity    as             the
                              Special        Limited           Partner          shall  designate),    for an annual   review                                  of the        operations              of
                              the    Partnership                and     the     Apartment                  Complex.          Such         fee shall     accrue        beginning                 with
                              the commencementofleasing                                  or marketing  activity                    for the       Apartment            Complex.              Such
                              fee shall be due 90 days                         after     the end of each such                      fiscal    year      of the Partnership                       with
                              respect        to the      fee earned             for     such        fiscal     year.     Such       fee aball         be prorated   with               respect
                              to any      period       thatis         less      than      one year.


                              18.05.      Section          784        Elections.               In     the      event     of a transfer              of all     or     any      part        of the
                   Interest       of a General           Partner             or of a Limited                  Partner,       the    Partnership            may        elect,        pursuant
                   to Sections         743        754 of the Code (or any corresponding
                                                and                                                                                   ;w=ion             of succeeding     law),                   to
                   adjust      the      basis   of the   Partnership    property  if,  in                                           the      opinion        of the    Investment
                   Partnership,           based   upon   the   advice of the Accountants,                                                 such      election          would           be        most

                                                                                                     - 82 -


                   WAS: 10087L1




                                                                                                Page 97 of 192

                                                                                                99 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                    INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 19RECEIVED
                                                                      of 113 PageID #: 116
                                                                              NYSCEF:  11/19/2018




    Revd OS/21 03:44PM (12:40) on RSPABRigh Line 03 for                     FORMAN              WORKSRV2
                                                                                                       printed
           OS/21/99     FRI 15: 56 FAX                                                                                  FOR374582385324 on 05/21/1999                 03:56PM * P   20/32
                                                                                                                                                                                    020




                   advantageous             to     the      Investment            Partnerabip.               Each       Partner         agrees         to   furnish     the
                   Partnership         with      all     information        necessary           to give    effect   to such        election.


                              13.06-      Eincal       Year     and    Accounting           Method.          The    fiscal     year     of the Partnership     shall
                   be the     fiscal      year     of the      Investment           Partnership,            which       ends      at   September     30; provided,
                   however,        that       upon        request      from       the     Investment            Partnership,             the  fiscal   year  of the
                   Partnership    shall become                  the    calendar         year.     All     Partnership      accounts            shall    be determined
                   on the accrual   basis.




                                                                                            - SS -


                    WAS: 10087L1




                                                                                        Page 98 of 192

                                                                                        100 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                             INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 20RECEIVED
                                                                      of 113 PageID #: 117
                                                                              NYSCEF:  11/19/2018




   Revd 05/21 03:44PM (12:40) on RSPASRigh line             03 for    FORMAN             WORKSRV2
                                                                                                printed
           05/21/99    FRI 15:56   FAX
                                                                                                           FOR3745823BS324on 05/21/1999    03:56PM *   21/32
                                                                                                                                                       021




                                                                               ARTICLE           XIV.
                                                                               AMENDMENTS

                             14.01.     Pronomal      and      Adontion         of
                                                                         A=endmsnts.          This    Agreement        may      be amended
                  only   by a written     a-==d-ent               executed
                                                                       by the General         Partner     and the Limited             Partners.
                  The    General  Partner    agrees     to execute   amendments         proposed     by the Special      limited        Partner
                  which     (a) do not affect      the obligations     of the General         Partner     under    this    Agreement,           (b)
                  increases      or imposes     upon    the Investment        Partnership       the obligation      to restore         a deficit
                  balance     in its Capital   Account,    or (c) prospectively       decreases    the obligation      of the Investment
                  Partnership       to restore   a  de5cit  balance   in  its   Capital    Account    in  a  subsequent        fiscal    year of
                  the    Partnership.       The      General     Partner        agrees      to cooperate   and   to act promptly   with   respect
                  to amendments           proposed      by the       Special    IJmited         Partner.




                                                                                       - 84 -


                   WAS:100871-1




                                                                                     Page99of192

                                                                                101 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                              INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 21RECEIVED
                                                                      of 113 PageID #: 118
                                                                              NYSCEF:  11/19/2018




   Revd 05/21 03:44PM (12:40) on RSPABRigh line                      03 f or FORMAN                WORKSRV2
           05 / 21/99  FRI 15:55   FAX
                                                                                                          printed            FOR3745823B5324 on 05/21/1999                      03:56PM *    22/32
                                                                                                                                                                                            022




                                                                                          ARTICLE          XV.
                                                               C_QHSElES                  V_OTING         AND       MEETINQ§

                              15.01.        M                                  Consent.        Any       Consent
                                                                                                            required    by this Agreamsat                                  may be
                  given      by    a written         Consent           given      by   theconsenting     Partner     and received    by the                               General
                  Partner         at or prior        to the    doing          of the act or thing    for which    the Consent    is solicited.


                              15.02.        Submissinna               to     Limited         Partners.            The       General           Partner         shall       give     the
                  Limited         Partners          Notice      of any proposal               or other          matter      required       by any          provision         of this
                  Agreement            or     by law          to be submitted                  for     consideration            and      approval             of    the    Limited
                  Partners.           Such     Notice        shall     include         any    information           required       by the         relevant          provision        or
                  by law.


                              15.03.        Meetings:          Submi--ien              of    Matter        for    Voting.        Subject          to    the        provisions        of
                  Section         10.01,   a majority            in        Interest       of the      Limited       Partners          shall     have       the    authority          to
                  convene         asstiñgs    of the          Partnership   and to submit  matters                             to a vote          of the      Partners.           Any
                  such      meeting         shall    take     place at the Apartment   Comples




                                                                                              - 85 -


                   WAS: 100871-1




                                                                                             Page 100 of 192

                                                                                             102 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                               INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 22RECEIVED
                                                                      of 113 PageID #: 119
                                                                              NYSCEF:  11/19/2018




   Revd 05/21 03:44PM (12:40) on RSPAs Righ line 03 for                                           FORMAN                    WORrSRV2printed
           05/21/  99  FRI 15:s7   FAX
                                                                                                                                                           FOR374582385324 on 05/21/1999                                       03:56PM * P       23/32
                                               .____
                                                                                                                                                                                                                                                 023




                                                                                                            ARTICLE                     XVI.
                                                                                                 GENERAL                      PROVISIONS


                                      16.01.         Burden              and        Benefit.              The         covenants                and       agreements                     contained                   herein          shall
                   be binding                upon          and         inure        to the         benefit            of the         heirs,        executors,               administrators,                           suæeeers
                   and assigns                  of the           respective               parties         hereto.


                                      16.02.         Aonlicable                 Law.                This             Agreement                  shall          be     construed                         and         enforced            in
                   accordance                  with        the     laws         of the           State.


                                      18.03.         Counternarts.                         This          Agreement                 may            be     executed                 in        several             counterparts,
                   each          of     which             ahall         be     deemed               to     be        an      original             copy     and            all     of        which             together      aball
                   constitute                one         agreement              binding on all parties                                  hereto,        notwhaahg                               that           all     the     parties
                   shall         not     have            signed         the     same counterpart.


                                      16.04.         Separability                     of     Provisions.                       Each            provision             of         this        Agreement                       shall       be
                   considered                  separable                 and         if    for      any         reason          any provision                       which              is    not         essential             to     the
                   effectuation                     of     the     basic            purposee               of        this      Agreement      is                 determined                     to        be        invalid           and
                   contrary     to any existing    or future  law,                                                   such   invalidity                 shall        not         impair          the        operation                 of or
                   affect   those provisions    of this Agreement                                                      which    are valid.


                                      16.05.          Entire           Arreement.                        This         Agreement                   sets     forth           all     (and         is       intended               by      all
                   parties             to      be        an      integration                 of      all)  of           the         representations,                  promises,                          agreements                   and
                   understandings                          among              the     parties         hereto                with      respect    to the             Partnership,      the                           Partnership
                   business              and         the      property               of the        Partnership,                      and       there       are      no representations,                                promises,
                   agreements                  or understandings,                                oral or written,                       express          or implied,                   among             them         other   than
                   as set forth                or incorporated    herein.


                                      16.06.          Liakility               of the        Investment                      Partnership.                   Notwithstanding                     anything   to the
                   contrary              contained                 herein,  neither the Investment                                                Partnership          nor               any of its partners,
                   general             or limited,                shall have any personal   liability                                           to any of the                    parties    to this Agreement
                   with       regard         to the               representations                        and         covenants       extended,                      or the             obligations                  undertaken,
                   by      the        Investment                   Partnership                    under          this         Agreement.      In                 the        event            that         the        Investment
                   Partnership     shall                         be in default                   under          any         of the       terms         of this       Agreement,   the sole recourse
                   of any party    hereto                          for    any indebtedness                             due         hereunder,             or for      any damages    resulting  from
                   any    such  default                           by     the Investment                          Partnership,                     shall        be      against                the         Interest              of     the
                   Investment                   Partnership                     and        the      capital         contributions                        of the        investor                limited               partners               of
                   the      Investment           Partnership                 directly      (either                                 or     through          another                investment                        partnership)
                   allocated             to, and remaining         for investment                                                   in, the Partnership,                               provided               however,               that
                   under              no circumstances       shall    the liability                                                of the Investment                        Partnership                        for any               such
                   default              be     in        excess          of    the         amount               of     Capital            Contribution                    payable     by                  the        Investment
                   Partnership                      to     the    Partnership,                      under             the      terms       of this             Agreement,                     at        the     time          of such
                   default,             less        the       value    of the                Interest                of the          Investment                Partnership,                        if    such         Interest              is
                   chimed               as compensation                         for damages.

                                                                                                                        - 86 -


                   WAS: 100s?Lt




                                                                                                                 Page 101 of 192

                                                                                                                103 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                             INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 23RECEIVED
                                                                      of 113 PageID #: 120
                                                                              NYSCEF:  11/19/2018




                         -
    Revd 05/21 03:44PM (12:40) on RSPABRigh line                       03 for        FORMAN
                                    -
                                                                                                       WORKSRV2
         -  05 / 21 /98
               --       FRI 15:57   FAX__                             __
                                                                                                              printed
                                                                                                                 .
                                                                                                                                  FOR3745823BS324 on 05/21/1999                               03:56PM * P 24/32
                                                                                                                                                                                                          024




                                 16.07.         Environmental                Protection:         Earthquake               Insurance.


                                       (a)                  The        General         Partner           represents
                                                                                                          and   warrants      that     (i) it has       no
                    knowledge    of any                 deposit,  storage,    disposal,    burial,   discharge,     spillage,    uncontrolled        loss,
                    seepage   or filtration                of any Hazardous         Substances      at, upon,    under     or within      the Land       or
                    any contiguous                  real estate,   and (ii) it has not caused        or permitted       to occur,    and it shall      not
                    permit   to exist,               any cGñdition     which    may cause       a discharge     of any Hazardous            Sh•+-ces
                    at, upon,          under        or within         the    Land      or on any          contiguous            real      estate.


                                                (b)         The       General         Partner          further      represents                 and    warrants              that         (i) neither
                    it nor, to          the      best      of its     knowledge,    any                other      party     has        been,          is    or     will      be        involved      in
                    operations        at or, pursuant                   to the General
                                                                             Partner's       best knowledge,   near the Land,                                                                    which
                    operations        could    lead to (A) a determination       of liability     under  the Hazardous   Waste                                                                    Laws
                    as to the       Partnership,     or (B) the creation   of a lien on the Land         under the Hazardous                                                                     Waste
                    Laws       or       under       any   similar             laws      or    regulations;and (ii) the General                                            Partner           has     not
                    permitted,           and      will  use best            efforts     not    to permit,
                                                                                                        any tenant     or occupant                                      of the         Apartment
                    Complex            to engage           in any activity             that  could impose    liability  under   the                                     Hazardous                Waste
                    Laws       on      such      tenant       or occupant,              an the Land    or on any other      owner                                       of the         Apartment
                    Complex.


                                           (c)               The      General         Partner          shall     comply   strictly  and in all respects                                     with      all
                    material        requirements                   of the     Hazardous               Waste      Laws   and related    regulations   and                                    with      all
                    similar       laws        and     regulations.


                                             (d)             It     shall       at    all     times        indemnify            and            hold        harmless               the       Limited
                    Partners            against         and         from      any      and
                                                                                       suits,   all
                                                                                                 actions,    debts,
                                                                                                        claims,        damages,      costs,
                    charges,    losses,   obligations,     judgments,     and expenses,      of any nature      whatsoever,     su5ered
                    or incurred      by the Limited       Partners    and arising  from    their  investment       in the Partnership,
                    under     or on account        of the Hazardous       Waste   Laws      or any similar      laws    or regulations,
                    including     the assertion      of any lien thereunder-

                                                                                                                Substances"
                                     (e)      For purposes        of this Section      16.07, "Hazardous                      meana   ail,
                    petroleum    or chemical     liquids    or solids,   liquid    or gaseous    products    or any hazardouswastes
                    or hazardous      substances,        as those    terms      are used in the Hazardous             Waste  Laws;   and
                                                 Laws"
                    "Hazardous       Waste                    means        the     Comprehensive          Environmental       Response,
                    Compen-ahn,                      and      Liability         Act     of 1980,  and any  other  federal,                                         state          or     local      law
                    governing            Hazardous                Substances,         as such laws may be amended    from                                        time      to time.


                                              ($              (i)           After     the    Partnership        to the Apartment
                                                                                                                    acquires           title
                                                                                                                                           Complex,
                                 the     Limited           Partners          shall    have     the right,          but
                                                                                                            obligation,   notto obtain
                                                                                                                                 the       an initial
                                 policy    of  environmental       property   liability  insurance      and    subsequent       renewals        of any
                                 such policy        (any of  which    is  an "Environmental        Policy")     with    respect    to  its   interest
                                 in    the    Apartment       Complex.         If    the Limited      Partner        obtains     Environmental

                                                                                                      - 87 -

                    WAS· 100s7L.1




                                                                                              Page 102 of 192

                                                                                              104 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                             INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 24RECEIVED
                                                                      of 113 PageID #: 121
                                                                              NYSCEF:  11/19/2018




   Revd 05/21 03:44PM (12:40) on RSPABRigh line                         03 for         FoRMAN                     WORKSRV2
           0       99                                                                                                    printed                    FOR3745823B5324 on 05/21/1999                                 03:56PM * P
                              5                                                                                                                                                                                                   25/32
                                                                                                                                                                                                                                 025




                          Insurance,              it     will         cause    the Partnership                                and       the        General               Partner            to    be additional
                          insureds           under              the     Environmental      Policy.


                                                   (ii)     A Limited   Partner    shall   have                                                         no        claim          for    a breach                  of   this
                          Section            16.07   if and to the extent    that  the Limited                                                               Partner             actually           recovers             its
                          losses       for     such daim    pursuant  to the Environmental                                                             Policy.


                                                        (iii)                The       Limited                   Partners             anticipate                  that          Environmental                      Policy
                          would         cover           not       only          the      Apartment               Complex,                      but          also a large                number               of     other
                          properties.                   The       Environmental                         Policy     would  have                              a deductible,                   a per
                                                                                                                                                                                                discovery
                          policy limit,  and                     an aggregate                     policy    limit   that would                          apply            to all Maims        made under
                          the Environmental                                 Policy    and             not     only daims                    made        with            respect        to the Apartment
                           complex.            Accordingly,                      a claim              made      under  the               Environmental                  Policy    with   respect    to
                           an     insured           property                  other         than            the     Apartment                  Complex             could    adversely      effect  or
                           eliminate             the right                  of the     Partnership                      and     its     Partners               to recover    with    respect    to an
                           environmental                     problem                 affecting    the               Apartment                  Complex.                   Neither            the     Investment
                          Partnership                   nor           its      Af5liates,               or        the       Special
                                                                                                                                 Partner,      Limited
                                                                                                                                              shall   have    any
                          liability          to the        Partnership,                      the General    Partner     or any other    Person    based    on the
                          failure        of the          Environmental                        Policy to provide     coverage  for any claim     or loss for any
                           reason        whatsoever.


                                                         (iv)                 The      Partnership                      shall         pay      SAHP               (or     its     designee)            the         actual
                           out-of-pocket                   coats             and       expenses                   incurred            by       the           Investment                  Partnership,                   the
                           Special           Limited          Partner,  SAHP                                or     their        af5liates              in      obtaining               an Environmental
                           Policy   that               covers    the Apartment                                    Complex             ("EI  Reimbursements")                                      as reasonably
                           determined                   by            SAHP.                  The             Partners                 acknowledge      that                            in         making     such
                           determination,                       SAHP           may have                 to allocate               the        aggregate                cost       of the          Environmental
                           Policy   among                 various              properties               covered   by the                     Enviranmental                        Policy.           The      Limited
                           Partners     project   that                           the        EI        Reimbursements                          to     be        paid        by the Partnership       for
                           4-daa4-     in an initial                           Environmental                                             a term                          of approximately     5 years
                                                                                                                      Policy  having
                           will      be approximately                           $1,200           payable             in a single   installment.


                                         (g)               (i)                After      the    Partnership                      acquires              title       to the  Apartment     Complex,
                           the       Investment             Partnership                      shall have the                  right, but                     not    the  obligation,   to obtain   an
                           initial      policy           of earthquake                       insurance                   and subsequent                           renewals     of any such policy
                           (any       of which            is referred                  to as an "Earthquake                                 Policy")           with       respect           to its     interest             in
                           the        Apartment                   Complex.                       If     the         Investment                     Partnership                    obtains            Earthquake
                           Insurance,              it     will         cause          the
                                                                                       Partnership                              and     the         General              Partner            to be additional
                           insureds           under             the         Earthquake     Policy.


                                                          (ii)         The    Investment        Partnership      anticipates       that    Earthquake
                           Policy        would            cover       not only    the Apartment         Complex,     but also a large        number    of
                         . other        properties.                 The Earthquake        Policy     would  have    a deductible,       a per property
                           policy       limit,          and       an aggregate     policy limit    that would    apply    to all claims    made under

                                                                                                             - 88 -


                   WAS: 100s71..1




                                                                                                        Page 103 of 192

                                                                                                       105 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                       INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 25RECEIVED
                                                                      of 113 PageID #: 122
                                                                              NYSCEF:  11/19/2018




   Revd 05/21 03:44PM (12:40) on RSPABRigh t ine D3 for

   __  __- 05 / 21/99
                            -
                      -.FR I 15 : 5 8 FAX
                                                                            FORMAN             WORKSRV2printed          FOR3745823B5324 on 05/21/1999                     03:56PM * P    26/32
                                                                                                                                                                                        028




                           the    Earthquake               Policy         and not only            claims       made         with    respect    to     the     Apartment
                           Complex.            Accordingly,               a Maim  made            under        the   Earthquake           Policy      with        respect        to
                           an    insured         property           other        than    the    Apartment            Complex          could    adversely            effect       or
                           eliminate          the right
                                                    of the Partnership      and its Partners      to recover     with   respect     to an
                           earthquake    affecting     the Apartment       Complex.    Neither      the Investment        Partnership
                           nor its Amiates       ahall   have any liability     to the Partnership,        the General      Partner     or
                           any other   Person     based on the failure       of the Earthqde           Policy  to provide      coverage
                           for any claim    or lose for any reason     whatsoever.


                                        (iii)        The      Partnership        shall          pay SAHP      (or its              designee)    the     actual         out-of-
                           pocket        costs     and       expenses     incurred             by  the Investment            Partnership,              SAHP          or      their
                           affiliates         in   obtaining           an    Earthquake               Policy     that   covers    the Apartment                     Complex
                           ("Earthquake             Reimbursements")     as reasonably    determined                                     by SAHP.           The    Partners
                           acknOwledg6             that  in making   such determination,       SAHP                                   may have         to    allocate          the
                           aggregate           cost of the Earthquake      Policy   among    various                                 properties       covered           by     the
                           Earthquake              Policy.


                           16.08.       Notices.         Any Notice   required                  by the provisions              of this    Agreement           to be given
                  to one   or more       Partners         shall be addressed                   as follows:

                                                                                                Partner-
                                        (a)          To the       Special          Limited


                                                                    SLP   Housing            I, LLC
                                                                    c/o SunAmerica              Inc.
                                                                    1 SunAmerica               Center
                                                                    Century   City
                                                                    Ios Angeles,             CA 90067-6022
                                                                    Attention:          Michael    Fowler,           Vice     President
                                                                    Fax     No.:        310-772-6179


                                        (b)          To the         Investment           Partnership:


                                                                    SunAmerica,       Inc.,
                                                                    General    Partner      of SunAmerica     Housing
                                                                    Fund    682, a Nevada       Limited   Partnership
                                                                    1 SunAmerica        Center
                                                                    Century    City
                                                                    Los Angeles.     CA90067-6022
                                                                    Attention:     Michael  Fowler,                  Vice     President
                                                                    Fax     No.:        310-772-6179


                                                     With       a copy       to:


                                                                    Peabody         & Brown

                                                                                             - 89 -

                   WAS: 100871-1




                                                                                        Page 104 of 192

                                                                                        106 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                    INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 26RECEIVED
                                                                      of 113 PageID #: 123
                                                                              NYSCEF:  11/19/2018




    Revd 05/21 03:44PM (12:40) on RSPABRigh Line 03 for
                                                               FORMAN              WORKSRV2
                                                                                          printed            FOR374582385324 on 05/21/1999
            05 / 21/99     I 15:58  FAI                                                                                                                 03:56PM * Po 27/32
                                                                                                                                                                    027




                                                      1255     23rd      Street,      NW
                                                      Washington,            DC 20037
                                                      Attention:          Herbert          F. Stevens,        Esq.
                                                      Fax     No.:        202-973-7750


                                      (c)   To the    General         Partner:


                                                      420     Stockholm           Housing         Dev±;=2rt               Fund  Company,         Inc.
                                                      c/o Ridgewood              Bushwick          Senior      Citir.en     Council
                                                      217     Wyckaff       Avenue
                                                      Brooklyn,         NY       11237
                                                      Attention:          Donald       Manning

                                            With     a copy     to:


                                                      Gerard   A. Walters,                 Esq.
                                                      20 Vesey Street
                                                      Suite  700
                                                      New      York,   NY 10007
                                                      Fax     No.:   212-871-4107


                                            Until    the                           acquires       title    to the                  to the   Developer·
                                      (d)                   Partnership                                              Complex,

                                                      Sparrow      Industries,   Inc.
                                                      3748    White    Plains  Road
                                                      Bronx,     New York      10467
                                                      Attention:      Randolph     Silverstein


                                            With     a copy     to:


                                                      Erica  R.Forman,       Esq.
                                                      Robinson    Silverman      Pearce                   Aronsohn        & Berman     LLP
                                                      1290 Avenue      of the Americas
                                                      New      York,      New       York      10104


                            16.09.  No Continuing    Waiver.        The waiver    of any party       or                          any   breach       of    this
                   Agreement     or of any full or partial   condition  for performance       hereunder                             ahall  not     operate
                   or be construed    to be a waiver of any subsequent      breach   or condition.




                                                                             - 90 -


                   WM    100871...1




                                                                          Page 105 of 192

                                                                          107 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                         INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 27RECEIVED
                                                                      of 113 PageID #: 124
                                                                              NYSCEF:  11/19/2018

    05 / 20 / 99      THE    18: 14         FAX                                                                                                m         SUNAMERICA          CA           002




                                IN   WITNESS             WHEREOF,           the   parties      have           affixed     their       signatures           and   seals       to this
                   Amended               and      Restated     Agreement           of    Limited              Partnership              of     420        Steehah              Street
                   Associates            L.P.   as of the    date   first   written         above.


                                                                                                     GENERAL                PARTNER:


                                                                                                     420 STOCKHOLM       HOUSING
                                                                                                     DEVELOPMENT      FUND     COMPANY,                                           INC.,
                   WI            SS/ATTEST:                                                          a New Yo k no profit   o   or  on




                                                                                                     By:
                                                                                                     Name:                        C
                                                                                                     Title:                       TIA               V f UKf


                                                                                                     SPECIAL              LIMITEDPARTNER:


                                                                                                     SLP         HOUSING              I, LLC,        a Nevada         limited
                   WI,TNESS/ATTEST:                                                                  liability          company


                                                                                                     By:          SunAmerica                Investments,           Inc.,     its

                            49C                                                                                   sole    member


                                     /



                                                                                                                  By:
                                                                                                                          Michael             L.    Fowler,      Authorized
                                                                                                                          Agent




                                                                                                     INVESTMENT                       PARTNERSHIP:


                                                                                                     SUNAMERICA                       HOUSING              FUND            682,
                                                                                                     ANEVADALIMITED                                 PARTNERSHIP


                    WI               S/ATTEST:                                                       By:          SunAmerica                Inc.,    i        neral      partner




                                                                                                                          Michael            L. Fowler,
                                                                                                                          Vice        President




                    WAS: 91407-1




                                                                                        Page 106 of 192

                                                                                        108 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                           INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 28RECEIVED
                                                                      of 113 PageID #: 125
                                                                              NYSCEF:  11/19/2018




                                                       ONLY      AS     A CONSENTING             PARTY    WITH
                                                       RESPECT           TO       THE      PROVISIONS       OF



                                                       SPARROW           INDUST            S, INC.,
                                                       a New     York    co        ation
           WIT     SS/A    . E   T:


                                                       By:


                                                               Title:




                                            - II   -


           WAS: 100871-1




                                           Page 107 of 192

                                           109 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                              INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 29RECEIVED
                                                                      of 113 PageID #: 126
                                                                              NYSCEF:  11/19/2018

                                                                                                                                                       ***      SUNAMERICA     CA         003
    05/20/99      THE      18:14      FAX




               COUNTY             OF LOS         ANGELES                          )
                                                                                       as
               STATE          OF CALIFORNIA                                       )




                           Before         me,    the      undersigned                   Notary              Public  for   the
                                                                                                                         in      and
                                                                                                                                aforesaid    County       and
               State,      personally            appeared               Michael              L.      Fowler,            in
                                                                                                                  capacity      as Vice
                                                                                                                              his           President        of
               SunAmerica            Inc.,      as general             partner          of SunAmerica     Housing      Fund    682, a Nevada        Limited
               Partnership,             and      as      the        Authorized            Agent    of SunAmerica        Investments,      Inc.,    the    sole
               member            of SLP       Housing          I,     LLC,       as Limited                  Partners         of 420          Stockholm         Street   Associates
               L.P.,      and     being    duly          sworn,         acknowledged                        the      execution           of   the   foregoing       Amended         and
               Restated          Agreement      of Limited                   Partnership.


                                                                                                     this                        of      / 2d4f     1991.
                           Witness           my hand           and     notarial             seal                        day

                          . ..              ROXAW COM
                                          commi•sonetormu                         --
                                              Mslo - commse


                                                                                                                     Notary         Pu


               My       Commission            Expires:          _,,....._,       199_.




                WAS: 91407..3




           *                                                                                       Page 108 of 192

                                                                                                  110 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                  INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 30RECEIVED
                                                                      of 113 PageID #: 127
                                                                              NYSCEF:  11/19/2018




           STATE         OF    NEW YORK                            )
                                                                   : SS.:
           COUNTY             OF   NEW YORK                        )




                        On thecff_day                of    ///sy               , 1999,     before     me,    the undersigned,        a Notary       Public      in and      for
                                                                                            d'
           said   State,       personally          appeardíd                 /lq¶µ),              dpwe.                           , personally       known       to    me    or
           proved       to me on the         basis        of satisfactory              evidence     to be the individual          whose      name       is subscribed        to
           the within      instrument         and ackr,üwledged                      to me that     he/she      executed   the    same    in his/her       capacity,        and
           that   by    his/her        signature          on the         instrument,       the    individual,      or the person      upon       behalf      of which       the
           individual         acted,     executed          the         instrument.




                                                                                                                                 Notary    Pub      c



                                                                                                                           VICTORIA P APOSTLE
                                                                                                                                     State of New York
                                                                                                                      Notary Public, -461474 t
                                                                                                                              No. 31
                                                                                                                       QualWied in New York County
                                                                                                                                                   1999
                                                                                                                     Commission Expirea May 31.




             ECO7
                I 2WPD



                                                                                          Page 109 of 192

                                                                                          111 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 31RECEIVED
                                                                      of 113 PageID #: 128
                                                                              NYSCEF:  11/19/2018




                                                                     EXHIBITS




           A-1   Development             Budget


           A-2   Development             Agreement


           A-3   Form        of Bridge     Loan      Note


           A-4   Incentive        Partnership         Management           Fee   Agreement


           B     Description         of Property


           C     [intentionally          omitted]


           D     [intentionally          omitted]


           E     [intentionally          omitted]


           F     [intentionally          omitted]


           G     [intentionally          omitted]


           H     Unconditional            Guaranty


           I     [intentionally          omitted]


           J     Schedule         of Required        InsurancePolicies




                                                                         Page 110 of 192

                                                                         112 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 32RECEIVED
                                                                      of 113 PageID #: 129
                                                                              NYSCEF:  11/19/2018



                          42DStakholm             Street

                          SOIEDULE            OF DEVELOPMENT                    COSTS                    nev.amans


                          nemone
                          TolmlUnes                                               as
                          Toni GrossFro|eog
                                          FloorArea .                           37,ms
                          OonalruccenPeded-morehe                                 16




                          LandCo                                                              en L000
                          anaane                                                             ses.000           sau00
                          RamonsonEwenno                                                      msea00
                          Ou• ntGomirG                                          B1efu0       6siopo0

                          oneshamaime Coet                                      s77,s66    st Fr$469
                          Connngency                                             180%         2n1,45
                          liolet Onn9uenon Omedn                                SMgsts     SQnR,ess          sylur,ass

                          nesomeme
                          Appreset                                                              87400            87400
                          OSTRepute                                                           810,000
                          smelm                                                               s10,000           s10A00
                          acI Burkgs                                                                90               80
                          ErwinmmertM   8wvey endRepat                                         4d90              M000
                                                son                                          sia000            .1m000
                          Laneertegg                                                          es0,000           as0,a00
                          Develger LegalFese:                                                 8A$400            85000
                          RidgunocelegalFeae                                                  st5,000
                          Legaleata Certiloeles                                               318,000
                          emisplUrgFeas                                          0.40%        558,219
                          ContCorIdigenonAmut                                                   57.I00           57,500
                          Inarenas                                        .                   $A2.878           O22478
                          ReelselearTease                                                      $4c00            sad00
                          Coreludon LanderFeas.'Bridgehoen                                   884887             882,987
                                                              CanalrudlonLean    i.00%        830A0F
                          HSACormamersFeas                                                      se 0
                          MortgageRosenIrgTex                                    11.75%             80               40
                          conunusonirternet                                      s.50%       sies.esp          s1se,as0
                          cemovenraumet                                          sank         ses,000
                          Closingcoela;
                            Tiss ingyrence /ReconAngFace                                      $15,976           816.978
                            LanderEngkinerAnepeegon                                           59,810             88,500
                            TrentrerFeen(8legeandOlty)                                         35.000            SS.000
                          CIher
                            TaxassumersFee                                       0.80%        $11.1ss               so
                            J-51Conautart                                                     810.000               so
                            Walarammer   Charges                                               53,eo0            OS500
                          AFCFee                                                             8718.785
                          Telel AmRCosts                                        4473A       $M1575             3$340A9
                          DevelopersFee(+eavings,b eny...)                                  Geg5000
                          Tetni Devatopsumm   Coat                              stEF,ann   84,m14A5          84,318 22
                          sumer oudar - sus                                                                   s474200
                                          - 5 4%                                                               sirr,ses
                          Inital Opereung Deliottmenimurn  erudimaveheels                     935.000          33304W |
                          supsimoreeimstsee a inertians                                       sis,000            so.4e
                          Fwomenesopliamene       rqipmers                                     s2.600
                          Totei lliarldog Cupllal                                             $4,90s
                          SpecialRevenueAccountper414..                                       88sA00
                          capearIrnprovement   Esomepercia                        4%          8e2,000
                          Total PruleetCaste                                    8138487    Sm=
                          amurasserFanse:
                          EndmaindTarQucile Freesdr                              0.75s     SEdell,3GS
                          421s Certlicalme$etillatlerst the1ldng)                          ea.14a.000     34.s9
                          Total Revemmes                                        31a2.437    e4485 ps
                                                                                                  ff

                           Censlrwamtouri                                                  #1,798,0sp
                           &idge Aces                                                      31430,878
                           HFAConnauction Loun                                               8820,000
                           TalmfOzu‡ucebsteens                                             54310,575



                                                                                                WVh7 : (II      AAA I 'O   AW1
                                                           Page 111 of 192

                                                           113 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                               INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 33RECEIVED
                                                                      of 113 PageID #: 130
                                                                              NYSCEF:  11/19/2018




                                           Page 112 of 192

                                           114 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                        INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 34RECEIVED
                                                                      of 113 PageID #: 131
                                                                              NYSCEF:  11/19/2018



                                                                07 for     FoRMAN                    printed
                                                                                              WORKSRV2                       FOR37458EE1146Bon 05/21/1999                             04:50PM *          11/26
   Revd 05/21 04:37PM (13:18) on RSPABRigh line                                                                                                                                                         011
           05/21/99    FRI 16: 47 FAX




                                                                     AMENDED    AND RESTATED
                                                                    DEVELOPMENT    AGREEMENT



                              THIS  AGREEMENT    is made   and entered    into as of May    1, 1999, by and among
                    420   STOCKHOLM       STREET   ASSOCIATES       L.P.,   a New York   limited   partnership, (the
                    "Partnership");   420 STOCKHOLM       HOUSING        DEVELOPMENT            FUND     COMPANY,
                    INC.,    a New York       nonprofit     corporation     and the general   partner    of the Partnership      (the
                    "General     Partner");      RIDGEWOOD            BUSHWICK      SENIOR       CITIZENS      COUNCIL,       INC.,
                    a New      York    nonprofit     corporation       and the parent   corporation     of the  General     Partner
                    ("RB");   SPARROW           INDUSTRIES,           INC.,  a New York  corporation    (the "Developer").


                                 WHEREAS,           on December        23, 1998,     420 Stockholm       Housing     Development                                                            Fund
                    Company,             Inc.,  a New York      nonprofit    corporation,     as the general     partner       (the                                               "General
                    Partner"),            executed    a Certificate       of Limited      Partnership     (the   "Certificate")                                                       for     the
                    formation            of the Partnership       pursuant    to the terms        of the New York        Revised                                                     Uniform
                    Limited       Partnership            Act      (the     "Act"), which   Certificate was                           filed         with    the        Departraõnt                  of
                    State      of New York          (the     "State")      on January    12, 1999; and


                              WHEREAS,         as of December       23,   1998,                               the        General         Partner                and         SunAmerica
                                                                                                                                                                        (!'SHF"
                    Housing     Fund    682. a Nevada     Limited    Partnership,                                       as the      limited          partner                      or the
                    "Investment      Partnership")    executed    an Agreement                                         of Limited        Partnership                    (the      "Original
                    Partnership     Agreement");    and


                           WHEREAS,                  the       General      Partner          and      the     Investment              Partnership      shall enter into
                    an Amended   and               Restated        Agreement               of Limited         Partnership              dated     as of the date hereof
                    (the "Partnership             Agreement")    to (i) continue                     the Partnership       under   the Act; (ii) admit     the
                    Special   Limited           Partner   to the Partnership                        as a Limited     Partner;    and (iii) set forth    all of
                    the      provisiana        governing     the Partnership.                        All capitalized     terms    not otherwise      defined
                    herein       shall     have    the     de5nitions       given      them         in the     Partnership              Agreement;                 and


                                 WHEREAS,       the   Partnership        has  been    formed   to rehabilitate,        develop,     own,
                    maintain        and operate     a SS-unit     multifamily     apartment    complex      intended     for rental    to
                    hilies        of low income      and located     in Brooklyn,      New York   (collectively,     said apartment
                    complex         and      the    real       property       upon          which        it   is        located       shall         be    referred              to     as     the
                    "Apartment             Complex");          and


                             WHEREAS,       the     General     Partner       acquired    fee simple                                           title       to      the         Apartment
                    Complex    as December       23, 1998, which        title   shall  be transferred                                          to the        Partnership                    upon
                    completion   of the rehabilitation      of the Apartment          Complex;    and


                            WHEREAS,     as                  of May   1, 1998, RB and the Developer                                           entered            into      that        certain
                    Development   Agreement                    (the "Original Development Agreement");                                             and


                            WHEREAS,     the                     parties          hereto        desire            to      amend         and            restate           the         Original
                    Development   Agreement                       to     assign      all     rights         and        obligations            of     RB     thereunder                  to     the


                    WAS:100872-1




                                                                                      Page 113of192

                                                                                      115 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                          INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 35RECEIVED
                                                                      of 113 PageID #: 132
                                                                              NYSCEF:  11/19/2018



                                                                             07 f or FORMAN                             printed
                                                                                                                 WORKSRV2                        FOR37458EE1146Bon 05/21/1999                                04:50PM *          12/26
    Revd 05/21 04:37PM (13:1s) on RSPABRigh line                                                                                                                                                                               012
            05/21/99    FRI 16:48   FAX




                    General           Partner,           and     to fully  specify                  the         services          to be performed                   by the         Developer  for the
                    General            Partner           and       the Partnership                         and         the        comperaation                 to     paid         to the Developer
                    therefor.


                                NOW,    THEREFORE,         in consideration     of the foregoing,        of the mutual     promises     of
                    the    parties   hereto   and of other   good and valuable      consideration,       the receipt   and sufficiency
                    of    which    are    hereby  acknowledgcd,        the parties    hereto       agree    to amend     the   Original
                    Development               Agreement                  and        to restate            all     of its      terms        and       conditions            as follows:


                                 1.           Assiz:;ment                      and        Annointment.                     RB hereby                    assigns            all     of    its        rights          and
                    obligations           under           the         Original            Development                   Agreement    to                 the     General            Partner,               and           the
                    Developer            hereby           agrees             to and         accepts             such       assignment-                  The     General             Partner               and           the
                    Partnership             hereby  appoint                      Developer            to render                  services        for    the
                                                                                                                                                        Partnership,                           and     confirms
                    and ratifies           the app^Etment                           of Developer                 with        respect        to services    rendered                       for       RB to date
                    in   supervising                and         overseeing                  the     development                     of    the        Apartment                   Complex             as       herein
                    contemplated.


                                 2.           Authority                 and      Duties.


                                              (a)               The          Developer              shall           have,          and       has        had,         the         authority              and             the
                    obligation          to:


                                                                (i)              act on behalf                  of the       General         Partner            and        the  Partnership     in its
                                              relation                with       any governmental                            agency  or authority                          and   any construction
                                              and/or            other          lender with  respect                         to all matters  relating                         to the reh-hm+atinn
                                              and        development                   of the       Apartment                    Complex;


                                                             (ii)       select                the     architect,                  coordinate            the     preparation                    of     the      plans
                                                 and       specifications                    (the      "Plans                and    Specs")    and                   reemmend                       alternative
                                                 solutions             whenever              design         details           affect construction                feasibility                   or schedules.
                                              The          Developer                  has         selected              the        firm         of     Castro-Blanco               Piscianeri      and
                                              Associates                     Architects             P.C.          as       the      architect            for    the         Apartment        Complex
                                                 ("Architect")                   pursuant                 to       that           certain              agreement                  between               Sparrow
                                                 Construction                    Corporation                (the     "Contractor")                     and      the        Architect            dated              as     of
                                                 May       28, 1998                 and      assigned             to Developer                  on     behalf         of the            General           Partner
                                                 (the     "Architect's               Contract");


                                                             (iii)   on behalf                       of the            General            Partner         and        the  Partnership,   ensure
                                                 that,     in accordance   with                       the         Architect's             Contract,            the    Plans    and Specs are in
                                                 compliance                  with     all    applicable                codes,       laws,       ordinances,                rules        and     regulations;


                                                             (iv)                negotiate   all  necessary    contracts                                       and         subcontracts                      for        the
                                                 rehabilitation                  of the Apartment     Complex;




                                                                                                                       2

                     WAS: 20081s_1




                                                                                                     Page 114 of 192

                                                                                                    116 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                            INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 36RECEIVED
                                                                      of 113 PageID #: 133
                                                                              NYSCEF:  11/19/2018



                                                          07 for        FORMAN                             printed
                                                                                                    WORKSRV2                           FOR37458EE1146Bon 05/21/1999                           04:50PM *     13/26
   Revd D5/21 04:37PM (13:18) on RSPABRigh line                                                                                                                                                            013
          05/21/99     FRI 16:48   FAX




                                                (v)            in   conjunction            with  the Contractor,      choose    the products    and
                                   materials             necessary    to             equip   the Apartment       Complex     in a manner     which
                                   satisfies          all requirements                  of the Construction     Loan    and the HFA Loan        and
                                   the    Plans         and     Specs;


                                               (vi)            monitor          disbursements                         of the            Construction                  Loan,      HFA           Loan
                                   and     Bridge         Ioan          and         payment                of amounts                   owed Architect,                  the     Contractor
                                   and    the     subcontractors;


                                                (vii)          on    behalf              of     the     Partnership                      and      the        General           Partner             and
                                   pursuant             to the       requirements                      set forth    in                 that    certain         agreement               between
                                   the    General              Partner          and            the         Contractor                  dated      as of May                        1999            (the
                                   "Construction                   Contract"),                   insure    that                         the       Apartment                 Complex                   is
                                                                                                      machâñica'
                                   reum+•+•d                   free and clear                  of all                                  and     materialmen's                liens;


                                            (viii)   obtain                    an             Architect's                 certifi.cate            that          the       work           on         the
                                   Apartment       Complex                   is substantially                    complete;


                                             (ix)              ensure         that            the     Contractor              secures           all    Ediding            code      approvals
                                   and    obtains             certificates               of eccupety                 for         all     of the       Residential              Unita          of    the
                                   Apartment             Complex;


                                            (x)                cause         the          rehabaitation                     of         the     Apartment                Complex               to     be
                                   completed    by the Contractor     in a prompt                                            and      expeditious   manner,                       consistent
                                   with    good workmanship,      and in compliance                                                with the following:


                                                                              (1)               the    Plans         and       Specs, as they                  may        be amended                 by
                                                the      agreement                  of        the     parties             hereto    and with                   the        consent  of              the
                                                mortgagee             under          the        HFA          Loan;


                                                                              (2)               any        and    all        obligations                of   the      General           Partner
                                                under          the HFA          Loan;


                                                                              (3)               pursuant             to the            Architect's           Contract,           any      and        all

                                                zoning           regulations,                   county           ordinances,      including     health,                                fire        and

                                                safety         regulations,                   and     any other          requirements       of federal,    state                                   and
                                                local     laws,            rules,                   regulations            and     ordinances       appliesble                                        to
                                                construction             of the Apartment                            Complex;


                                                (xi)            cause        to be performed                         in     a diligent                and     efficient         manner              the
                                   following.




                                                                                                       3

                   WAS:100872-1




                                                                                         Page115of192

                                                                                         117 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                 INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 37RECEIVED
                                                                      of 113 PageID #: 134
                                                                              NYSCEF:  11/19/2018



                                                           07 for     FoRMAN                    printed
                                                                                         WORKSRV2                         FoR37458EE11468 on 05/21/1999                           D4:5OPM * Po 14/26
    Revd 05/21 04:37PM (13:18) on RSPABRigh tine                                                                                                                                              014
            05/21/99    FRI 16: 49 FAX




                                                                           (1)     rehabilitation                           of         the        Apartment                    Complex
                                                  pursuant            to the Plans   and Space,                     including               any     required          off-site         work;
                                                  and


                                                                             (2)           general            administration                        and         supervision                    of
                                                  rehabilitation              of the     Apartment              Complex,      including                      but     not     limited   to
                                                  activities          of the
                                                                    Contractor,     its                        subcontractors
                                                                                                             agents,                 and                                    and others
                                                  employed   by the General       Partner  as to the Apartment       Complex   in a
                                                  manner   which   complies     in all respects  with  the HFA Loan        and the
                                                  Plans and Specs;


                                                 (xii)    keep, or cause to be kept, such                                        accounts           and       cost    records           as to
                                      the    rehahm+ation      of the Apartment   Complex                                         as are      normally               kept        for    such
                                      work      by developers             in the NewYork                    Metropolitan                 area.;


                                                  (xiii)       maintain,           or cause            to be maintained,                       at its expense,     all office
                                      and    accounting          facilities        and       equipment              neweeary                 to adequately    perform      the
                                      foregaing        functions:


                                               (xiv)      make     available    to the     General      Partner,      during      normal
                                      business     hours     and upon the General      Partner's   written     request,    copies    of all
                                      material     contracts    and subcontracts;


                                                  (xv)         upon       completion               of the    rehabilitation,          deliver    to the General
                                      Partner        and        the      Partnership               a    dimensioned          as-built      survey    of the    real
                                      property         (locating         only      buildings)            and as-built        drawings         of the Apartment
                                      Complex          rehabilitation;


                                                  (xvi)         provide,      and              periodically       update                            Apartment                    Complex
                                      rehabilitation             time    adedals              which     coordinates      and                        integrates              Architect's
                                      services       with      construction            schedules;


                                                   (xvii)       coordinate          the      work           of Architect               to     complete              the    Apartment
                                      Complex          in    accordance           with       the       objectives          as to cost,              time       and        quality,       and
                                      provide        sufficient          personnel           at       the    Apartment                 Complex               with         authority            to
                                      achieve       such       objectives;


                                                   (xviii)      provide         a detailed             schedule           of realistic            activity           sequences            and
                                      durations:


                                                   (ixx)        provide         regular         monitoring                of     the        schedule           as     rehabilitation
                                      progresses,            identify          potential         variances                between             sched        .lad       and        probable
                                      completion             dates, review             the     schedule             for     work            not     started          or    incomplete,
                                      recom-sad              to the General                Partner          adjustmente                 in    the     scheduls             to meet the


                                                                                                  4

                      WAS: 100s72-1




                                                                                  Page 116 of 192

                                                                                 118 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                             INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 38RECEIVED
                                                                      of 113 PageID #: 135
                                                                              NYSCEF:  11/19/2018



      Revd 05/21 04:37PM (13:18) on RSPAs Righ line                07 for       FORMAN                         printed
                                                                                                        WORKSRV2                     FOR37458EE1146s on 05/21/1999                              04:50PM * P      15/26
              05/21/99    FRI 16: 5o FAX                                                                                                                                                                      . 015

  .




                                          probable             completion               date, provide   summary                       reports           of such                                      arid
                                                                                                                                                                        monitgring,
                                          document              all changes              in the schedule;


                                                        (xx)          assume              and          perform          the        General         Partner's                 obligations               as
                                          specified         in       the Partnership                      Agreement                which         relate       to       the      develc,pment
                                          obligationa             of the Apartment                      Complex;


                                                  (xxi)     develop  and implement     a system  for                                              the      review            and      processing
                                          of change    orders  as to construction  of the Apartment                                                     Complex;


                                                        (xxii)       develop     and    implement                              a     procedure              for        the         review            and
                                          processing             of applications     by subcontractors                               for     progress         and       final       payments;


                                                        (xxiii)  record    the                  pwsw..           of the       Apartment            Complex     and submitting
                                          written         progress     reports                    to     the      Partnership               and    Architect,    including    the
                                          percentage              of completion                 and      the     number      and           amounts     of change     orders; and


                                                      (xxiv)    insure that contractors                                 engaged            in hazardous              material             removal
                                          will      name     the General   Partner     as                              an     additional           insured             on     their
                                                                                                                                                                            liability
                                          insurance              coverage          and      provide            proof        of coverage           prior       to commencement         of
                                          contractor's              work.


                                          (b)           In       furtherance               of     the     foregoing            but         not    in      limitation               thereof,          the
                      Developer        specifically              agrees           to     undertake             and            perform            the       following                duties           and
                      obligations:


                                                   (i) Developer                        shall      make           application              and     thereafter                timely           file    all
                                          necessery/required                            documents/information                               to     the            New           York             State
                                          Department                 of Taxation                and     Finance           to obtain          a sales        tax     exemption                 for    the
                                          General            Partner.            The      parties         agree        and        confirm        that      Developer               has      already
                                          obtained             and    provided             same.           RB      shall       cooperate           in      this     process           by timely
                                          providing   all executed                        documents               and/or          supporting            information                 as required
                                          for the application.


                                                        (ii)      Developer              has      obtained          for     the     General            Partner         commitments                    for
                                           the     HFA       Loan,          the        Construction               Loan,   and the                Bridge       Loan,     all           as defined
                                           and        specified            in     the       Partnership              Agreement.                    In       conjunction                  with         the
                                           General              Partner's               obligation      to             rehabilitate               the       Apartment                    Complex,
                                           Developer              shall         coordinate               and      implement                the    General              Partner's             closing
                                           under        the foregoing  financing                           commitments.                     A portion             of the      loan        proceeds
                                           shall      be used to repay    the financing                                obtained          by the General      Partner    related
                                           to the       acquisition              of the         Property.           The       balance       of the loan proceeds       shall    be
                                           used       to     fund       the       costs         of construction                and      estimated    related     development
                                           costs       as set         forth        in     the     Schedule             of Development                     Costs,        attached               to    this


                                                                                                           5

                       WAS: 100872-1




                                                                                                Page 117 of 192

                                                                                                119 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                   INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 39RECEIVED
                                                                      of 113 PageID #: 136
                                                                              NYSCEF:  11/19/2018




    Revd 05/21 04:37PM (13:18) on RSPABRigh line             07 for       FORMAN                              printed
                                                                                                       WORKSRV2                           FOR37458EE1146Bon 05/21/1999                            04:50PM * P      16/26
            OS/ 21/99   FRI 16 : 50 FAX                                                                                                                                                                           016




                                     Agreement               as Exhibit                  A.       The
                                                                                                   Exhibit    costs
                                                                                                                A are referred
                                                                                                                         itemized   to           on
                                                             as the           "Apartment                 Costs."
                                                                                                             Complex       Development
                                     collectively                                                                  The loans    from
                                     HFA and    SanAmerica         Investments,                         to from time  Inc. are referred
                                                                                                                         to time    in
                                     this Agreement       collectively      as the  "Construction      Loans",      and  HPA and
                                     SunAmerica     are referred       to from time   to time collectively       as the "Lenders".
                                     The General    Partner     shall be the mortgagor      under  the Construction        Loans.


                                                 (iii)  Developer                        shall
                                                                                     such equity   provide
                                                                                                     investment,       guarantees       and
                                     obtain        such   letters                   of
                                                                              respecting      credit
                                                                                              development          of the     Apartment
                                     Complex       as may reasonably     be required      by the Lenders.        Developer       also shall
                                     be responsible       for such ancillary      tasks    in connection       with    acquisition      and
                                     construction       of the Apartment         Complex      as are      ordinarily      attendant        to
                                     development        and construction     of a rental      housing      project    for persons       and
                                     f==iha=      of low income,   as contemplated       andintended        herein.


                                                 (iv)         Dsveloper,                  on behalf                of the      General         Partner,     shall  enter                           into       a
                                     fixed     price         construction                     contract             (which           contemplatee        the construction                                cost
                                     contingency                itemized             in Exhibit                A) with          Sparrow                    Construction             Corporation,
                                     as    general                 contractor,                    to         construct               the Apartment                               Complex       ("the
                                     "Construction                 Contract"),   on                              terms         agreeable      to   RB,                           Developer,               the
                                     Partnership,               and the Lenders.


                                                 (v)         The         period            from         the        effective              date        of     the     Original             Agreement
                                     through           the      date          a temporary of occupa-cy        certificate
                                                                                                            is issued    respecting
                                     the   Apartment       Complex,    is referred     to as the       "Development         Period".
                                     Apartment       Complex   Development       Costs   incurred    during    the    Development
                                     Period      and         not       funded              with         the       proceeds            of the           Construction                    Loans      or      the
                                     Bridge      Loan,           shall        be funded                by Developer                  on behalf               of the       General           Partner.


                                                (vi) During                    the        Development                    Period             Developer                seek         to    obtain         from
                                     HFA       an allocation                        of     Tax          Credits          to         the      Apartment                    Complex               and       the
                                     Developer               and       RB        shall            comply     with   and                      deliver           all     required/necessary
                                     supporting              documentation                        to qualify   for same                      in a timely              manner.


                                               (vii)         During the Development                                       Period,   Developer                             also     will         make       an
                                     application             to HPD pursuant    to the                                   421-a    Certificate                        Program              for    Section
                                     421-a      Certificates                  for        the      Apartment                 Complex               and          the        Developer              and      RB
                                     shall   comply                      with              and           deliver              all         required/necessary                              supporting
                                     documentation                       to     qualify                for        same         in         a timely      manner                          (the   "421-a
                                     Certificates").


                                                 (viii)          Developer                 will        undertake               to     sell       (subject            to    RB's         consent           and
                                     approval)            the      Tax        Credits             and        the    421-a           Certificates               and        will     be responsible
                                     for negotiating                   and      preparing                    the     terms           of sale           of each.              RB        understands,


                                                                                                             6

                     WA$: 100872-1




                                                                                           Page 118 of 192

                                                                                          120 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                          INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 40RECEIVED
                                                                      of 113 PageID #: 137
                                                                              NYSCEF:  11/19/2018




    Revd 05/21 04:37PM (13:18) on RSPAs Righ Line 07 for                  FORMAN                     WORKSRv2printed         FOR37458EE1146s on 05/21/1999                 04:50PM *     17/26
            05 / 21/99  FRI 18:So   FAX                                                                                                                                                 o17




                                     however,             notwithstanding                      the    provisions        of the  foregoing         sentence,    that if the
                                     purchaser              of the Tax                   Credits            requires     modifications            to the    Partnership
                                     Agreement         as a condition    of the purchase,      RB, together                                      with  its attorneys,    at
                                     RB's      sole expense,      shall be responsible     for making       such modifications.        Any
                                     such required        modifications      shall   be negotiated      arid implemented        promptly
                                     and expeditiously          by RB and its attorneys          provided     eame are agreed        to by
                                     the    Limited      Partner,      RB will     in all events     cooperate    with     Developer     to
                                     effectuate      the sale of the Tax Credits          and the 421-a Certificates.           as and if
                                     requested      by Developer.

                                                   (ix)           Failure           of         RB      or
                                                                                                       Developer        to  comply      with     any  of its
                                     respe½ilities                   pursuant             to the   foregoing      paragraph    shall be a default      under
                                     this Agreement,                     which           default    shall   entitle    the other    party,   but shall    not
                                     obligate         the     other       party,          to undertake      and implement        the responsibilities     the
                                     defaulting     party                has failed    to undertake       and implement,     at the defaulting
                                     party's    sole cost                and   expense,    reserving     any other   rights  at equity  or law,
                                     which      rights           shall     be dssmsd     mutually    exclusive  and cumulative.


                                                 (x)        Developer            will       cause the proceeds                   of sale      of the    Tax      Credits         and
                                     the      421-a         Certificates                  to  be used,     among                   other   things,         to   satisfy          the
                                     Construction                 Loans.            It     is the intention     of               Developer       and          RB that        upon
                                     completion             of the        Apartment                   Complex,         the   Construction             Loans     will   be paid
                                     off     and      the        Apartment                 Complex          will       be    free      and     clear     of   any      and        all
                                     mortgages              and/or          other         debts       relating    to the acquisition,                   construction             and
                                     related        development                costs           itemized      in Exhibit A (as may                 be amended)              and    in
                                     the     event         any      such       other           debts        exist, they      shall     be deemed          obligation(s)            of
                                     the   Developer,   unless    incurred                                  as a result       of     the  act(s)/omission(a)        of RB
                                     and/or   the General    Partner     or otherwise                                   agreed       to by the parties       hereto   in a
                                     signed        writing.


                            3.       Obligations              of RB.


                                                (a) Following     RB's receipt   of the requisite                                          consents     to conveyance              of
                                     the     Apartment      Complex    as described     in Section                                        S(c)    below,  the          General
                                     Partner      shall   convey   title    to the      completed                                   to the
                                                                                                                                     Apartment        Complex
                                     Partnership,       and RB agrees to implement             this intention.      In connection     with
                                     the conveyance         of the Apartment            Complex       to the Partnership,         General
                                     Partner      shall   assign  its    right,   title    and     interest    in, to and     under     the
                                     Canstruction                 Contract          to the           Partnership.


                                             (b)             Notwithstanding                       anything       to the    contrary       contained      in this
                                     Agreement,              RB, under     the               direction      of the Developer,      shall be respansible         for

                                     renting   up           the Apartment                     Complex.         In this regard,      RB agrees        to complete
                                     the rent-up              preparation                  process     (i.e., adveri-laing,     distribution       of brochures


                                                                                                        7

                     WAS: 100s72-1




                                                                                         Page 119 of 192

                                                                                         121 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                             INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 41RECEIVED
                                                                      of 113 PageID #: 138
                                                                              NYSCEF:  11/19/2018




    Revd 05/21 04:37PM (13:18) on RSPABRigh line                      07 for       FoRMAN                      printed
                                                                                                        WORKSRV2                        FOR37458EE1146Bon 05/21/1999                        04 : 50PM *        18/26
            05 / 21/99  FRI 16 : 51 FAX                                                                                                                                                                       018




                                               and other information,            deploying    or hiring     staff, preparation           and distribution
                                               of applications,      etc.), early enough        during     the Dsvalapment             Period,   so that    at
                                               least   sixty    (60)   days      in advance       of the     date      anticipated        for Apartment
                                               Complex      completion      (i.e., receipt    of temporary        certincate       of occupancy)        RB is
                                               equipped      to, and begins         to accept    applications        from      potential     tenants,     and
                                               upon conclusion        of the Development          Period,     qualified       tenants     take occupancy
                                               of at least        95%          of the         units     in     the      Apartment            Complex.              Rent-up     shall              be in
                                               accordance             with      the         tenant      income           limitations             and     other      requirements                  of (i)
                                               the     New      York  City              Department            of Housing                    Preservation              and       Development
                                               ("HPD")        promulgated                    in    connection    with   its                Real        Property         Tax         Law     Section
                                               421-a   Certifleate                  Program             (the        "421-a       Certi5cate             Program"),    and (ii)                    HFA
                                               respecting      the Federal                        Low    Income               Housing       Tax        Credit  Program    (the                    "Tax
                                               Credit    Program").


                                                         (c) Sufficiently      in advance of conclusion    of the Development      Period     so
                                               that    the following        is completed   prior    to conclusion     of the Development
                                               Period,    RB shall      make application,    at RB's expense,      to the New York       State
                                               Attorney     General      and the New York      State Supreme      Court  for consent    to the
                                               conveyance               of     the      Apartment                   Complex          by the             General            Partner           to     the
                                               Partnership.                  The  Partnership                   shall         be structured             with       a corporate              general
                                               partner        formed            by RB at its                    sole      expense          under         the      New         York        Business
                                               Corporation              Law           and     owned           and       controlled         by      RB, and shall   otherwise      be
                                               structured        so as to qualify  for and be                                      eligible        to use (or have    its limited
                                               partner       use), Federal   Low Income    Housing    Tax                                           credits        allocated          under         the
                                               Federal       Low Income    Housing  Tax  Credit  Program                                               ("Tax      Credits")

                                   4.          General        Understandinas.


                                               (a)    RB        agrees           to    cooperate               with       Developer              throughout             the        Development
                     Period         in     connection           with         development                 of     the       Apartment               Complex,    including      without
                     limitation,           carrying       out     its        responsibilities                 discussed           above,         comple ti=g,   preparing      and/or
                     executing            documsñ‡a          on behalf     of itself,     the General                           Partner          or the Partñcrship,      attending
                     meetings,            participating          in conference       calls, etc.


                                               (b)     Notwithstanding                       anything    to the contrary                         contained
                                                                                                                                             in this Agreement,
                     effective           as of the     conclusion     of the                 Development      Period  (i.e.,   as of issuance     of a tamparary
                     certificate          of occupancy            for    the       Apartment              Complex   (and provided    the Apartment       Complex
                     is otherwise            tenantable),               Developer              shall     not be r-spen=ible    for operating     or securing     the
                     Apartment              Complex.


                                               (c)  The           Developer                  shall      make            provision           of    payment            for      all     Apartment
                     Cmplex               Development                 Cost         overruns             and           shall      likewise           provide          for       a     5xed         price
                     Construction              Contract         for      the       Apartment             Complex,               subject,         however,         to the        availability             of
                     the   construction               cost contingency                  itemized         an Exhibit               A.


                                                                                                                8

                     WAS:100872-1




                                                                                                  Page120of192

                                                                                                  122 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                           INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 42RECEIVED
                                                                      of 113 PageID #: 139
                                                                              NYSCEF:  11/19/2018




    Revd 05/21 04:37PM (13:18) on RSPAs Righ line                                 07 for        FORMAN                      printed
                                                                                                                     WORKSRV2                         FOR37458EE11468on 05/21/1999                         04:50PM *       19/26
            05/21/99    FRI 16:52   FAX                                                                                                                                                                                   o19




                                                          (d)     In the        event         that     this     Agz,=emeñt                 is terminated,      as a result    of the failure
                     of      the         General                Partner            to     acquire           the  Property                    or Tax    Credits/421-a       Certificates      as
                     iwandedharsinâbove,                                   any expenses                 incurred/expended                       by the parties     hereto   in conjunction
                     with  the Apartment                                 Complar  shall be born                          by said          parties,        without         contribution.


                                        5.                Development                   Fee and Additional                      Development                 Fee.


                                      (a)     For services  performed       and to be performed      pursuant   to Sections    1
                     and       2 of this
                                     Agreement,    the Partnership       agrees   to pay Dêveloper    a Development      Fee in
                     the amount    of not less than $422,000,      subject   to compliance  with   the terms   and conditions
                     of this Agreement.     The Development      Fee shall be paid as follows:


                                                                      (i)               The       sum         of     $100,539                shall        be     paid       upon         receipt           by      the
                     Partnership                     of the         First       Additional             Capital            Contribution                and        shall     be payable             solely         from
                     Bridge    Loan                  proceeds              then        remaining            undiabursed                   and    unrestricted.


                                                                         (ii)      The sum of S160,731                               shall      be paid          immediately              upon         receipt      by
                     the     Partnership                        of the       Second Additional  Capital                              Contribution.


                                                                     (iii)   The sum of $160,731                                     shall
                                                                                                                           be paid immediately            upon receipt      by
                     the      Partnership                       of the Third   Additional Capital                   Contribution;        provided,      however,     that    in
                     the      event   the                 Partnership             has insufficient        available     funds     (including      funds    resulting     from
                     Cost      Savings,                   as defined            in Section    5.01(c)(vi)     of the Partnership           Agreement)       as of the date
                     of     the   Third      Additional      Capital    Contribution,      after  payment    of all     current     expenses,
                     including                 the
                                            funding     of all reserves    required   pursuant     to the terms     of the HFA Loan,        for
                     payment          in full of Development         Fee due under       this subparagraph      (iii) (the "Development
                     Fee       Shortfall"),      the General       Partner     shall  provide    an Operating        Deficit    Loan    to the
                     Partnership                     in     the     amount              of the       Developmant                    Fee      Shortfall,          which          amount         shall      then       be
                     paid by the                 Partnership                   to the      Developer.


                                                    (b)                  If,   after      payment             in full       of the          portion        of the        Development               Fee         as set
                     forth         in        subparagraph                (a)(i)          above,       all
                                                                                                     remaining                        Cost      Savings,  if any, shall                    be paid             to the
                     Developer                  as an            Additional              Development      Fee on the                            date of Final   Closing                    in      accordance
                     with      Section               5.01(c)(vi)               of the     Partnership                Agreement.


                                        6.                Withholdine                  of Fee        Payments.                 In    the      event       that      (i) the Developer                   shall      not
                     have          substantially                   complied              with     any       material            provisions            under         this Agreement                 , following
                     notice          and opportunity                           to cure          or (ii)       forele:ura              proceedings                shall     have         been     commenced
                     against             the     Apartment                     Complex            during           the    Devslopment                  Period,           then     the    Developer               shall
                     be in          default                of     this
                                                                    Agreement,                        and          the    Partñêrship      may                    withhold          payment               of     such
                     portion             of the           fee payable   to the                   Developer               pursuant     to Section                    5 of this       Agreement                  which
                     has      not        yet     been           paid.




                                                                                                                           9

                     WA& 100872-1




                                                                                                            Page 121 of 192

                                                                                                            123 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                               INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 43RECEIVED
                                                                      of 113 PageID #: 140
                                                                              NYSCEF:  11/19/2018




    Revd 05/21 04:37PM (13:18) on RSPAs Righ Line 07 for                                FORMAN           WoRKSRV2printed                 FOR37458EE1146son 05/21/1999                           04:50PM *     20/26
            05/21/99    FRI 16: 52 FAX                                                                                                                                                                        020




                                  All     amounts                so withheld            by the Partnership     under    this Section    6 shall    be promptly
                     released            to        the      Developer              after   the  Developer      has   cured    the   default                     the
                                                                                                                                                justifying
                    withholding,                    as      demonstrated                 by evidence     reasonably      acceptable     to the       Investment
                    Partnership.


                                  7.                fIntentionally            Omitted1


                                  8.                Construction             Warrantv.


                                                 (a)              Developer             hereby   warrants             to the        General          Partner,    the Partnership.
                    the     Special           Limited         Partner,            and     to the Investment                 Partnership            that Develcper      will insure,
                    on behalf            of the          Contractor          that       the   materials         and       ::quipment            furnished     in accordance     with
                     this      Agreement                  and     the     Construction           Contract          will     be of good           quality,            that      the      work      to    be
                    performed                 under         the       Construction            Contract      will          be free        from defects,                  and     that      the     work
                    will       conform             with         the     requirements           of the      Plans          and     Specifications.            Work     substantially
                     not     conforming                  to these   requirements,       iñcluding    aubstitutions                                 not  properly     approved       and
                     authorized,     may                   be considered     defective.      If requested      by the                             Special    Limited     Partner      or
                     the Construction                       Lenders, Contractor                 shall     furnish      satisfactory               evidence     as to the kmd        and
                     quality       of materials                and equipment                  used     in the     rehabilitation                of the     Apartment                   Complex.


                                                    (b)       If, within    one (1) year                         af ter       Substantial                Campletion,                   any   of        the
                     structural               or     non-structural      work  performed                         to       rehabilitate            the     Apartment                    Complex           is
                     found      to be materially    defective    or not in accordance                                        in all material              respects              with      the    Plans
                     and       Specifications    and with     all applicable    building                                         codes,    laws,  rules                     and     regulations,
                     Contractor               shall         correct        suchdefect(s)   promptly     after                      receipt    of written                      notice    from     the
                     General            Partner             to    do     so.  With   respect   to portions                          of    the     work          first         performed           after
                     Substantial            Completion,                   such one (1) year period      shall                       be extended                 by      the     period        of time
                     between            the date of Substantial     Completion                              and       the       actual      performance                  of the         work.      The
                     obligation           under  this Section   6 shall survive                             acceptance              of the       work       performed                  to construct
                     the     Apartment                    Complex.           The        Partnership,            the       General         Partner          or     the         Special       Limited
                     Partner            shall        give        such
                                                            promptly      notice
                                                                           after    discovery      of the condition.        In the event       a
                     material     defect  is discovered      more     than      one (1) year         after   the    date    of Substantial
                     Completion,      as such period      may   be extended           under    this   Section,    and such      defect     was
                     known     to the Contractor     and was not discicaed             to General      Partner      or was intentionally
                     concealed     by Contractor,      then   Contractor        shall    promptly      take    such    action   as may       be
                     reesë&ry,     at Contractor's    sole expense,     to correct      such defective      work    to the sati-fection       of
                     the  Partnership       and the Investment    Partnership.      The Partnership        or the Special    Limited
                     Partner,     as  applicable,  shall  report to  Developer     any    defective   condition   discovered     more
                     than one (1) year after the date of Substantial           Completion,      as such period   may be extended
                     under    this Section.




                                                                                                            10

                     wAS: 100872-1




                                                                                                 Page 122 of 192

                                                                                                 124 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                               INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 44RECEIVED
                                                                      of 113 PageID #: 141
                                                                              NYSCEF:  11/19/2018




   Revd 05/21 04:37PM (13:18) on RSPABRigh line                       07 for       FORMAN                        printed
                                                                                                          WORKSRV2                       FOR37458EE11468on 05/21/1999                        04:5OPM *       21/26
           05/ 21/99   FRI 16:53   FAX                                                                                                                                                                       021




                                 9.             Construction                and    Development                   Guaranty.


                                                (a)          The      Developer             hereby             guarantees:


                                                          (i)     achieving    completion    of rehabilitation      and construction                                                           of the
                    Apartment             Complex         on a timely    basis in accordance     with     the Plans   and Specifications                                                            for
                    the    Apartment                Complex,  and the terms      of this Agreement;


                                             (ii)       causing                             Contractor                to meet          all    requirements             for obtaining                   an
                    necessary   per-nent,        unconditional                               certificates             of occupancy                 for all the      apartment      units                in
                    the Apartment      Complex;


                                                            (iii)           meeting    all              requirements             for     obtaining         One         Hundred              Seventy-
                    Five   (175)         421-a         Certificates           pursuant                  to the       terms       and      conditions            of that           certain       421-a
                    Affordable         Housing    Program    Agreement                                    between          the      City      of New         York           and     the     General
                    Partner        dated  February     1, 1999; and

                                                                                                                                                                                             "Seller"
                                                             (iv)         meeting                all     requirements               of       the     Contractor              as     the
                    under        that     certain           421-a       Purchass            Agreement                 dated       September           3, 1998,  as amended     by
                    that      certain      letter       agreement                dated      December                 17, 1998          and     as same may further     améñded
                    from        time      to     time     (collectively,              the         "Purchase             Agreement"),               such  that  Seller is ready,
                    willing       and      able        to perform        its        obligations                 under     said contract                and      that         therefore         Seller
                    shall       either         receive         the         sum      of      $2,143,750                at
                                                                                                                       Closing     (as defined     in    the   Purchase
                    Agreement)    or shall be entided    to draw                                         down,   and shall     draw   down,    the letter    of credit  of
                    the Purchaser    thereunder   in the amount                                          of $2,143,750     as delivered    to Seller   upon closing     of
                    the       Construction              Loan         and     as    specified
                                                                                      5(d) of the Purchasein    Section
                                                                                                                    Agreement        (the
                    "Letter       of Credit").              Developer       that,   in addition
                                                                                  further           to the foregoing,
                                                                                                       agrees               it shall    be
                    solely  responsible     and liable   for the payment    of all costs, including       attorneys     fees, related
                    to (i) achieving     the Closing   of the Purchase   Agreement:       and (ii), if necessary,      obtaining       the
                    full amount      of cash proceeds    available  from the Letter     of Credit.


                                                (b)          The       Developer             are hereby                 obligated
                                                                                                                             to pay all Excess         Development
                    Costs;        the  Partnership     shall                      have      no obligation                  to
                                                                                                                       pay any Excess       Development         Costs,
                    except       to the extent     eame are                   directly             caused by the actions       or inactions     or requests     of the
                                                                                                                                                Costs"
                    Partnership                or     RB      or     the     General               Partner.       "Excess    Development                  means     all
                                                                                                                                         Costs"
                    Development                Costs        that      are    in    excess          of $4,635,305.      "Development               means     all of the
                    following:           (i) all direct            or indirect       costs         paid     or accrued   by the General     Partner    related   to the
                    acquisition,            development               and    rehabilitation                of the Apartment      Complex,    including     payment    of
                    the Devel-gment        Fee (but excluding         the                                Additional    Development     Fee),   amounts      due  under
                    the     Construction  Contract,     any  construction      cost overruns,      the cost of any change      orders    and
                    all costs necessary      to achieve     Substantial      Complation;      (ii) all costs to achieve   Final    Closing,
                    effect the conditions      necessary    to permit     repayment      in full of the HFA Loan, the Construction
                    Loan,    and  the     Bridge    loan,     and    satisfy    any    escrow      deposit   requirements       which     are
                    conditions            to     the       Final       Closing;          (iii)     all     costs        and      expenses            relating          to     remedying            any


                                                                                                                11

                    WAs: 100a72-1




                                                                                                  Page 123 of 192

                                                                                                  125 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                       INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 45RECEIVED
                                                                      of 113 PageID #: 142
                                                                              NYSCEF:  11/19/2018




    Revd 05/21 04:37PM (13:18) on RSPAs Righ tine                            07 for        FORMAN                        printed
                                                                                                                  WORKSRV2                        FOR37458EE11468on 05/21/1999                           04:50PM *      22/26
            05/21/99    FRI 16: 53 FAX                                                                                                                                                                                  022




                     environmental                     problem         or condition                or Hazardous                  Materials           that     existed         on or prior              to Final
                     Closing;


                                                   (c)           If the        Developer                 shall        fail  to pay    any such Excess        Development      Costs,
                     the     Special            Limited          Partner              may     in        its    sole      discretion      cause the Partnership          to pay such
                     Excess          Development                  Costs        using         the        Investment              Partnership's        Capital Contributions     in an
                     amount               not   in excess         of the        total
                                                                                    of any remaining                              unpaid     installments    of the Development
                     Fee due              pursuant           to this      Agreement      to meet such                               obligations        of the         Developer.               As      a result
                     of such          application              of funds,  the                Development                      Fee     shall       be treated          as having  been                    paid      to
                     the Developer,  and                       the Developer              as having                     paid Excess Development                          Costs to that                   extent,
                     and the Developer   shall                            take        such amount                     of the Development    Fee                       into     income           for      federal
                     income           tax       purposes.


                                                      (d)       The Developer    shall                           pay any Excess Development                                  Costs           by the      earlier
                     of (i) the            date        required    to avoid   a default                            or penalties under General                                Partner    obligations,
                     including              without          limitation             the     Construction       loan,                  (ii) the date required                    to keep all sources
                                                for            Apartment                                "in-balance"
                     of funding                        the                                Complex                                         and as adequate                     sources   of funds     to
                     timely     cause    Substantial                         Completion                  of the          Apartment                Complex       and          satisfaction              of other
                     obligations      of the General                           Partner             in        accordance             with      this   Agreement,                or    (iii)    such       earlier
                     date      as may            be set forth           in this           Agreement.


                                     10.              Successors        and Assigns,       Termination.     This   Agrecasat        shall be binding   on
                     the     parties            hereto,        their   heirs,   successors,    and assigns.     However,     this Agreement       may not
                     be assigned            by any              party    hereto    without    the Consent    of the Special       Limited   Partner,  nor
                     may       it     be terminated                 without     the Consent      of the Special    Limited      Partner;  such Consent
                     shall          not     be unreasonably                      withheld.     In the event                           (i) the Interest
                                                                                                                                           that           of the General
                     Partner              as General   Partner                   is converted,    transferred                   or reduced,    pursuant   to Section    6.01
                     of     the       Partnership                Agreement,                  or (ii)            the General     Partner     or its successor(s)     is (are)
                     removed            from the           Partnership                    pursuant              to Section  8.13 of the Partnership      Agreement,      any
                     further          payment             of installments                    of the           Development                  Fee pursuant               to Section             3 above           shall
                     be governed                  by such        Sections             6.01     and           8.18,     as applicable.


                                     11.              D_efined          Terms.                Capitalized                     terms         used      in      this         Agreement                  and        not
                     specifically                defined         herein             shall     have             the       same         meanings             assigñêd           to     them         as      in     the
                     Partnership                  Agreement.


                                      12.             Senarability               of       Provisions.                    Each         provision         of     this        Agreamêñt                  shall        be
                     considered                 separable              and     if     for     any            reason       any provision                which          is     not     essential            to     the
                     effectuation                 of     the     basic         purposes                 of     this      Agreement      is            determined               to     be       invalid           and
                     contrary   to any existing    or future  law,                                            such    invalidity     shall             not     impair          the     operation               of or
                     affect those provisions    of this Agreement                                                which    are valid.


                                      13.             Counterparts.                    This        Agreement                   may be executed                   in several    counterparts,
                     each         of which             shall     be deemed                  to be an original                   and all of which                 together   shall  constitute


                                                                                                                         12

                     WAS: 100s72.1




                                                                                                         Page 124 of 192

                                                                                                        126 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                         INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 46RECEIVED
                                                                      of 113 PageID #: 143
                                                                              NYSCEF:  11/19/2018




   Revd D5/21 04:37PM (13: 18) on RSPABRigh Line 07 for                  FORMAN                 printed
                                                                                         WORKSRV2              FoR37458EE1146Bon 05/21/1999             04:50PM *     23/26
          05 /21/99    FRI 16: SS FAX                                                                                                                                 023




                    one    -swou.ont           binding on all parties              hereto,   notwithstanding         that   all   the   parties       shall   not
                    have    signed      the     same counterpart.


                              14.         No      Continuing            Waiver        The     waiver  by any   party  of any              breach         of   this
                    Agreement          shall    not   operate      or be construed           to be a waiver of any subsequent                 breach.


                               15.        Applicable           Law.         This      Agreement       shall     be   construed          and       enforced       in
                    accordance         with     the laws       of the    State     of New    York.




                                           [REMAINDER                 OF THISPAGE             IS INTENTIONALLY                BLANK]




                                                                                                                                              ,




                                                                                             13


                     WAS: 100872-1




                                                                                    Page 125 of 192

                                                                                   127 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                    INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 47RECEIVED
                                                                      of 113 PageID #: 144
                                                                              NYSCEF:  11/19/2018



                                                     07 for               WORKSRV2printed                FOR37458EE15468on 05/21/1999              04:50PM *    24/26
    Revd 05/21 04:37PM (13:18) on RSPABRigh line              FORMAN
                                                                                                                                                               024
            05 / 21/09  FRI 16:54   FAX




                             IN    WITNESS        WHEREOF,         the   parties        have      caused          this   Amended           and   Restated
                     Development      Agreement      to be duly   executed         as of the      date    first     written      above.


                                                                          DEVELOPER:


                                                                             SPARROW              INDUST                 S. IN        .,
                                                                             a New      York      corpor           o



                                                                             BY:
                                                                                        Name
                                                                                        Title:


                                                                             GENERAL              PARTNER:


                                                                             420 STOCKHOIR                        HOUSING             DEVELOPMENT
                                                                             FUND COMPANY,                 INC.,
                                                                             a New      York      n npro5t    co              ratio




                                                                                        Name:
                                                                                        Title:                     iW    Q R     (M




                                                  [SIGNATURES       CONTINUED                    ON NEXT           PAGE]




                                                                                   14


                      WAS:100872-1




                                                                     Page 126 of 192

                                                                    128 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                     INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 48RECEIVED
                                                                      of 113 PageID #: 145
                                                                              NYSCEF:  11/19/2018




    Revd 05/21 04:37PM (13:18) on RSPABRigh tine   07 for   FORMAN          printed
                                                                     WORKSRV2                 FOR37458EE1146Bon 05/21/1999          D4:50PM * Pa 25/26
            05/21/99    FRI 16:54   FAX                                                                                                         025




                                                                     PARTNERSHIP:


                                                                     420    STOCKHOLM               STREET        ASSOCIATES           L.P.,
                                                                     a New      York     limited    partnership

                                                                     By:        420 STOCKHOLM                HOUSING
                                                                                DEVELOPMENT                 FUND COM             ANY,
                                                                                INC.,     a    ew      rk   non     refi     c   oration



                                                                                By:
                                                                                Name:
                                                                                Title:                      N     C( 5 v7,




                                                                           15

                     WAS:100872-1




                                                                 Page 127of192

                                                                 129 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                        INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 49RECEIVED
                                                                      of 113 PageID #: 146
                                                                              NYSCEF:  11/19/2018



                                                07 for   FORMAN             printed
                                                                     WORKSRV2         FOR37458EE1146Bon 05/21/1999   04:50PM * P   26/26
   Revd 05/21 04:37PM (13:15) on RSPAB Righ Une                                                                                    026
           05 / 21/99  FRI 10:54   FAX




                                                                   EXHIBIT     A




                                              SCHEDULE        OF DEVELOPMENT              COSTS




                                                                          16


                     WAS: 100872-1




                                                                  Page 128 of 192

                                                                  130 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                  INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 50RECEIVED
                                                                      of 113 PageID #: 147
                                                                              NYSCEF:  11/19/2018




              420 Stockholm        St.
              Sciiz,Diii,E   OF DEVELOPMENT          COSTS                                                          Rev. 5/20/99

              ProjectData:
              TotalUnits                                                    35
              TotalGrossProjectFloorArea.-.                             37,800
              ConstructionPeriod-months                                     15

                                                                  Revised                        Construction         Bridge               Initial
                                                                 Total Cost        HFA Loan         Loan              Loan                  Draw
              AcquisitionCost:
              LandCost                                                $35,000          $35,000                                                $33,000
              Building                                               $465,000         $465,000                                               $466,000
              RelocationExpenses                                      $16,600           $4,770          $11,830                                $5,400
              Due at Closing                                        $518,800         $504.770          $11,830                  $0         $508,400

              ConstructionCost                                     $2,715,489                         ukmaM            $1,342,633               $47,116
              Contingency                                             $81,465                                             $81,465
              Total Construction Costs                            $2,796,954              $O      $1,373,856         $1,424,098              $47,2 26

              Soft Costs:
              Appraisal                                                 $7,500          $7,500                                                       $8,000
              DBTReports                                               $10,000                                             $10,000                    $500
              Surveys                                                  $10,000                                             $10.000
              SollBerings                                                   $0
              EnvironmentalSurveyandReport                              $6,000          $5.186            $8,959            $5,000              $14,145
              Architect/EngineeringFees                               $130,000         $88,000           $21,000           $21,000              $88,000
              'LenderLegal                                             $30,000
              DeveloperLegalFees:                                      $65,000                          $54,473            $10,000              $64,473
              RidgewoodLegalFees                                       $15.000                             ,                                    $13,819
              Legat421aCertificates                                    $15,000                          $10,000             $5,000              $16,000
              421a FilingFees                                          $16,219                                             $16,219
              CostCertificationAudit                                    $7.500
              Insurance                                                $22,376                                                                  $26,500
              RealEstateTaxes                                           $8,000                                              $2,000               $3,000
              "Constructon LenderFees:BridgeLoan                       $32,967
                                              ConstructionLoah         $17,000                           $17,000                                 $17,000
               HFACommitmentFees                                        $6,200                            $6,200                                  $6,200
               MortgageRecordingTax                                         $0
              ConstructionInterest                                    $169,650                           $67,860          $101,790
              Carryover'Interest                                       $25,000                           $17,827                                $19,500
               ClosingCosts:
                 Titleinsurance/RecordingFees                          $15,976            ,                                                      $13,302
                 LenderEngineer/Inspection                              $8,500                            $3,000[           $5,500
                 TransferFees(Stateand City)                            $5.000                                              $5,000
                 Perm LenderFinancingFees                                   $0
               Other:
                 TaxAbatementFee                                       $11.188                                             $11,188
                 Water-SewerCharges+misc.                               $3,600          $1,242           $1,000             $1,358                $680
               AFCFee                                                  $74,769                          $74,769                                 $74,769
               Total Soft Costs                                      $712,445        $115,230         $327,643          $204.055             $354 ,888
               Developer'sFee(+savings,if any...)                     $422,000
               Total Development Cost                              $4,447,998        $620,000       $1,712,329        $1,828,153               6907,404
               AnnualCredits- @9%
                               - @ 4%
               InitialOperatingDeficit/Maximumcreditsavailable         $25.000                                             $25,000
               SupplimentalMgt.Fee& Marketing                          $19.000                                             $19,000
               PurchaseSuppliesandEquipment                             $2.500                                              $2.500
               Total Working Capital                                  $46,500                                            $48,500
               SpecialRevenueAccountper421a.                           $85,500                                             $85.500
               CapitalImprovementEscrowper421a                         $42,000                                             $42,000
               Total Project costs                                 $4.621,998        $620,000      $1,712,329         $1,802,153

               Sources of Funds:                                                                                     $1,930,876
               EstimatedTaxCreditsProceeds                           $2,492,305
               421aCertificates(permanentfinancng)                   $2,143,000
               TotalRevenues                                         $4.635,305



               Constructon Loan                                       $1,700,000
               BridgeLoan                                             $1.930,876
               HFAConstructionLoan                                     $620.000
               Total Construction Loans                               $4,250,876                  'Items to be paidfrom initial capital C::t-'i:"::,..




                                                                       Page 129 of 192

                                                                       131 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                               INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 51RECEIVED
                                                                      of 113 PageID #: 148
                                                                              NYSCEF:  11/19/2018




                                           Page 130 of 192

                                           132 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                              INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 52RECEIVED
                                                                      of 113 PageID #: 149
                                                                              NYSCEF:  11/19/2018




    Revd 05/21 05:08PM (03:18)          on RSPASRigh tine                    06 for          FORMAN                   printed
                                                                                                               WORKSRV2                     FOR374593F32E85 on 05/21/1999                      05:12PM * Pg 3/9
             05-21-98       I T:09         From-                                                                                                                      T-166         P.03/09        F•647




                                                                            BRIDGE             LOAN         PROMISSORY                      NOT]Ç



                    $1,936,876                                                                                                                                                    Ma               1999



                    L            COVENANT-T.O_PAY.


                                 I.1.             Promise             to Pav.           FOR         VALUE
                                                                                               RECEIVED,        420 STOCKHOLM               HOUSING
                    DEVELOPMENT                               FUND             COMPANY, INC.,      a New    York    nonprofit   corporation      (herein
                    called      "Maker")                promisea     to pay to the order      of SUNAMERICA             HOUSING         FUND      682, a
                    Nevada        limited              partnership      (herein, together     with   all subseq=±nt     holders   of this Promissory
                    Note     ("Nola"),                 called    "2gygg"),    on or before      the Maturity       Date     (as herein     deñned),      as
                    hereinafter       provided,                  the        principal          aum        of ONE       MILIJON              NINE           HUNDRED                 THIRTY-SIX
                    THOUSAND             EIGHT                   HUNDRED                      SEVENTY-SIX                  AND        NO/100           DOLLARS                ($1,986,876,00),
                    or so much              thereof        as may actually       be outstanding      hereunder,     together                                         with      interest    on the
                    unpaid           principal           balance    from    time   to time    outstanding     at the rate                                           herein        specified         and
                    otherwise           in strict         accordance     with the terma and provisions          hereof


                    II.          INTEREST                  RATE             COMPUTATION.


                                 ILI.             Interest            Rate.             Pursuant             to      the     terms          of      thie       Promiesory       Note,               the
                    indebtedness              evidenced       hereby  shall                     bear      no interest            on the     principal          balance    advanced              up to
                    and including                 $1,495,383,    and shall                      bear      interest         on the      portion         advanced             above       $1,495,383
                    at the Prime                 Rate per year.      Under                          no circumstances                shall     the      Interest           Rate     hereunder         at
                    any      point      in time          exceed        the     Maximum                Lawful       Rate.


                                 IL2.             Default        Rate.          Upon          the    occurrence            and    during  the          continuation               of a default       in
                    the      payment              of    any      principal              or     interest        obligations          hereunder               or, otherwise,       upon               the
                    occurrence              and        during         the     ==÷"etion            of any Event    of Default                            (as defined
                                                                                                                                                             the        herein),     at
                    option       of the       Payee,            the     principal             balance of this Note then      outstan&_g      above $1,495,383
                    shall     bear      interest     for         the        period       begi-ning    with  the date of occurrence      of auch default  at the
                    Default          Rate     (as defined              herein).


                                 113.             Daa__ni±ns.                As used           in this     Note,     the     following           terms      shall     bave        the   respective
                    meanings            indicated             below:

                                 "Ady.ances"                                                 advances                                                                                         to    the
                                                              shall         mean                               made         by      Payee         to       Maker           pursuant
                                 Partnership                 Agreement.


                                 "Business               Day"     shall        mean                                              commercial                         are     not   authorized         or
                                                                                              any    day on which                                      banks
                                 required              to elose       in New         York,          New York.




                    WAS: 200878.1




                                                                                                       Page 131 of 192

                                                                                                      133 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                            INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 53RECEIVED
                                                                      of 113 PageID #: 150
                                                                              NYSCEF:  11/19/2018




    Revd 05/21 05:0sPM (03:18)        on RSPABRigh Line 06 for                        FORMAN                        printed
                                                                                                             WORKSRV2                      FOR374593F32Es5 on 05/21/1999                      05:12PM * Pg 4/9
             05-21-99     I7:09          Free-                                                                                                                     T-166       P 04/09          F-647



                              "Charmes"
                                                     shall         mean        all      fees,        charges          and/or   any other    things  of value,    if any.
                              contracted             for,     charged,         received,               taken        or reserved   by Payee in connection      with   the
                              transactiona          relating                to this Note                and       the indebtedness     evidenced             which   are
                                                                                                                                                   hereby
                              treated        as interest     under                 applicable              law.

                                                  Rate"
                              "Default                       shall         mean       the      Maximum                 Lawful      Rate      or, if no Maximum                 Lawful          Rate
                              exists,       eighteen           percent         (18%)          per annum.

                                                   Default"
                              "Event         of                        shall       have        the      same          meaning   as that   indicated for such term                                   in
                              that      certain          Construction                Ioan          Agreement           of Borrower   dated as of the date hereof.

                                                   Date"                                     the                   to occur of December
                              "Maturity                            shall     mean                    earlier                               31, 2000                           or the        date     of
                              Final        Closing,          as that        term       is defined              in the Partnership   Agreement.

                                                                      Rate"
                              "Magmum                 LawiW                          shall      mean         the       maximum            lawful        rate    of interest         which       may
                              be contracted                 for, charged,  taken, received or reserved      by                                           Payee      in    accordance            with
                              the     applicable             laws of the State of New York   (or applicable                                              United      States         federal        law
                              to the        extent          that      it permits             Payee          to contract           for,  charge,   take,    receive              or reserve               a
                              greater        amount            of interest            than          under       New       York      law), taking     into acccüñt                  all   Charges
                              made          in     connection               with        the         loan       evidenced            by this     Nate     and   the              Other          Loan
                              Documents.

                                                            Acreamant"
                              "Partnershin                                             shall         mean          the     Amended               and     Restatement               Partnership
                              Agreement              of 420 Stockholm                        Street        Associates            LP.     dated         may     1, 1999.        .

                                                 Rate"
                                  "Prime                     shall         mean       the      prime         commercial                lending      rate       as published          from       time
                              to time        by Chase              Manhattan                 Bank       of New           York.


                              IL4.     Interest    Limitation      Recounment.      Notwitht-½g         anything      in this      Note    to
                   .the contrary,    if at any time (i) interest       at the Interest    Rate specined   above, (ii)   interest     at  the
                    Default   Rate,    if applicable,      and (iii) the Charges      computed   over the full term        of this Note,
                    exceed the Maximum           Lawful      Rate, then the rate of interest    payable  hereunder,       together     with
                    all Charges,    shall be limited       to the Maximum      Lawful    Rate.


                              II.5.         Computation                    Period.           Except         for the       computation              of the      Maximum          Lawful          Rate
                    which    shall      be undertaken                  on the basis                 of a 365      or 366-day     year, as the case may be, interest
                    on the    indebtednesa                evidenced            by this Note                 aubject  to interest     shall be computed on the basis
                    of a 360-day    year            and       shall        accrue on the actual                        number          of days         any   principal       balance          hereof
                    sutdect  to interest             is outstanding.


                    IIL       PAYMFRPS.


                              IIL1.         Payment                Schedule.           This         Note       shall      be due and             payable       as follows:




                                                                                                                  2


                    WAS: 100s7$_1




                                                                                                     Page 132 of 192

                                                                                                     134 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                       INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 54RECEIVED
                                                                      of 113 PageID #: 151
                                                                              NYSCEF:  11/19/2018




    Revd OS/21 05:0sPM (03:1s)           on RSPABRigh line               06 for        FoRMAN                WoRESRV2printed               FOR374593F32EBSon 05/21/1999                   05:12PM * Pg 5/9
             05-21-99       17: og          Fr on-                                                                                                              T-I66           P 05/B8     F-647




                                                The       outstanding  principal    balance                                 hereof       and     any and all            accrued       interest
                    thereon          shall      be       due and payable     in full on the                                   Maturity         Date  or upon            earlier     maturity
                   hereof,      whether             by acceleration                 or otherwise.


                                III.2.          Aoulication.      payments  All  on this Note shall,   at the sole option     of Payee,  be
                    applied   at any             time       andtime to time and in any order, to the following·
                                                                    from                                                 (i) the payment
                    of accrued   but       unpaid     interest    harmon     (ii) the payment    or reimbursement      of any expenses,
                    coats     or obligationa      (other    than    the principal     hereof  and interest   hereon)  for which     Maker
                    shall     be obligated               or Payee       entitled           pursuant           to the provisions     hereof,               and   (iii)     the     payment        of
                    all or any         portion           of the     principal         balance         then      oute-ht-        hereunder.


                                IILS.           Place.        All      paymsnts               hereunder               shall  be made    to Payee,     to the attention       of
                   Danica           Djujich,        Vice     President,             at its of&ces           located        in Los Angeles,  California,      at the address
                   of Payee          as specified            herein    or as Payee                 may      from        time to time designate      in writing     to Maker.


                                III.4.          Business            Dave.
                                                       If any payment     of principal or interest  on this    Note      shall
                   become           due       and        payable
                                               on any day which      is not a Business   Day, such payment         shall    be
                   made cu the next succeeding      Business  Day.  Any such extension    of time for payment      shall    be
                   included in computing   interest    which  has accrued    and shall be payabls    in ecañaction       with
                    such      payment.


                                IIL5.           Legal       Tender.           All     amounts          payable              hereunder          are payable      in lawful           money        or
                   legal      tender          of the      United       States        of America.


                                III.6.          Prenarment.                  Subject          to the        subsequent               provisions       of this  Note,    Maker    shall
                   have       the     right     to prepay,           at any          time      and    from           time      to time     without      premium      or penalty,   the
                   entire       unpaid          principal           balance          of this         Note        or any poruon                 thereof,   but must      also pay the
                    amount           of then           accrued        but         unpaid       interest           on the amount                  of principal
                                                                                                                                                being     so prepaid;
                   provided,    Maker    shall give Payee at least                                     five  (5) Businese    Days prior  written      notice  of such
                   prepayment.        Any    partial prspayments                                       of principal    shall  be applied    in inverse       order    of
                   maturity    to the last maturing     installment(s)                                      of principal


                    IV.         DEFAULT                   AND REMEDIES.

                                IV.1.           Default.              Maker            shall         be     in        default         hereunder          immediately               upon        the
                    occurrence            of an Event              of Default.


                                IV.2.           Remedies.
                                                       It an Event    of Default  shall occur, then Psyee        may,   at its option,
                    without          notice         or
                                               demand,    declare   the unpaid    principal  balance     of, and the accrued         but
                    unpaid    interest      on, this Note immediately       due and payable,    foreclose    all liens   and security
                    interests    securing      payment     hereof, if any, pursue     any and all other      rights,   remedies      and
                    recourses      available     to Payee    or pursue    any ce-±±en         of the foregoing.         All   ramedies
                    hereunder,            and       at law        or in equity             shall   be cumulative.




                                                                                                                 3


                    WAS: 10087s-1




                                                                                                   Page 133 of 192

                                                                                                   135 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                             INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 55RECEIVED
                                                                      of 113 PageID #: 152
                                                                              NYSCEF:  11/19/2018



    Revd 05/21 05:08PM (03:1s)             on RSPABRigh Line 06 for                          FORMAN              WORKSRV2
                                                                                                                        printed             FOR374593F32E85 on 05/21/1999                    05:12PM * Pg b/9
             95-2\-99       IT:10             Froa-
                                                                                                                                                                  T-186          P- OS/OG        F-64T




                                  IV.S.        Waiver.             anyMakerendorsers   andor guarantors        hereof                    waive
                                                                                                                          severaUy
                   presentment                and        demand
                                                             payment,          for
                                                                           notice    of intent     to accelerate                    notice    of
                                                                                                                     maturity,
                   acceleration     of maturity,  protest      and notice of protest        and non-payment,                     of suit and
                                                                                                                    bringing
                   diligence    in taking    any action    to collect    any sums owing         hereunder     or in proceeding        against
                   any of the rights        and collateral      securing     payment       hereof.     Maker     and any endorsers            or
                   guarantors      hereof agree (i) that the time for any payments                 hereunder     may be extended          from
                   time      to     time      without            notice            and
                                                                           (ii) to the acceptance
                                                                                           consent,     of further     collateral,      and/or
                   (iii) the       release          of any                for the payment
                                                                      existing           collateral
                                                                                                  of this Note,     all without        in any
                   manner    affecting                their
                                                liability   under    or with     respect   to this Note.     No extension         of time for
                   the payment       of thia Note or any instanrnant            hereof   shall affect the liability      of Maker        under
                   this Note or any endorser            or guarantor    hereof      even though     the Maker      or such endorser           or
                   guarantor    is not a party    to such agreement.


                                  IV.4,           No    Waiver.               Failure         of Payee           to exercise       any     of the     options          granted       herein       to
                   Payee        upon        the  happening                     of one        or more
                                                                                         giving            of the
                                                                                                   rise to such optione events
                                                                                                                           shall  not
                   constitute             a waiver right  to exercise
                                                     of the             the same or any other           option  at any subsequent
                   time in respect     to the same or any other       event       The acceptance       by Payee    of any payment
                   hereunder    that    is less than payment      in full of all amounts        due and payable      at the time    of
                   such payment      shall not constitute    a waiver    oftheright    to exercise      any of the options  granted
                   herein         to Payee             at thas          time         or at any          subsequent          time     or nullify  any           prior      exercise          of any
                   such     option          without            the express              written         acknowledgment               of the Payee,


                                  IV.5.        Collection                   Coata.         Maker         agrees        to pay       all    costs      of    collection       hereof          when
                                                                                         attorneys'
                   incurred,             including             reasonable                                   fees,      whether        or     not      any      legal     action          shall    be
                   instituted            to enforce            this     Note.


                   V.             MISCELLANEOUS.


                                  V.1.            Security.             This         Note         is secured  by a guaranty                    dated        of even       date      herewith,
                   executed          by      Sparrow             Industries,               Inc.    for the benefit of Payee.


                                  V.2.         Notices.               All     notices        or other       enmmunications                 required        or permitted            to be given
                   pursuant              hereto        shall      be in         writing           and    shall     be deemed         properly    given if (i) mailed                      by first
                   class        United            States         mail,          postage             prepaid,          registered      or certified     with   return                       receipt
                   requested,   (ii)              by
                                             delivering     same in person       to the intended      addressee,     or (iii) by delivery        to
                   an independent          third    party    commercial     delivery   service    for  same    day   or next      day   delivery
                   and providing       for evidence       of receipt  at the office of the intended        addressee.       Notice    so mailed
                   shall    be effective      upon its deposit       with   the United     States     Postal   Service    or any successor
                   thereto;    notice    sent by such a commercial            delivery   service    shall be effective      upon delivery        to
                   such      commercial             delivery   ser9ice;  notice   given by personal         delivery   ahall be effective        only if
                   and      when          received    by  the addressee;    and   notice   given   by  other    means   shall  be  effective     only if
                   and      when           received    at the designated      address    of the intended        addressee.     Either    party     shall
                   have      the         right    to change   ita addresa     for notice     hereunder      to any other      1--h        within     the
                   continental              United         States             by     the                 of thirty        (30)     days     notice     to the      other         party      in   the
                                                                                             giving



                                                                                                                  4


                   WAS:100s7s_1




                                                                                                        Page 134 of 192

                                                                                                        136 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                  INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 56RECEIVED
                                                                      of 113 PageID #: 153
                                                                              NYSCEF:  11/19/2018




    Revd 05/21 05:08PM (03:18)        on RSPABRigh Line 06 for                    FoRMAN             WoAKSRV2printed              FOR374593F32E85 on 05/21/1999                           05:12PM * Pg 7/9
             05-21-99      I7:10         Fros"                                                                                                             T-166          P 07/09            F-647




                    manner          set forth        herein.        Por     purposes         of such       notices,       the     addresses          of the     parties           shall        be
                    as follows:


                               Payee:                       SunAmerica            Housing          Fund       682,     a Nevada          limited     partnership
                                                            1 SunAmerica            Center
                                                            Century    City
                                                            Los Angeles,     California      90067-6022
                                                            Attention"     Michael     Fowler


                               Maker:                       420 Stockholm             Housing   Development    Fund  Company,                                 Inc.
                                                            c/o Sparrow          Industries,   Inc.    OmA7cRiDge+X                                          d-iW           IcX       WS1-
                                                                                                                         eD
                                                            3743    White        Plains   Road                  Cgines       5                              Coc       a,5<        I        NW--
                                                                                                                                                                                      f
                                                           Bronx,     New York    10467                                               SI 7 (WCAO
                                                           Attention:    Randolph    Silverstein                                      E2#..coV-4


                         V.S. GOVERNING      LAW.    THIS   NOTE SHALL   BE GOVERNED        BY AND
                   CONSTRUED    IN ACCORDANCE      WITH THE LAWS OF THE STATE        OF NEW YORK
                   AND  THE APPLICABLE     LAWS    OF THE UNITED    STATES   OF AMERICA.         THIS
                   NOTE IS PERFORMABLE      IN KINGS     COUNTY, NEW YORK.  Any action  or proceeding
                   under       or
                                in cannection        with this    Note   against   Maker   or any other      party   ever liable      for
                   payment     of any sums of money          payable    on thia Note may be brought        in any amate or federal
                   court   in Kings      County,    New   York.      Maker    and each such other      party    hereby    irrevocably
                   (i) submits    to the   nonexclusive   jurisdiction     of such courts, and (ii) waives     any objection     it may
                   now or hereafter       have as to the venue of any such action or proasading              brought   in such court
                   or that     such       court      is an inconvenient                  forum.


                               V.4.         Interest         Provisions.


                                            (a)            Savines         Clause.         It is expressly      seipulated               and    agreed      to be the          intent          of
                               Maker         and       Payee       at     all   times       to comply     strictly    with              the    applicable           New   York   law
                               governing    the maximum                          rate      or     amount        of interest             payable       on     this     Note    em.asher
                               Related4ndebeednUEB      (or                      applicable          United          States      federal       law    to the         extent           that     it
                               permits          Payee        to    contract       for,      charge,    take, reserve                  or receive      a greater             amount             of
                               interest       than         under     New        York      law).   If the applicable
                                                                                                  law is ever judicially      interpreted
                               so as to render                 usurious
                                                             any              (i)         amount
                                                                                   contracted    for, charged,      taken,    reserved    or
                               received  pursuant    to this Note,    (ii) contracted      for, charged    or   received    by   reason    of
                               Payee's  exercise  of the option    to accelerate      the maturity      of this Note,      or (iii) Maker
                               will have paid or Payee will have received           by reason     of any voluntary       prepayment       by
                               Payee of this Note,     then  it is Maker's      and Payee's      express    intent    that   all amounts
                               charged          in    excess       of the       Maximum            Lawful        Rate         shall    be automatically                   canceled,           gh
                               hitig,      and       all   amounts          in excess       of the    Maximum                 Lawful     Rate theretofore             by   collected
                               Payee       shall       be credited          on the principal              balance       of this  Note, and the provisions       of this
                               Note    immadiately    be deemed     reformed    and                                       the   amounts      thereafter   collectible
                               hereunder    and thereunder  reduced,    without  the                                     necessity    of the execution  of any new
                               document,    so as to comply with the applicable     law,                                        but    so as to permit              the     recovery           of


                                                                                                      5


                   WAs: 100s73-1




                                                                                             Page135of192

                                                                                            137 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                        INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 57RECEIVED
                                                                      of 113 PageID #: 154
                                                                              NYSCEF:  11/19/2018



    Revd 05/21 05:0sPM (03:18)          on RSPABRigh t ine 06 for                        FORMAN                  WORKSRV2
                                                                                                                        printed                   FOR374593F32Es5 on 05/21/1999                            05:12PM * Pg s/9
             O5-21-99       17:11          From-
                                                                                                                                                                              T-166           P 08/09           F-647




                               the      fullest        amount            otherwise              called      for hereunder                 and      thereunder;                provided,           however,
                               if this      Note         has         been      paid      in full         before        the      end      of the     stated            term     of this          Note, then
                               Maker             and     Payee    agree that    Payee                           shall,   with   reasonable                        promptness                  after  Payee
                               discovers              or is advised    by Maker    that                         interest     was received                       in an amount                  in    excess          of
                               the      Maximum                 Lawful         Rate,         either        refund         such         excess      interest            to Maker           and/or           credit
                               such       excess         interest            agamat          this      Note       then
                                                                                                                     owing by Maker      to Payee.   Maker    hereby
                               agrees         that        as a conditim                    precedent              any daim
                                                                                                                  to          seeking     usury  penalties   against
                               Payee,        Maker             will     provide         written          notice to Payee, advising     Payee in reasonable     detail
                               of the       nature            and       amount           of the        violation,   and Payee shall have sixty      (60) days after
                               receipt           of    such           notice      in     which          to correct    such  usury   violation,   if any,   by either
                               refunding               such      excess         interest          to Maker             or crediting auch                   excess           interest          against          this
                               Note then         owing  by Maker     to Payee,    All                                   sums contracted                        for,    charged           or received          by
                               Payee        for the use, forbearance    or detention                                      of any debt              evidenced                by this       Note       shall,   to
                               the      extent          permitted              by applicable   law,                     be amortized                or spread,               using    the           actuarial
                               method,            throughout                 the stated    term of this                         Note      (including             any and          all renewal                   and
                               extension             periods) until payment   in full so that                                              the rate             or amount                of interest             on
                               account            of this Note does not exceed the Maximum                                                      Lawful          Rate        from       time        to time        in
                               effect      and         applicable              to this       Note        for  so long as debt is outstanding.     Notwithstanding
                               anything     to the contrary    contained                                   herein,  it is not the intention  of Payee to accelerate
                               the maturity      of any interest     that has not accrued   at the                                                   time         of such          acceleration                or to
                               collect  unearned     interest    at the time of such acceleration.


                                            (b)                Ceiling         Election.            To the        extent        United           States         federal       law        permits          Payee
                               to     contract
                                            for, charge,     take,    receive     or reserve   a greater      amount       of interest      than
                               under   New York      law,  Payee     will   rely on United      States   federal      law instead        of New
                               York  law for the purpose       of determining        the Maximum       Lawful     Rate.     Additionally,        to
                               the extent  permitted      by  applicable      law   now   or hereafter    in  effect,    Payee     may,    at  its
                               option        and        from          time   to time,            utilize        any      other          method       of establishing     the Maximum
                               Lawful            Rate         under       applicable             law       by giving            notice,         if required,    to Maker    as provided
                               by applicable                  law      now      or hereafter               in effect.


                               V.5.          Cantions.                    The         article         and        section          headings               used          in     this       Note            are     for
                   convenience              of        reference            only          and        shall        not         affect,       alter          or      define           the     meaning                or
                   interpretation            of the           text      of any article              or section           contained              in this        Note.


                               V.6.          Joint            and      Several         Liability.              If this         Note      is executed         by more than                          one    party,
                   each      auch  party              shall     be jointly             and severally                  liable      for     the     obligationa    of Maker                       under        this
                   Note.      If Maker            is a partnership,                    each general                partner            of Maker            shall        be jointly         and     severally
                   liable   hereunder,               and each such                     general           partner     hereby               waives          any         requirement              of law that
                   in   the event    of a default                     hereunder,                 Payee          exhaust   any              assets          of Maker             before         proceeding
                   against      such       general             partner's    assets.


                               V.7.          WADQilE                    OF RIOHT      TO                           TRIAL         BY               JURY.    MAEER                                   HEREBY
                   IRREVOCABLY                           AND            UNCONDITIONAI1Y                                      WAIVES               ALL  RIGHT   TO                             TRIAL      BY
                   JURY   IN   ANY                        ACTION,                  SUIT,              PROCEEDING,                               OR   COUNTERCLAIM                                     THAT


                                                                                                                  6


                   WA9:100873...1




                                                                                                      Page 136 of 192

                                                                                                      138 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                              INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 58RECEIVED
                                                                      of 113 PageID #: 155
                                                                              NYSCEF:  11/19/2018




     Revd 05/21 05:08PM (O3:18)      on RSPABRigh line    06 for    FORMAN            WORKSRV2
                                                                                             printed                FOR374593F32E85 on 05/21/1999                05:12PM * Pg 9/9
              O5-21-99     17:11        Frou•
                                                                                                                                              T-166   P.09/09        F-647




                    RELATES    TO OR ARISES  OUT                         OF THE ACTS  OR FAILURE                                     TO ACT OF              OR BY
                    PAYEE   IN THE  ENFORCEMENT                            OF ANY OF THE TERMS                                      OR PROVISIONS              OF
                    THIS      NOTE.


                                 NO
                              V.8.     ORAL     AOREEMENTS.           THIS    NOTE      EMBODIES         THE
                    AGREEMENT      OF MAKER     AND PAYEE      AND SUPERSEDE       ANY AND ALL PRIOR
                    COMMITMENTS,      AGREEMENTS,        REPRESENTATIONS       AND UNDERSTANDINGS,
                    WHETHER      WRITTEN      OR   ORAL,    RELATING      TO  THE     SUBJECT       MATTER
                    HEREOF    AND THEREOF       AND MAY NOT BE CONTRADICTED                 OR VARIED      BY
                    EVIDENCE      OF   PRIOR,     CONTEMPORANEOUS            OR    SUBSEQUENT          ORAL
                    AGREEMENTS       OR DISCUSSIONS        OF MAKER     AND   PATEE.      THERE     ARE NO
                    ORAL   AGREEMENTS       BETWEEN       MAKER   AND PAYEE.       The   provisions   of this
                    Note     may      be   amended       or    revised      only      by       an      instrument              in   writing       signed        by   the
                    Maker      and     Payee.


                               EXECUTED         to be effective      as of the date            first     above      written.


                                                              MAKER:


                                                              420    S      CKHOLM                     HOUSING                 DEVELOPMENT                      FUND
                                                              COM                , INC.,       a New       York      corporation




                                                              By:
                                                                         [name     & title]




                                                                                           7


                     WA5:100873-1




                                                                            Page137of192

                                                                            139 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                               INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 59RECEIVED
                                                                      of 113 PageID #: 156
                                                                              NYSCEF:  11/19/2018




                                           Page 138 of 192

                                           140 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                             INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 60RECEIVED
                                                                      of 113 PageID #: 157
                                                                              NYSCEF:  11/19/2018


                                                                                                             .




                           INCENTIVE                          PARTNERSHIP                              MANAGEMENT                                       FEE         AGREEMENT



                            THIS                      INCENTIVE                                PARTNERSHIP                                              MANAGEMENT                                              FEE
              AGREEMENT                              (the      "Agreement")                   is entered                    into as of Mayld,      1999 by and                                         between
               420        Stockholm                   Street            Associates                  L.P.,             a      New    York   limited     partnership                                                  (the
               "Partnership"),                     and         420      Stockholm                   Housing                  Development       Fund    Company,                                              Inc.,         a
               New        York          nonprofit                   corporation,               and          any             assignee              or     successor                thereof,                as         the
               General           Partner              of the         Partnership                ("General                    Partner").


                            WHEREAS,                           the      General          Partner                      and          SunAmerica                   Housing                   Fund            682,            A
                                                                                      ("SHF"
               Nevada             Limited               Partnership                                         or         the         "Investment                    Partnership"),                          as         the
               Limited            Partner;                  have            formed            or,      simultaneously                                 herewith,                are         forming                   the
               Partnership;               and


                            WHEREAS,                          the      Partnership                  has          been         formed             to rehabilitate,                    own,             maintain
               and        operate           a         35-unit            multifamily                      apartment                       complex              intended                   for         rental           to
               families           of    low          and        moderated                    income              and          located             in     Brooklyn,                New             York              (the
               "Apartment                Complex");                   and


                            WHEREAS,                           the          Partnership                   desires                  that         the       General                Partner                 provide
               certain       management                         services          with         respect                to the         business                of thePartnership                               for     the
               period       commencing                       as of the            date        hereof             and         continuing                 throughout       the term                              of the
               Partnership.


                            NOW,               THEREFORE,                               in     consideration                          of        the      foregoing,                  of         the       mutual
               promises            of    the          parties           hereto,          and         of     other             good          and        valuable                consideration,                        the
               receipt        and         sufficiency                   of    which           hereby                  are      acknowledged,                        the         parties                agree          as
               follows;


                             1.             Appointment.                          The
                                                                               Partnership       hereby     appoints     the                                                     General                Partner
               to render            services                in managing      and   administering        the  Partnership                                                          during               the         term
               of the      Partnership                       as herein  contemplated.


                            2.              Authority.                       In      conformity                       with          the         provisions                of     the            Partnership
               Agreement,                throughout                    the     term          of the         Partnership,                        the     General            Partner                shall            have
               the   authority              and          the        obligation,              which          authority                     and     obligation               may,           subject              to the
               provisions              of the         Partnership                 Agreement,                      be exercised                    by the          General              Partner                to:


                                               (i)              administer,                  manage               and        direct         the        business            of the           Partnership,
                            and         take         such       further           action            as it        may         deem           necessary               or desirable                      to further
                            the         interest               of     the      Partnership                       in       accordance                   with         the         provisions                   of      the

                            Partnership                      Agreement;


                                            (ii)                monitor            the        day-to-day                     operations                 of    the     Apartment                        Complex
                            and         make           recommendations                          with         respect                thereto;




               WAS: 99043-1




                                                                                                    Page 139 of 192

                                                                                                141 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                       INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 61RECEIVED
                                                                      of 113 PageID #: 158
                                                                              NYSCEF:  11/19/2018




                                   (iii)                 investigate                         and       make                  recommendations                                   with          respect                to        the
                      selection               and            conduct               of        relations                    with          consultants                     and         technical                 advisors
                      (including,                      without                   limitation,                     accountants                           and            other           similar                 advisors,
                      attorneys,                   corporate                      fiduciaries,                       escrow                  agents,              depositaries,                         custodians,
                      agents            for        collection,                     insurers,                    insurance                     agents              and          banks)              and         persons
                      acting          in     any         other             capacity,                in connection                         with         the        Partnership;


                              (iv)                       maintain                       appropriate                       books              and       records                of the         Partnership                        in
                      accordance                       with           sound               federal                income                  tax         accounting                     principles                    and           in
                      conformity                       with           the          requirements                             of         the          Lender,                 including                  information
                      relating               to        the          sale         by      the         General                     Partner               or        any          Affiliate                of     goods             or
                      services              to the            Partnership;


                                       (v)               be          responsible                     for         the           safekeeping                       and          use      of        all        funds             and
                       assets          of     the            Partnership,                    including                           the      maintenance                          of     bank             accounts                 in
                       accordance                  with             Section              13.02 of the                      Partnership                      Agreement;


                                      (vi)                prior             to      November                         30     of         every    year,                   furnish             or         cause         to        be
                       furnished                   to         all         Persons               who              were                  Partners       at                    any       time              during                the
                       Partnership's                           fiscal              year,             preliminary                              tax         information                        regarding                        the

                       Partnership                      and         its     operations                    during                 the     current              fiscal          year;


                                  (vii)                   on         or      before             March                 15         of     every          year,            furnish              or        cause             to    be
                       furnished                   to         all         Persons                   who          were                  Partners                  at         any       time              during                the
                       Partnership's                      prior            fiscal         year,           all        tax         information                     regarding    the                      Partnership
                       and      its        operation                  during              the        prior            fiscal            year         which          is reasonably                            necessary
                       to the         Partners                  for    their             preparation                        of their            tax       returns;


                                 (viii)                   provide                 reports             to Partners                        required                 pursuant                  to Section                   13.04
                       of the         Partnership                         Agreement;


                                      (ix)                furnish                 or     cause             to        be     furnished                  to        the        Partners              copies            of any
                       and      all        financial                  reports                that      may                be      requested                  by         any        party(ies)                to     any of
                       the      Project                 Documents                        or     any             governmental                            agencies                   having              jurisdiction,
                       including              copies                of any            financial                 statements                     required                 by the         Lender;


                                       (x)                   furnish               or     cause             to        be         furnished                  to        the      Partners                  and/or               any
                       party(ies)                 to    any           of the            Project            Documents                          all      such           information                      as    they         may
                       reasonably                      request               from             time              to        time          with           respect                to      the         financial                   and
                       administrative                           conditions                     of    the             Apartment                       Complex                  and       the            Partnership;
                       and


                                      (xi)                   provide              office            space,            support                  staff        and          administrative                           services
                       as required                     by the             Partnership.


                       3.              Feea.              For          services               to be performed                                  under             this        Incentive                 Partnership
               Management              Fee         Agreement,                          the     Partnership                            shall         pay      the         General              Partner,               solely

                                                                                                                     2


               WAS: 99043-1




                                                                                                     Page 140 of 192

                                                                                                    142 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                          INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 62RECEIVED
                                                                      of 113 PageID #: 159
                                                                              NYSCEF:  11/19/2018




              from           the    Net          Cash          Flow       of the           Partnership                       available             pursuant                to Section                       11.01(a)               of
              the       Partnership                      Agreement,                       an annual                     Incentive                Partnership      Management                                                Fee.
              Such        annual                  fee     shall          be    in         an        amount              as      set         forth     in Sections   8.12  and                                          in     the
              priority              set      forth         in     Section                11.01(a)                of    the      Partnership                      Agreement,                           commencing
              after          the         events          described                 in         Section           8.12         have        occurred,                  but        in        no         event             greater
              than           $25,000             per     annum.


                               4.                 Withholding                      of      Fee           Payments.                     In     the        event             that               (i)     the         General
              Partner               or  any             successor              General                    Partner              shall         not     have             substantially                              complied
              with          any      material              provisions                   under            this         Agreement               and        the        Partnership                           Agreement,
              or     (ii)     the        General              Partner              shall           have         been         removed             pursuant                  to Section                      8.16         of the
              Partnership                     Agreement,                      then             such           General             Partner                shall            be        in         default                of     this
              Agreement,                    and         the      Partnership                       shall        withhold               payment             of all          or any                   installment                    of
              fees          payable           to        such      General                Partner                pursuant               to    Section             3 of this                    Agreement                      and
              Section              8.13      of the           Partnership                      Agreement.


                       All   amounts        so withheld       by the      Partnership      under  this   Section                                                                                            4 shall             be
              promptly     released       to the General       Partner,      only   after the General    Partner                                                                                                has        cured
              the default      justifying      the withholding,         unless    the General    Partner    shall                                                                                           have            been
              removed               pursuant                  to the      Partnership                         Agreement.


                               5.                 Successors                  and             Assigns:                 Termination.                        This            Agreement                             shall          be
              binding               on     the      parties           hereto,              their          heirs,        successors                 and         assigns.                  In         the     event           that
              the Interests                       of a General                  Partner                  as      General             Partner             are        transferred                           pursuant                 to
              Section               6.01          of      the      Partnership                           Agrcomcut,                    further            payment                        of         the         Incentive
              Management                          Fee     from         the     Partnership       to such    General                                      Partner               pursuant                         to Section
              3 above               shall         be governed                  by such     Section    6.01.   The                                   parties               hereto                may             terminate
              this          Agreement                   upon      mutual                consent               to do so.


                               6.                 Defined             Terms.                   Capitalized                    terms          used         in     this          Agreement                          and         not
              specifically                  defined             herein         shall            have          the      same         meanings                   assigned                  to them                 as in        the
              Partnership                    Agreement.


                               7.                 Separability                 of Provisions.                           Each          provision            of this              Agreement                         shall         be
              considered                    separable              and        if        for        any     reason             any       provision                which              is        not         essential                to
              the       effectuation                    of the        basic             purposes                of this        Agreement                   is determined                              to be invalid
              and           contrary               to     any      existing                   or     future            law,       such         invalidity                  shall               not         impair             the
              operation                  of or affect             those         provisions                      of this       Agreement                  which             are           valid.


                               8.                 Counterparts.                                 This            Agreement                     may              be         executed                         in         several
              counterparts,                       each         of which              shall           be deemed                  to be an            original               copy            and            all     of which
              together                    shall           constitute                      one            agreement                     binding                  on         all             parties                    hereto,
              notwithstanding                            that      all    the           parties            shall        not     have         signed            the        same             counterpart.


                               9.                 No      Continuing                     Waiver.                 The        waiver           of any        party            of any                  breach             of this
              Agreement                     shall          not        operate                 or     be       construed                to     be     a waiver                       of     any             subsequent
              breach.

                                                                                                                        3


              WAS: 99043_1




                                                                                                           Page 141 of 192

                                                                                                           143 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                   INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 63RECEIVED
                                                                      of 113 PageID #: 160
                                                                              NYSCEF:  11/19/2018




                        10.           Applicable       Law.       This    Agreement               shall       be      construed            and       enforced          in
              accordance        with      the   laws    of the    State    of New         York.


                        IN      WITNESS                WHEREOF,              the       parties              have         caused              this          Incentive
              Partnership            Management          Fee     Agreement          to be duly              executed           as of the            date       as first
              written       above.


                                                                              PARTNERSHIP:


                                                                              420      STOCKHOLM                        STREET               ASSOCIATES                     L.P.,
                                                                              a New         York            limited          partnership




                                                                              By:            420      Stockholm            Housing                  Development               Fund
                                                                                             Company,                 a New York               nonprofit
                                                                                            corporation,                     its   general           partner




                                                                                             By:
                                                                                                              Na         .
                                                                                                             Title:                TLA              R   1L/V4




                                                                                    GENERAL                    PARTNER:


                                                                                    420     STOCKHOLM                         HOUSING
                                                                                    DEVELOPMENT                           FUND           COMPANY,
                                                                                    INC.,     a New            York          nonprofit         corporation




                                                                                                   Title:                    TVLO        R    IUlM             (/




                                                                                   4


               WAS: 99043-1




                                                                          Page 142 of 192

                                                                          144 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                               INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 64RECEIVED
                                                                      of 113 PageID #: 161
                                                                              NYSCEF:  11/19/2018




                                           Page 143 of 192

                                           145 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                          INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 65RECEIVED
                                                                      of 113 PageID #: 162
                                                                              NYSCEF:  11/19/2018




                                                                                  INSURANCE                       REQUIREMENTS



           Immediately                        upon          purchase              of      the        Land,            and       throughout                        the      term             of     this         Agraamant,
           Managing                    GP shall              obtain,           and        maintain               in     full         force       and           effect,          the        following                 policies        of
           insurance:

           -
                  Commercial                     General             Liability              insurance,                insuring                 for     legal          liability             of     the         Partnership,
           and          caused            by bodily           injury,          property               damage,                personal                injury        or advertising                         injury,          arising
           out         of     the   ownership      or management                                        of the          Land           and           including                 the        costs      to        defend          such
           actions              brought    against   the Partnership.                                           The      policy  shall                   include           endorsements                           adding           the
           Investment                      Partnership,                   SunAmerica                    Inc.       and      SunAmerica                           Affordable                  Housing                  Partners,
           Inc.          as        additional               insureds,             and         shall        be      primary                  coverage               for         the         additional                  insureds,
           without                 contribution                   from       other          valid       insurance                policies               which            may          be carried           directly                  by
           the         additional               insureds.                Limits         of the         policy          shall         be at least                  $1 million                 per     occurrence                    and
           $2 million                 in the           aggregate.

           -
                 Automobile                    Liability            insurance,               insuring             for        legal      liability                of the        Partnership,                      and        caused
           by bodily                 injury,           property            damage,              or personal                  injury            arising            out      of the           ownership                  or use         of
           motor              vehicles,           including               vehicles            not      owned            by     the         Partnership,                    and         including                 the       costs      to
           defend                   such         actions             brought                against               the          Partnership.                             The           policy              shall            include
           endorsements                           adding            the        Inveatment                    Partnership,                        SunAmerica                          Inc.         and          SunAmerica
           Affordable                     Housing            Partners,             Inc.       as additional                    insureds,                and        shall      be primary                        coverage            for
           the          additional                insureds,               without             contribution                     from          other            valid        insurance                      policies           which
           may           be carried               directly           by the            additional               insureds.               Limits             of the          policy            shall         be at least               $1
           million                 combined             single       limits           per     accident.

           ~
                       Worker's                Compensation                       insurance,               insuring                   for       occupational                         disease              or     injury            and
           employer's                     liability,         and         covering            the       Partnership's                    full         liability           for        statutory              compense+ion
           to  any person   or persons   who                                           perform            work           for     the     Partnership                           or     perform              duties           on     the
           site of the Apartment     Complex,                                            and        liability           to     the     dependants                       of such             persons.                 The     policy
           will         be in          a form           which            complies             with        the         worker's               compensation                           acts      and         safety     laws     of
           the          state        in     which           the    Apartment                  Complex                 is located.                Worker's                 Compensation                        limits    shall
           be statutory;                      Employer's                  Liability           limits        shall        be at least                   $1 million                   per     occurrence.

           "
                  Umbrella/Excess                   Liability      insurance,       with   the Commercial      General     Liability,                                                                            Automobile
            Liability                and     Employers        Liability     policies     scheduled    as underlying      policies.                                                                          Limits           of    the

           policy             shall        be at least    $4 mih          per occurrence        and in the annual      aggregate.

            ~
                       Other          forms            or     types          of       insurance                 which           the         Investment                     Partnership                         may         now        or
            hereafter                 require.


               Prior          to     any       occupancy      of the                    Apartment                     Complex,                  the       Managing                     GP         shall         obtain,            and
               shall        maintain             in full force   and                    effect         throughout                    the       term           of this          Agreement,                      the     following
               policies            of insurance:




                                                                                                            Page 144 of 192

                                                                                                           146 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                                               INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 66RECEIVED
                                                                      of 113 PageID #: 163
                                                                              NYSCEF:  11/19/2018




            "
                       Property                  Damage                  insurance,                          insuring                  for        all         risks           of        physical                 loss        of       or       damage
            (excluding                        the         perile             of      earthquake                                and          flood,             unless               specifically                     required                   by        the
            Investment                        Partnership)                        to the          real         property                    comprising                      the      Apartment                      Complex,                   personal
            property                   of the         Partnership                         used          to maintain                          or       service           the         Apartment                      Complex,                   and        new
            construction,                           additions,                alterations                          and           repairs                to       structures.                         Policy          shall            provide              for
            claims                to     be      paid           based             upon            replacement                          cost           of     the       lost         or        damaged
                                                                                                                                                                                             property     without
            deduction                    for        depreciation;                     loss         payment                       shall           be        to the Partnership.           Limits    of policy    will
            be         at    least            the        replacement                      value               of     the         Apartment                      Complex       (excluding       the value     of the
            Land,             site           utilities,            foundations                         and          architectural                           and   engincaring         expenses).      The policy
            shall            have            a deductible                    of no           greater                 than            $10,000                 per       occurrence.                         The       policy            shall         carry
            no coinsurance                            provisions.                     Coverage                      and         limits            shall           be extended                       to include               the       actual             loss
            of rents                   sustained                 due     to        an        insured                loss,            for     a period                 of     at      least           twelve             months              from           the
            date            of such              loss.           Coverage                    shall           be      further                 extended                  to     include                debris          removal,                  outdoor
            trees,           shrubs,                plants             and         lawns,               and         Ordinance                      or        Law       coverage                     for     the     increased                   costs         of
            construction                         caused             by       the          enforcement                           of     building,                    zoning              or     land          use        law.           The          policy
            shall            include                an      endorsement                           naming      the Investment                                           Partnership                         as      Loss           Payee,             as     its
            interests                    may          appear,                 and            as     an   additional     insured,                                            and           shall            allow          the         Investment
            Partnerships                          to be associated                           in        the     adjustment                         of any             claim.

            "
                      Evidence                 of Worker's                    Compensation                                insurance                     from          any          contractor             performing          work                         for
            the         Partnership,                        insuring                for        occupational                           disease                or injury                  and          employer's      liability,                           and

            covering                   the       Contractor's                      full       liability                  for     statutory                   compensation                            to any         person              or persons
            who             perform                 work          in,        on,      or       about                the         Apartment                        Complex,           including                        the          employees                     of
            subcontractors                            of any tier,   and liability                                         to the               dependents                    of such persons.                             The          policy            will
            be         in    a form                 which   complies    with     the                                      worker's                 compensation                               acts        and       safety      laws    of the
            state            in        which          the        Apartment                        Complex                      is located.                   Worker's                   Compensation                      limits     shall   be
            statutory;                   Employer's                     Liability                 limits            shall            be at least                    $1 million                 per         occurrence.


            All         such            policies            shall            be     underwritten                               by     companies                       licensed                 to    write          such          insurance                  in
            the         state           in     which             the     Apartment                           Complex                  is located,                   and       shall            be rated              in    the         latest            A.M.
            Best's            Insurance                     Rating            Guide               with             a rating      of at least                          A-,        and          be in         a financial                category   of
            at least               X. The             Administrative                              GP shall               furnish     to the                          Investment                      Partnerships                      a complete
            copy             of        each          such           policy              of        insurance.                          If        the          policy           is        not         available              prior              to     Final
                Completion,                      then            certificates                     of     insurance                         detailing                the          policy             terms           and          conditions                  as
                noted         above              shall           be provided,                      but             the         policies            must             then           be provided                      within             sixty          days.
            All         such           policies            shall         includa               endorsements                                requiring                 at least                 30 days             prior        written               notice
                to     the        Investment                     Partnerships                           of     any             cancellation,                      termination                        or     reduction                  of     coverage
                therein.                Notice             of     the        renewal                   of     any          policy               shall         be      made               at     least            10 days              prior         to     the
                scheduled                    date         of     such         renewal,                       and          shall            be     in       the        form           of       endorsement                        to     the        policy.
                Notice            to     the        Investment                     Partnerships                            of        any         replacement                        of any            policy            shall          be     made            at
                least         10         days            prior          to        such            replacement,                             and          shall          be          in         the         form       of      a        copy          of     the
                replacement                      policy,           or by certificate,                              as noted                 above.


                The         Managing    GP hereby    releases    and                                                       relieves                the        Investment                       Partnerships,                          SunAmerica
                Inc.        and SunAmerica    Affordable      Housing                                                            Partners,                   Inc.
                                                                                                                                              any and all liability,   for
                                                                                                                                                                         and waives
                its     entire           right           of recovery                  against                 them,   with   respect    to any loss or damage         of property    or
                for     property                    damage,              bodily               injury             or personal     injury    to  third-parties    arising     out   of or




                                                                                                                           Page 145 of 192

                                                                                                                           147 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                     INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 67RECEIVED
                                                                      of 113 PageID #: 164
                                                                              NYSCEF:  11/19/2018




           incident        to   any   loss    or peril   insured   against    under     any   for   the   foregoing   policies,   and   any
           other      perils    for   which     the   Managing     GP has    arranged     insurance.




                                                                        Page 146 of 192

                                                                       148 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                               INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 68RECEIVED
                                                                      of 113 PageID #: 165
                                                                              NYSCEF:  11/19/2018




                                           Page 147 of 192

                                           149 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                    INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 69RECEIVED
                                                                      of 113 PageID #: 166
                                                                              NYSCEF:  11/19/2018




                                                                                  EXHIBIT                F


                                                         REPLACEMENT                         RESERVE                      ITEMS




                     The   Reserve          for     Replacements                 may        be      used           for      the     following            items          and/or         other
           items    prspGsed       by      the      Managing              General           Partner                with       the     Cenaent             of     the       Investment
           Partnerships:




                     -         Additions            of the         newest        amenity            to       stay         competitive           (e.g.,         the     equivalent              of
                               fitness       centers,        busiñêas            centers,         expanded                  children's          facimias,              etc.)


                     -         Roof      replacements


                     -         Painting           and    siding          rehab


                     -         HVAC         and      appliance             replacements


                     -         Wood        replacement               due     to dry       or wet             rot    or termites


                     -         Security           enhancements                   as    neighborhoods                        change        and       properties                  age     (e.g.,
                               fencing        and       controlled          access        gates          or improved                exterior        lighting)


                     -         The       addition         of facilities            that      will        improve              operations            or      cut        costs         such      as
                               maintenance                garage         or trash         coiñpactor


                     -         Opportunities                 for     remarketing                 of      utilities            (sub-metering                    water           and     sewer
                               and       possibly        gas       and    electric)




                                                                                      Page 148 of 192

                                                                                      150 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                               INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 70RECEIVED
                                                                      of 113 PageID #: 167
                                                                              NYSCEF:  11/19/2018




                                           Page 149 of 192

                                           151 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                        INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 71RECEIVED
                                                                      of 113 PageID #: 168
                                                                              NYSCEF:  11/19/2018




                                                                 UNCONDITIONAL                     GUARANTY




                         FOR VALUE             RECEIVED,             and to induce       SunAmerica           Housing      Fund      682, A
               Nevada      Limited      Partnership         (the "Investment         Partnership"),         to make       a loan     to 420
               Stockholm        Housing       Development           Fund     Company,        Inc.   (the    "General       Partner")        in
               the    amount         of    $1,930,876           and     to    induce      SunAmerica              Investments,           Inc.
               ("SunAmerica")         to make        a loan     to the General       Partner      in the amount           of $1,700,000
               the undersigned          (hereinafter       referred      to as the "Guarantor")           jointly     and severally,         if
               more    than    one, unconditionally            and irrevocably        guarantees        the payment         in full of all
               of     the     payment obligations       of the    General       Partner,      under    the    followi             (i) the
               Promissory       Note  of   the   General    Partner       to SunAmerica         dated     as of M               1999 in
               the   principal     amount       of $1,700,000        (the    "Construction        Loan      Note"),      an     (ii)   the
               Pro     i   ory Note    of the General        Partner       to the Investment          Partnership         dated      as of
               Ma           1999 in the principal        amount      of $1,930,876        (the "Bridge      Loan      Note").

                              Guarantor                   covenants
                                                          and     agrees       that     neither     its   obligations        to    make
               payment                   in   accordance
                                                 with    the   terms      of this     Guaranty        nor   any     remedy      for the
               enforcement       thereof   shall   be impaired,        modified,      changed,      released      or limited     in any
               manner      whatsoever      by any     impairment,         modification,         change,    release     or limitation
               of the liability     of the General      Partner      resulting      from     the operation       of any present        or
               future         provision        of the Bankruptcy      Reform      Act of 1978 or other     statute,                          or   from        the
               decision          of any       court,   nor shall such  obligation     of Guarantor     be impaired,                               modified,
               changed,              released     or limited  in any manner       by such event    of bankruptcy.


                              Guarantor                 further     covenants     and     agrees      that    the    execution    and delivery            and
               the      observance                and       performance       of this   Guaranty    by          said    Guarantor     does not            and
               will     not        conflict  or result
                                                   with in                    a breach    of the terms              or provisions
                                                                                                                          of any existing
               rule,  regulation       or order    of any                     court   or governmental                 bodyany  or of
                                                                                                                                indenture,
               agreement       or instrument      to which                    Guarantor      is party, or by which     it is bound,      or to
               which    it is subject,    or constitute                     a default    thereunder,    and that   this    Guaranty        has
               been         duly          executed         and delivered     by Guarantor       and constitutes   a valid     and binding
               Guaranty                   enforceable         in accordance    with   its terms.

                         This   Guaranty         is a guaranty        of payment           and not of collection.             SunAmerica
               or the   Investment         Partnership,       as applicable,         shall    first    proceed    against     the General
               Partner      and    against      or exhaust        any    security      held       by the General          Partner    before
               proceeding       against      Guarantor         on   this    Guaranty,            provided,      however,       that   if the
               General     Partner      declares      bankruptcy        or is involuntarily             in bankruptcy,        SunAmerica
               or the Investment           Partner      may proceed         directly       against       the Guarantor.         Guarantor
               waives              all      presentments,           demands          for    performance,           notices     of non-performance,
               protests,                 notices     of protest,        notices     of dishonor,          and     notices     of acceptance          of this
               Guaranty.                      Guarantor        shall       be jointly         and    severally         liable    for   the    obligations
               hereunder                    with     any    other       guarantor          thereof.          Notwithstanding             the    foregoing,
               Guarantor                   shall    be promptly           provided       with     copies      of any notices         of default       and/or
               demands                    for    payment          delivered        to    the      General         Partner       by    the    Investment
               Partnership                     respecting        the     Bridge        Loan      Note       and     by     SunAmerica         under        the
               construction                   loan    agreement          governing       payment         of   the   Construction         Loan     Note(the
               "Construction                    Loan       Agreement").

                              It
                          is expressly        understood      and agreed       that     this is a continuing             guaranty,        and
               that    any   claim      made      by     SunAmerica        or    the     Investment           Partnership          against
               Guarantor       pursuant        to   this    Guaranty       shall       not      preclude      SunAmerica             or    the
               Investment        Partnership         from     making       a claim           against       Guarantor          for     future
               payments     respecting       the Construction         Loan    Note      or Bridge        Loan    Note,     respectively.
               Any   payment        made      by   Guarantor        pursuant         to    this    Guaranty        shall     satisfy       the


               WAS: 100244.1




                                                                                  Page 150 of 192

                                                                                  152 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                    INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 72RECEIVED
                                                                      of 113 PageID #: 169
                                                                              NYSCEF:  11/19/2018




                 obligation             of the     General      Partner          to make           such     payaient,           as if the      General     Partner
                 had made               such     payment      itself.

                              It        is understood         and   agreed   that                  the      benefits           under
                                                                                                                            this     Unconditional
                 Guaranty                shall run solely      to the Investment                 Partnership      with   respect      to the Bridge
                 Loan    Note             and    SunAmerica         with          respect     to the Construction        Loan      Note,    and that
                 this    Unconditional                 Guaranty        is        not   intended      to create    a third      party     beneficiary
                 relationship       with            any other     party.

                              All          rights,      powers      and  remedies       of   SunAmerica          and    the                            Investment
                 Partnership                  hereunder       shall   be cumulative        and  not   alternative       and                            shall    be in
                 addition               to    all   rights,     powers    and     remedies      given     to    SunAmerica                                  and   the
                 Investment                 Partnership       by law or in equity.

                           Guarantor        represents                    that
                                                                     it has      read      such    of the      documents         given    in
                 connection      with    the Construction          Loan     Note     and the Bridge          Loan     Note    as it or he
                 deems      it necessary      or desirable      to read     and that        it or he understands           the terms       of
                 this    Guaranty        and is competent        to execute       this   Guaranty.        If any provision          of this
                 Guaranty         shall   be held   to be invalid       or unenforceable          either     generally     or as to any
                 particular        set    of circumstances,         all   other      provisions       hereof      shall    nevertheless
                 remain      valid     and enforceable      in accordance        with    their   terms.


                              If      any clause     or provision        herein     contained     operates   or would     prospectively
                 operate            to invalidate      this   Guaranty          in whole      or in part,   then  such      clauses     and
                                                                                                                                                                          -
                 provisions             only   shall  be held       for ñanght       as though      not contained     herein,     and    the
                 remainder              of the Guaranty       shall    remain      operative    and in full force and effect.

                           This            Guaranty   shall        be construed               and         enforced        in    accordance          with   the    laws
                 of the   State            of New York.


                              IN         WITNESS             WHEREO                      he üñdersigned                 Guarantor             has   executed       this
                 Unconditional                  Guaranty      as of Ma             _,     1999.



                                   SS                                              SPARROW                IND                  ES,     INC.     ,
                                                                                   a New York              co            tio



                                                                                   By:
                                                                                              Rando                  Silverstein,        President




                                                                                             -2-


                 WAS: 100244_1




             .                                                                          Page 151 of 192

                                                                                        153 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                               INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 73RECEIVED
                                                                      of 113 PageID #: 170
                                                                              NYSCEF:  11/19/2018




                                           Page 152 of 192

                                           154 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                               INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 74RECEIVED
                                                                      of 113 PageID #: 171
                                                                              NYSCEF:  11/19/2018




                                             EXHIBIT      G


                                      Management       Agreement




                                             Page 153 of 192

                                             155 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                               INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 75RECEIVED
                                                                      of 113 PageID #: 172
                                                                              NYSCEF:  11/19/2018




                                     AGREEMENT            OF LIMITED
                                                                            PARTNERSHIP

                                                                  OF

                                        420   Stockholm        Street   Associates   L.P.




                                                                                      As    of   December    21,   1998




             WAS: 86412-1 7930.376




                                                          Page 154 of 192

                                                          156 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                        INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 76RECEIVED
                                                                      of 113 PageID #: 173
                                                                              NYSCEF:  11/19/2018




                                                                                                                                                                                                                        E.inal
                                                                                TABLEOF                        CONTENTS



              1.     FORMATION                       OF LIMITED                        PARTNERSHIP............................................................                                                              2


             2.      NAME            AND         PLACE               OF BUSINESS..........................................................................                                                                  2


             3.      PURPOSES.......                                                                                                                                                                                        9


              4.     TERM           OF PARTNERSHIP;                                   AGENT                FOR          SERVICE                  OF PROCESS........................                                         2
                     (a)            Term         .................................................................................................................                                                          2
                     (b)            Agent         for      Service           of Process.............................................................................                                                        2


             5.      DEFINITIONS.............................................................................................................                                                                               2


             6.      CAPITAL               CONTRIBUTIONS                                  AND           LOANS..............................................................                                                 6
                     (a)            Initial        Capital            Contributions.                         ........................................................................                                       6
                     (b)            General             Partner            Contribution                     of the         Land          .....................................................                              6
                     (c)            Interest            on Contributions                         ................................................................................                                           6
                     (d)            Use       of Capital              Contributions...........................................................................                                                              6
                     (e)            Limited          Liability               of Limited                Partner/Additional                              Capital           Contributions                        .......       6
                     (f)            Return          of Capital                .............................................................................................                                                 6


             7.                                           FINANCING                       AND           SALE            OF THE                LAND             ......................................                       6    -
                     ACQUISITION,
                     (a)            Purchase              of the         Land.......................................................................................                                                        6
                     (b)            Financing    of the Land       Purchase......................................................................                                                                           7
                     (c)            No Fiduciary     Relationship..................................................2.......................                                                                        ....     8
                     (d)            Development                    of LIHTC                 Project........................................................................                                                 9
                     (e)            Sale       of Land......................................................................................................                                                               9
                     (f)            Sale       of Land......................................................................................................                                                               9


             8.      ALLOCATIONS                          AND          DISTRIBUTIONS.................................................................                                                                     10
                     (a)            Allocations               ......................................................................................................                                                      10
                     (b)            Distribution                 of Distributable                        Cash.................................................................                                            10
                     (c)            General             Provisions..........................................................................................                                                              11
                     (d)            Special          Provisions                ...........................................................................................                                                11


             9.      COMPENSATION                               OF PARTNERS...........................................................................                                                                    13


              10.    RIGHTS,               POWERS                 AND          DUTIES                 OF THE                GENERAL                     PARTNER.......................                                    13
                     (a)            Powers           of General                Partner              .............................................................................                                         13
                     (b)            Acts   Requiring     Special         Approval....................................................................                                                                     13
                     (c)            Information      Relating        to Partnership................................                                                                              ...............          14
                     (d)            Tax Matters      Partner.......................................................................................                                                                       14
             WAS: 86412_1 7930.376




                                                                                             157 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                            INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 77RECEIVED
                                                                      of 113 PageID #: 174
                                                                              NYSCEF:  11/19/2018




                            (e)             Independent                   Activities              of Partners.................................................................                                  14
                            (f)             Execution               of Documents                      .................................................................................                         14


              11.           TRANSFERS                       ..............................................................................................................                                      14
                            (a)            General               Partner           ..............................................................................................                               15
                            (b)            Assignability                   by Limited                  Partners               .................................................................                15
                            (c)            Substitution                   of Assignee                 as Limited                  Partner            .................................................         15


              12.           DISSOLUTION                           AND         WINDING                     UP OF THE                      PARTNERSHIP..............................                             15
                            (a)             Dissolution                of Partnership..............................................................................                                            15
                            (b)            Continuation                    of Partnership...........................................................................                                           16
                            (c)            Winding               Up       of the        Partnership......................................................................                                      16


              13.           WITHDRAWAL,                            ADDITION                     AND          REMOVAL                      OF THE                GENERAL                     PARTNER....        16
                            (a)            Withdrawal                   of the         General              Partner             ...............................................................                16
                            (b)            Addition              of a General                  Partner........................................................................                                 16
                            (c)             Cause          for     Removal              of the          General              Partner....................................................                       16
                            (d)             Procedure               for     Removal....................................................................................                                        17


              14.           BOOKS              AND          RECORDS                    ...........................................................................................                             17
                            (a)             Books         of Account                .............................................................................................                              1.7
                            (b)            Banking...........................................................................................................                                                  18
                            (c)            Accountants.....................................................................................................                                                    18


              15.          ADJUSTMENT                            OF BASIS                  ELECTION....................................................................                                        18


              16.           WAIVER               OF ACTION                      FOR PARTITION..................................................................                                                18


              17.          AMENDMENTS.........................................................................................................                                                                 18


              18.           EQUITABLE                      RELIEF................................................................................................                                              18


              19.           NOTICES....................................................................................................................                                                        18

                            ATTORNEYS'
              20.                                            FEES...................................................................................................                                           19


              21.           REPRESENTATIONS,                                     WARRANTIES                            AND           COVENANTS                           OF THE               GENERAL
                            PARTNER...................................................................................................................                                                         19


              22.           INDEMNIFICATION.................................................................................................                                                                   21


              23.           MISCELLANEOUS....................................................................................................                                                                  22

                            (a)            Opinion            of General                 Partner's               Counsel............................................................                           22

                      (b)      Applicable.Law................................................................................................                                                                  22
              WAS: 86412-I 7930.376




                                                                                                                 Page 156 of 192

                                                                                                    158 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                            INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 78RECEIVED
                                                                      of 113 PageID #: 175
                                                                              NYSCEF:  11/19/2018




                         (c)       Severability                  .....................................................................................................         22
                         (d)       Successors                 and       Assigns...................................................................................             23
                         (e)       Entire         Agreement................................................................................                                    93
                         (f)       Waivers............................................................................................................                         23
                         (g)       Counterparts...................................................................................:...............                             23
                         (h)       Captions..........................................................................................                                          93
                         (i)       Exhibits              ...........................................................................................................           23
                         (j)       Parties          in      Interest...........................................................................................                23




              EXHIBITS


              EXHIBIT          A   Description                  of the         Land
              EXHIBIT          B   Unconditional                      Guaranty
              EXHIBIT          C   Pledge          and         Security             Agreement
              EXHIBIT          D   Mortgage
              EXHIBIT          E   Promissory                  Note
              EXHIBIT          F   Acquisition                  Proposal              and       Agreement




                                             .




              WAS: 86412-1 7930.376



                                                                                                             iii




                                                                                            159 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                       INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 79RECEIVED
                                                                      of 113 PageID #: 176
                                                                              NYSCEF:  11/19/2018




                                                                AGREEMENT                               OF LIMITED                               PARTNERSHIP
                                                                                                                         O_E
                                                              420         STOCKHOLM                            STREET                    ASSOCIATES                                  L.P.,
                                                                      A NEW YORK                              I,IMITED                   PARTNERSHIP
                                                                                                                                                                                                                          .



                              THIS              AGREEMENT                           OF        LIMITED                         PARTNERSHIP                                     (this         "Agreement")                      is made
              as of December                          21,     1998     by and among                           420         STOCKHOLM                                   HOUSING                      DEVELOPMENT
              FUND             COMPANY,                            INC.   ("HDFC"),                            a     New              York             nonprofit               corporation                   (the        "General
              Partner")         and SUNAMERICA                                          HOUSING                          FUND               682,            a Nevada             Limited               Partnership                  (the
              "Limited              Partner"),                with         reference             to the         following                   facts:


                              A.                 The        General             Partner,               on     behalf             of    the         Partnership                   has          executed              and        filed         a
              Certificate                 of Limited               Partnership                   with          the        Department                    of State                (the         "Department")                      of the
              State      of New                 York        (the         "State")       on December                            21,     1998.


                              B.                 Ridgewood                   Bushwick                  Senior                 Citizens                 Council,               Inc.      ("RB"),              as     buyer           and
              Wyckoff              Heights               Medical             Center,             as seller               have          entered                 into      a certain                 Purchase              and        Sale
              Agreement                    (the         "Purchase                Agreement")                    pursuant                    to     which              RB       has          the     right          to    purchase
              certain          land             and         improvements                      located               in         Brooklyn,                    New         York,                as     more           particularly
              described               on         Exhibit             A      hereto          RB         (the          "Land")                for         a      purchase                price          of    approximately
              $500,000              (the         "Contract").                   RB     will       assign             the        Contract                    to General                Partner.               The        closing          of
              the     Contract                  is to occur              on or about               December                     23,      1998.


                              C                  The        Limited              Partner               is    willing       to            loan             to      the      General                 Partner              the     funds
              necessary                   to     purchase                 the       Land          on        the     condition                      that           the      General                 Partner              agrees           to
              contribute                  the     Land         to the           Partnership                   no later               than         the        completion                 of the         rehabilitation                    of
              the     Land.


                              D.                 The        General              Partner      was      formed    to develop     and rehabilitate      the Land   so
              that       it        will         become               a     35-unit         multifamily        apartment       complex   to be known         as 420
              Stockholm                   Street            Apartments,                 and to be located         in Brooklyn,      New York     (the "Apartment
              Complex"),                   and          the        Partnership                    is        being             formed              to        own         and          operate               the      Apartment
              Complex.


                              E.                The         parties          hereto           desire           to enter               into         this          Agreement                   to:    (i) provide               for      the
              formation                   of      the         Partnership                   pursuant                     to      the         New               York           Revised               Uniform               Limited

              Partnership                       Act         (the     "Aga");               and         (ii)        set         forth             all        of     the         provisions                   governing                  the
              Partnership.


                              NOW,               THEREFORE,                           in      consideration                          of the            foregoing,              of mutual                   promises            of the
              parties          hereto             and        of other            good         and       valuable                 consideration,                         the      receipt            and          sunicisacy             of
              which   hereby                     are     acknowledged,                      the        parties                hereby         agree               to enter            into      this        Agreement                and
              WAS: 86412-1 7930.376




                                                                                                            160 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                                INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 80RECEIVED
                                                                      of 113 PageID #: 177
                                                                              NYSCEF:  11/19/2018




              to form           the        Partnership                      pursuant                    to the             Act,       as set           forth         in        this         Agreement,                  which           reads       in
              its     entirety             as follows:


                               1.                 FORMATION                             OF LIMITED                                  PARTNERSHIP.                                 The           General              Partner             and      the
              Limited               Partner                 hereby               form         the            Partnership                      as       a limited                     partnership                   pursuant               to     the
              provisions               of the               Act.   If necessary,                             upon execution                            of this            Agreement,                     the       General              Partner
              shall           promptly                  prepare,                  execute                   and          file        an      amendment                          to      the          Certificate              of        Limited
              Partnership                       with         the     State             Commission.                              The       Partnership                     shall             be responsible                  for     all    filing
              costs.


                               2.                 NAME               AND               PLACE                  OF BUSINESS.                               The         business                     of the          Partnership                  shall
              be conducted                       under             the      name              of 420               Stockholm                   Street          Associates                       L.P.:        provided,             however,
              that      the         General                  Partner              may,            in        its     absolute               and         sole      discretion,                        change          the    name           of the
              Partnership     at                       any         time         and          from            time         to time,             except            that            in     no event               shall       the      name            of
              the Partnership                           include             the         name            or initials                   of the          Limited                  Partner               or any         name          or initials
              which            are        substantially                         similar             thereto.                    The          principal               office            of the       Partnership    shall                           be
              217       Wyckoff                 Avenue,               Brooklyn,                    New             York              11237.            The        principal                    office  of the Partnership
              may       be changed                       by        the     General                 Partner                 by giving                 written              notice              to the Limited    Partner                             of
              any      change              in location                    not      less       than                ten    (10)  days                 preceding                  any          such      change.


                               3.                 PURPOSES.                             The            principal                    purpose            of      the      Partnership                          is    to     acquire,             hold
              and,       if    applicable,                    sell        the          Land            in         accordance                 with        the         terms     of this                   Agreement,                     finance
              the      acquisition                      of     the         Land              as     contemplated                             hereby,             and            to      develop,              rehabilitate,                    own,
              maintain,                operate,                    and          sell      the          Apartment                          Complex               on         the          Land.           Unless             the      General
              Partner               and         the         Limited              Partner                agree             in     their         sole      respective                     discretion,                 the.Partnership
              shall      engage                 in     no other             business                   other            than          that       set     forth            in     this        Paragraph                 3.


                               4.                TERM               OF PARTNERSHIP;                                             AGENT                FOR         SERVICE                       OF PROCESS.


                                                  (a)               Term.                    The            Partnership                       shall           continue                      until       December                  31,      2048,
              unless           sooner             terminated                      as herein                  provided                 or by operation                          of law.


                                                  (b)               Agent              for        Service               of Process.                   The        agent                for      service            of process              of the
              Partnership                       will         be      selected,                and                 may          be     changed                 from             time           to     time,          by the   General
              Partner     in              its        sole     and         absolute                 discretion,                      subject          to applicable                      law.           The         agent  for service
              of process              shall             promptly                 deliver               to the           General               Partner            copies                of any           documents                 served          on
              him.


                               5.                 DEFINITIONS.                                    When                  used         in      this      Agreement,                           the       following             terms          shall
              have       the         meanings                  set        forth         below:


                                                  (a)               Act.           The            New              York             Revised            Uniform                   Limited                Partnership                     Act,      as
              amended                from          time            to time.


              WAS: 86412-1 7930.376



                                                                                                                                      2




                                                                                                                         ge          9 of 192

                                                                                                                   161 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                 INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 81RECEIVED
                                                                      of 113 PageID #: 178
                                                                              NYSCEF:  11/19/2018




                                             (b)                Affiliate.          Any     Person    that directly                                     or indirectly,                 through                one       or more
              intermediaries,                       controls            or     is controlled       by or is under                                       common              control             with          the       General
              Partner,            the        Limited                 Partner              or      with          another                 designated                Person,              as        the         context                may
              require.


                                             (c)               Affiliate             Offer.            As     defined                in Section           7(f)    of this            Agreement.


                                             (d)               Affiliate             Right          of       First         Refusal.                As    defined              in     Section                7(f)(2)      of         this
              Agreement.


                                             (e)               Agreement.                      This         Agreement                    of Limited              Partnership                    of 420          Stockholm
              Street       Associates.


                                             (f)               Adjusted                  Capital              Account                  Deficit.             With             respect              to        any   Limited
              Partner,         the        deficit             balance,          if any,           in      such        Limited              Partner's             Capital             Account                as of the end
              of    any     Fiscal            Year             after         giving            effect         to     the        following     adjustments:                                  (a)        credit           to      such
              Capital        Account                  the       sum          of (i)        any          amount                 which     such  Limited                            Partner              is    obligated                 to
              restore        to      such           Capital            Account             pursuant                  to        any       provision           of       the     Agreement,                       plus          (ii)     an
              amount              equal             to        such           Limited               Partner's                   share             of     Partnership                    Minimum                        Gain            as
              determined                  under           Regulation                     Section             1.704-2(g)(1)                     and       such    Limited                    Partner's           share    of
              Partner          Nonrecourse                       Debt         Minimum                    Gain         as determined                       under             Regulation                  Section    1.704-

              2(i)(5),      plus          (iii)       any        amounts                 which            such         Limited                 Partner           is    deemed               to     be        obligated                 to
              restore        pursuant                    to     Regulation                  Section                1.704-1(b)(2)(ii)(c):                     and            (b)     debit         to        such        Capital
              Account          the        items          described              in       Regulation                  Sections             1.704.1(b)(2)(ii)(d)(4),                              (5) and          (6).
 .                                                                                                                                                                                                                                     .
                                                                                                                                                                                   Authority"
                                             (g)               Authorities                  and          Authority.                     "Authorities                  and                                     shall           mean
              all    nations            or        governments,                     all      states            or     other             political          subdivisions                     thereof             and           quasi-
              governmental                        entities,            and         all         entities         exercising                     their       executive,                  legislative,                   judicial,
              regulatory             or      administrative                        functions                 of or pertaining                         to government,          having   jurisdiction
              over    the         Land,            including,                but      not        limited             to,       all     federal,          state   or municipal        departments,
                                                                                                                                                                                       "Authority"
              commissions,                   boards,            bureaus,              agencies,                courts,               tribunals          or instrumentalities.
              means         any      of the           Authorities.


                                             (h)               Capital               Account.                        An          account               maintained                    for        each          Partner                  in
              accordance              with           Regulations                   §§1.704-1(b)                    and         1.704-2.


                                             (i)               Capital             Contributions.                              The       amount·of                money              and        agreed              upon            fair
              market         value             of     any    other     property                             contributed                   to     the      Partnership                      by     a Partner                     with
              respect       to such                Partner's     interest     in                   the        Partnership.


                                             (j)               Closing             Date.               The          date         upon           which        the    Partnership     acquires  the
              Land        pursuant                 to the        Purchase                Agreement.                      The          Closing           is anticipated      to occur on or about
              December             21,       1998.


              WAS: 86412-1 7930.376



                                                                                                                           3




                                                                                                       162 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                         INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 82RECEIVED
                                                       . .  -------
                                                                      of 113 PageID #: 179
                                                                              NYSCEF:  11/19/2018




                                                                                                                                                                                                                      E.inill
                                              (k)           _C_od_e. The                 Internal          Revenue                  Code          of     1986.          as amended                   from      time          to
              time.
                                                        .                                                                                                                                                                         .

                                              (1)           Consent.                The       prior        written             consent                 or approval              of a Person                  to do the
              act     or thing          for         which    consent               is solicited.


                                              (m)           Developer.                   Sparrow           Industries,                    Inc.


                                              (n)           Distributable                    Cash.         For       the           period         in question,                 th'e excess              of (a) gross
              receipts         of the           Partnership                  from         whatever            source,            including  operating                               cash        flow,        proceeds
              of a sale         or other           disposition                of some             or all      of the           assets of the Partnership                                   and        proceeds              of
              a refinancing       of some                    or      all     of the        assets         of the         Partnership,                        over       (b)   the     cash       expenditures
              of   the    Partnership                        for           such          period         and          reserves                    for      the          payment             of        Partnership
              indebtedness,                   liabilities           and       contingeñcies                 as established                         by the           General           Partner.


                                              (0)           First          Deed      of Trust.             As defined                  in Section                7(b)(2)        of this         Agreement.


                                              (p)           Fiscal          Year.           The        taxable           year          of the            Partnership       for               federal           income
              tax     purposes               in compliance                  with         Code       §706      and        the         Regulations               thereunder.


                                              (q)           General                 Partner.                 420           Stockholm                   Housing      Development                                     Fund
              Company,                Inc.      ("HDFC"),              and         any     other        Person         or entity                  admitted     to the Partnership                                   as an
              additianal          or a substituted                         general           partner          in     accordance                   with    this Agreement.


                                              (r)           Governmental                          Regulations.                            All          applicable              present               and           future
              statutes,          regulations,                 rules,          ordinances,                 codes,           licenses,                   requirements,                  resolutions,                 policy
              statements                 and           orders              (including               without              limitation,                      those           relating              to      land          use,
              subdivision,                   zoning,        environmental,                        toxic        or     hazardous                        waste,           occupational                  health          and
              safety,         water,          earthquake                   hazard          reduction               and        building                 and      fire     codes)     of any Authority,
              and       all    applicable               judicial,            administrative                    and         regulatory                    decrees,             judgments    and orders

              relating           to      the          ownership,                  construction,                  alteration,                     rehabilitation,                     maintenance.                     use,
              operation,              sale      or other           disposition               of the       Land.


                                              (s)           Guarantor.                    Ridgswood                Bushwick                     Senior        Citizens          Council,              Inc.


                                              (t)           Land.            That          certain         tract         of        land         located          in      Brooklyn,              New          York,      as
              more       particularly                  described             on Exhibit               A hereto.


                                              (u)           Limited               Partner.             SunAmerica                     Housing     Fund    682,                        a Nevada                Limited
              Partnership,                   and       any other              Person            from       time          to        time  admitted      to the                         Partnership                  as an
              additional               or           substituted              limited              partner(s)                  in      accordance                       with         the    terms              of      this
              Agreement.




              wAS: 86412-1 7930.3 6




                                                                                                      age 161 of 192

                                                                                                   163 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                        INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 83RECEIVED
                                                                      of 113 PageID #: 180
                                                                              NYSCEF:  11/19/2018




                                                                                                                   Loan"                                                                                    Loan."
                                      (v)                LP      Loan.          The        term       "LP                          shall         include              the      "Initial            LP                      as
              defined        in Section           7(b)(1)         and        shall       have       the     meaning                 given          such          term          in Section                7(b)(1).


                                      (w)                LP      Loan        Note.         As defined                 in Section                 7(b)(1)         of this            Agrêêment.


                                      (x)                Maximum                   Rate.           The         maximum                      non-usurious                       rate          of     interest              per
              annum          permitted            by      whichever                of applicable                   United            States          federal                 law       or     New           York       law
              permits        the    higher            interest          rate,         including,            to the           extent             permitted               by such              applicable               law,
              any amendments       thereof                        or any           new       law     hereafter                coming     into effect to the                                  extent          a higher
              maximum    non-usurious                            rate     of interest              is permitted                 thereby.      The Maximum                                          Rate       shall        be
              applied      by taking              into        acecünt           all     amounts             characterized                      by applicable                         law          as interest              on
              the     debt   evidenced                 by     the       LP      Loan         Note,          so        that         the      aggregate     of                  all      interest              does         not
              exceed       the     maximum                non-usurious                   amount            permitted                 by applicable                      law.


                                      (y)                Non-Purchasing                          Partner.                    As          defined            in         Section               7(f)(1)           of      this
.             Agreement.


                                      (z)                Partners.              Collectively.               the        General              Partner              and         the      Limited               Partner.


                                      (aa)               Partnership.                        420      Stockholm                     Street          Associates                       L.P.,         a New             York
              limited       partnership.


                                      (bb)               Partnership                  Interest.             As        to     any         Partner,               his     or     its      Capital             Account,
              right      to distributions,                 and profits                 and       losses        and           any     other          rights            which            such         Partner            has
              in the      Partnership             as a Partner.


                                      (cc)               Person.              An       individual                or     an        entity,          such           as,        but       not         limited          to,       a
              corporation.           general                partnership,                 joint       venture,                 limited           partnership,                         trust          or       business
                                                                                                                                             "him"           "his"
              association.           When     a Person                   is an entity,               the       words            "he",                 and                            and          similar          words
                                                    "it"                     "its"
              shall      include     or refer   to                      and         and              similar            words.


                                        (dd)             Prime          Rate.           A variable            interest                   rate     equal           to the             per      annum            rate        of
                                                                                                          Rate"
              interest       publicly           announced                as the          "Prime                     from                 time      to time              in     the         Western            Edinon
              of the      Wall    Street         Journal.


                                         (ee)            Restated            Agreement.                   As       defined           in Section                 7(d)         of this         Agreement.


                                         (ff)            Right          of      First            Refusal.                  As        deññêd                in         Section                7(e)(2)          of      this
              Agreement.


                                         (gg)            Security            Agracmant.                As          defined          in Section                  7(b)(2)         of this            Agraament.


                                         (hh)            Sharing             Percentage.                  The         Sharing               Percentage                  of the            General             Partner
              shall      be .1%     and         the     Sharing           Percentage                of the            Limited             Partner           shall            be 99.9%.
              WAS: 86412..1 7930.376



                                                                                                               5




                                                                                             164 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                      INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 84RECEIVED
                                                                      of 113 PageID #: 181
                                                                              NYSCEF:  11/19/2018




                                                                                                                                                Eillel
                                   (ii)      S_u_nArnerica.          All        references
                                          or its                                                herein     to   "SunAmerica"
                SunAmerica,Inc.,                 successors                                                                            shall
                                                               or assigns.                                                                     mean

                                   (jj)
                                            Tjned_P_aarty__OOffer.             As   defined   in Section
                                                                                                            7(e) of
                                                                                                                      thisAgreement.




               86412,1 7930.376




                                                                           6




                                                                Page 163 of 192

                                                                165 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                          INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 85RECEIVED
                                                                      of 113 PageID #: 182
                                                                              NYSCEF:  11/19/2018




                           6.               CAPITAL                     CONTRIBUTIONS                                  AND           LOANS.


                                            (a)              Initial             Capital               Contributions.                               By      January                     31,          1999             each         of     the
 .            Partners           shall        make           a Capital                 Contribution                     in     cash            or    immediately                         available                    funds        in     the
              amount            of One            Hundred                Dollars            ($100.00).                  On     the        Closing             Date,            the            General                 Partner             and
              the      Guarantor                    shall             each       contribute                  interest                   which     it             has           in         (i)        the          binding   loan
              commitment                 or loan             from            Empire           Housing             Fund             (the        "HFA           Loan"),               and          (ii)      the      Low Income
              Housing           Tax         Credit    Binding    Agreement                                       and         any        Carryover                     Allocation                     to    be         issued,           with
              respect          to the       Apartment       Complex    by the                                    New         York            State         Housing              Finance                    Agency.


                                            (b)              General                 Partner            Contribution                      of the           Land.           At            a time                selected            by     the
              Limited           Partner              after            the   Closing                 Date         and         before            completion                 of            the      Rehabilitation,                          the
              General           Partner              shall            contribute                 the       Land          and         rehabilitation                       work                already                 done         to     the
              Partnership.


                                            (c)              General                 Partner            Additional                  Capital               Contribution.                          If,      upon          sale       of the
              Land        to     a third             party             pursuant                to      Section              7(e)        or      upon          maturity                    of      the            LP      Loan,            the
              Partnership     has insufficient     funds                                          to pay          all        amounts                 due      under             the             LP       Loan,  including,
              but not limited    to, the outstanding                                             principal              balance              and         interest          accrued                      on such LP Loan,
              the      Guarantor                  shall      make              a Capital               Contribution                       in        an     amount              sufficient                      to     provide             the
              Partnership                with         the         funds              necessary              to    pay         all        amounts                 due       and                owing              under           the       LP
              Loan.


                                            (d)              Interest                 on         Contributions.                              No           interest              shall                be          paid            b'y      the
              Partnership               on any             Capital             Contribution                  made             by     any        Partner                to the            Partnership.


                                            (e)              Limited                   Liability                 of          Limited                     Partner                    /         Additional                         Capital
              Contributions.                       Except              as      may   otherwise                     be        provided                    under         applicable                         law,         no     Limited
              Partner    shall            be bound                    by,     or personally                  liable          for,       the         expenses,             liabilities                     or obligations                       of
              the· Partnership.                       No         Partner              shall         be permitted                     to        make                     Capital                  Contribution                          other
                                                                                                                                                             any
              than      those      required                 by        this    Agreement                  without              the        unanimous                     Consent                  of the           Partners.


                                            (f)              Return              of Capital.                 Except                as     otherwise                   provided                  in        this        Agreement,
              no Partner            shall           have         the         right      to withdraw                     or    reduce                such      Partner's                       Capital               Contribution
              or to receive              any        distribution.                     Except            as otherwise                      provided               in     this            Agreement,                     no Partner
              shall      have         the         right          to     demand                or     receive  property      other    than      cash   in                                                  return             for        such
              Partner's           Capital             Contributions,                        or      have priority     over    any   other    Partner,                                                     either            as     to     the
              return       of     Capital                 Contributions                     or      as to profits,     losses     or distributions                                                        of     Distributable
              Cash.


                           7.               ACQUISITION,                              FINANCING                        AND          SALE                 OF THE            LAND


                                            (a)              Purchase                  of     the       Land.                By         approximately                          December                         23,      1998,           the
              General           Partner             shall        acquire              the     Land         pursuant                 to the           Purchase              Agreement.
              WAS: 86412-1 7930.376



                                                                                                                        7




                                                                                                       166 of 194
    FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                                INDEX NO. 523152/2018
    NYSCEF Case 1:18-cv-07261-RJD-JRC
           DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 86RECEIVED
                                                                          of 113 PageID #: 183
                                                                                  NYSCEF:  11/19/2018




[                                                     (b)           . Financing                      of the               Land          Purchase.                    The       General               Partner               shall         finance
                  the       acquisition                  of the          Land          with              the     proceeds                  of the         LP       Loan,           as described                   below.


                                                                         (1)             LP          Loan.                  On        or        before          the        Closing    Date,   and   provided      the
                  General                  Partner           has         provided                   the        Limited                Partner               with         the security     documents      described
                  in Section                 7(b)(2),          if required                   by the             Limited                Partner,                and        such other    due diligence     as to the
                  General                  Partner,                the          Land            and            the        ·acquisition                    of    the         Land             required               by      the       Limited
                  Partner,                 the     Limited               Partner                 shall,          in       its    sole           discretion,              make          a land            loan        (the        "Initial       LP
                  Loan")          to the            General               Partner                on the               following                 terms:


                                                                                         (i)                   the        Initial           LP        Loan          shall          be in       the       principal               amount            of
                  approximately                        $525,000;


                                                                                         (ii)                  the          General                   Partner               shall            pay         to       the        Investment
                  Partnership                      interest              on      the        Initial             LP         Loan            at     the       rate      equal           to      the    Prime               Rate       plus      one
                  percent     (1%)                 per       annum,               which              interest               shall           run        from        the      date        of funding                  of the        Initial      LP
                  Loan         to the            extended                maturity                   date        of the           Initial             LP       Loan         Note;


                                                                                         (iii)                 the        maturity                   date       of      the        Initial          LP        Loan         shall         be   the
                  earlier             of     the     closing               of      the          Restated                   Agreement                      or       March            31,       1999,           provided              that      the
                  Construction                      Loan    Closing                    shall             occur         contemporaneously                                   therewith.


                                                                                         (iv)                  no payment                        of principal                 or     interest            shall           be due          on   the
                  Initial        LP         Loah           until         its     maturity                 date;


                                                                                         (v)                   the        Initial               LP      Loan          shall          be       secured               as     described               in
                  Section             7(b)(2)          hereof;
                                                                                         (vi)                  the        Initial           LP        Loan         shall       be evidenced                       by a premieson
                  note       from           the       General                  Partner              in    favor            of the           Limited             Partner              (the       "Initial           LP Loan   Nete",
                  and    collectively                        with   any                additional                      LP           Loan             Notes,          the      "LP            Loan        Note")             in     the      form
                  attached       hereto                     as Exhibit                 E;


                                                                                         (vii)                 the        Initial          LP        Loan       and         any subsequent                          LP      Loalis          made
                  hereunder                   shall         be a full             recourse                 obligation                   of the            General            Partner  and                     the        Guarantor.                If
                  made           by          a     third           party           lender,                 the            LP        Loan              shall        be       guaranteed                     (the          "Bridge            Loan
                  Guaranty")                     by SunAmerica,                          Inc.,           or an            affiliate             thereof            (the·"Bridge                Loan           Guarantor");


                                                                                         (viii)                the        Limited                Partner             may  make    additional   LP Loans      to
                                                                                                                                                                            Loan"
                  the       General                Partner               or  Partnership                             (each,           an        "Additional                   LP     and collectively    with
                  the       Initial           LP       Loan,             the "LP     Loan")                          on      simil=z              terms            as the Initial   LP Loan,     as set forth
                  herein,             or on such                   terms          and          in    such             amount(s)                   as the           Limited            Partner              shall         determine,             in
                  its    sole     discretion;


                  WAS: 86412-1 7930.376



                                                                                                                                        8




                                                                                                                      167 of 194
    FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                                                   INDEX NO. 523152/2018
    NYSCEF Case 1:18-cv-07261-RJD-JRC
           DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 87RECEIVED
                                                                          of 113 PageID #: 184
                                                                                  NYSCEF:  11/19/2018




                                                                                          (ix)                   The         General                     Partner                   shall        execute                and         deliver              the        First
                  Deed         of       Trust              (defined                 below)                 in         favor                of       the             Limited                    Partner,                   and           shall          obtain               a
                  mortgagee's                     policy          of title            insurance                       in     favor              of the              Limited                   Partner             in        an     amount                equal          to
                  any     outstanding                      LP Loans,                   in form                   and          substance                        acceptable                      to the            Limited                Partner;                and.


                                                                                          (x)                    The         General                     Partner                   and/or         the            Guarantor                     shall         pay       all
                  fees.       costs          and          expenses                    charged        by                     counsel                     for         the        Limited                 Partner                   for      legal            services
                  rendered              in    connection                       with        preparation                              of documentation                                      relating to the                           LP        Loan           subject
                  to the        limit         on        such        fees         set        forth            in        Acquisition                            Proposal                   and Agreement                                 attached               hereto
.                 as     Exhibit             F.      In     the      event             the         Limited                    Partner                    employs                    counsel            to collect                  on the             Initial          LP
                  Loan        Note,           or any             additional                  LP         Loan                Notes,                 or
                                                                                                                                            any additional      loans    made   or caused      to be
                  made         by       the         Limited               Partner                 hereunder,                        or otherwise      to exercise     its remedies,     including
                  without             limitation               filing                  a         claim                in         connection      with    any     bankruptcy       or  insolvency
                  proceedings,                    the      General               Partner                   and/or                the           Guarantor                       shall       pay the reasonable      fees,                                           costs
                                                                                                                                                                                                           attorneys'
                  and       expenses                of     the       Investment                         Partnership,                                including                       without    limitation                                                          fees,
                  whether            or not             suitis       brought.


                                                                     (2)                Security                       Documents                               for            LP        Loan.                Concurrently                             with           the
                 execution               of        this      Agreement                          and          as        security   for                              the        Initial            LP         Loan    Note,                      the       General
                  Partner            shall          deliver,              or     shall            cause               to be delivered                                    to    the         Limited                Partner                fully         executed
                 originals            of each              of the          following:                      (i) a Guaranty      Agreement                                                      given         by the              Guarantor                    for     the
                  benefit          of the           Limited               Partner,                 in       the form    attached     hereto                                                   as Exhibit                    E (the            "Guaranty");
                  (ii)    a    security   agreement                                    fully      executed                            by the    General                                    Partner                pursuant                      to     which               it
                  pledges         its General   Partner                                     interest     in                         the Partnership,                                     in     the         form            attached                 hereto            as
                  Exhibit            C (the             "Security               Agreement");                                (iii)         a first              lien           Deed            of Trust              on       the        Land            given          by
                  the     General                  Partner            for           the          benefit               of           the         Limited                   Partner                to       secure                 the      Partnership's
                 obligation                  under           any    subsequent                                   LP         Loan               Note,                as        applicable.                   and            as      required                  by      the
                 Partnership                      (the       "First    Deed    of                          Trust");                     (iv)        a UCC-1                     financing                   statement                         given          by      the
                 General             Partner               for     the         benefit             of the              Limited                     Partner                    and suitable                    for         filing         in     the      State         of
                  New         York       with             respect           to the               Collateral                      (as       defined                   in       the       Security                 Agreement);                         and        (v) an
                 opinion            of counsel                   to the          Partnership,                              the          General                    Partner               and          the        Guarantor                     in     form          and
                  substance                  satisfactory                      to      the            Limited                       Partner                    regarding                        the         Guaranty,                         the       Security
                 Agreement,                   the         First      Deed             of Trust,                   if applicable,                              and the LP                       Loan         Note.


                                                    (c)              No         Fiduciary                        Relationship.                                 The            General                 Partner                acknowledges                           and
                  agrees         as      follows             with           respect                to       the            LP           Loan:                 (i)     the           relationship                    between                    the       Limited
                  Partner            and           the       General                  Partner                    with               respect                   to     the           LP.     Loan             is      that           of     a debtor                  and
                 creditor      notwithstanding                                        that            the             Limited                      Partner                     is        also         a     limited                    partner               of      the
                  Partnership;       (ii) that                        the        Limited                   Partner                      owesno fiduciary                                      duty        to the            Partnership                       or the
                 General              Partner               with           respect                 to       or         in        connection       with                               the        LP          Loan;            and    (iii)              that          the
                  Limited            Partner                has       no         duties               or         obligations                        to        the         Partnership                       or       the           General              Partner

                 arising            from           the      fact       that            the         Limited                     Partner                    shall            have    the                right            to       exercise               all      of its
                 rights          and          remedies                     under                the         LP              Loan                Note,               the            security               documents                           described                in
                 Section'i(b)(2)    and                            this         Agreement                          with                 regard                to      the          LP         Loan          in      its      sole         and          absolute
                 WAS: 86412.1 7930.376



                                                                                                                                               9




                                                                                                                                    e              of 192

                                                                                                                       168 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                                    INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 88RECEIVED
                                                                      of 113 PageID #: 185
                                                                              NYSCEF:  11/19/2018




              discretion              without              regard           to its             affiliation                   with           the      Partnership                          and          the     General               Partner.
              The       Partnership                   and       the        General                    Partner                  waive              and·release                     any           and      all        claims           they   may
              now       or hereafter                  have          against               the             Limited              Partner                  based           on any theory                           or cause              of action
              that      conflicts             with      the         agreements                        of the            parties                 set     forth         in this Section                          7(c).


                                              (d)             Development                             of     LIHTC                   Project.                  The        Partners                   have        entered              into         this
              Agreement                 with         the      expectation                       that          on or             before                March           31,       1999            they shall                  enter          into      an
              Amended                 and       Restated                   Agreement                         of        Limited                   Partnership         (the                        "Restated                   Agreement")
              which           will      continue              the         Partnership's                            purpose                      and will     further      set                          forth          the         schedule               of
              capital          contributions                   of        the        Limited                  Partner,                     the         obligations                   of the             General                Partner              and
              Guarantor,                 the         expected               financing                       of      the            rehabilitation,                          the           sharing              of      profits,             losses,
              credits          and      cash         distributions,                and                    other         items              as set          forth          in      the       Acquisition                     Proposal               and
              Agreement                 attached              hereto            as Exhibit                        F.      The             failure          of any              Partner                 to agree              on a plan               for
              the     development                      of     the        Land          or            to     enter            into           an        amendment                       to        this         Agreement                     for     any
              reason            or     for      no      reason              shall              not          relieve                 any              Partner            of      any             of     its       duties,             rights          or
              obligations               hereunder               or in connection                                  herewith.


                                              (e)             Sale         of Land                   to a Third                    Party.


                                                              (1)               If     the            Partners                     fail         to     execute            a Restated                         Agreement                     for     any
              reason           or      for     no       reason             on        or        before               March                  31,          1999,         the           General                  Partner               will          begin
              actively     marketing       the Land     and                                           shall            use          its         best       efforts             to     obtain             a bona-fide                       written
              offer    (a "Third     Party   Offer") from                                            a Person                  not          an        Affiliate           of any                Partner               to purchase                   the
              Land        from          the         General              Partner,                which                 offer         must              include            the         following                 terms:              (a)      an      all
              cash        purchase                   price;          (b)       property                      sold             in          its         as-is,         where-is               condition                       without                any
              representation                    or warranty                    other    than                      those            customary                    for     the         sale        of undeveloped                            land;      (c)
              the       buyer          shall          be      obligated                   to         post         cash             earnest                money                in         an        amount                 not      less          than
              $100,000;               and      (d)     the      right           to purchase                         the         Land              shall         expressly     be subject to the                                           Right       of
              First      Refusal              set     forth         in     Section               7(e)(2)               hereof              and         such       other   terms   and conditions                                            as are            .
              reasonable                and         customary                  in     the            New          York             City          metropolitan                        area.             The       General                  Partner
              shall      send          a copy         of the Third                    Party                Offer         to the                 Limited           Partner                 no later              than          two         (2) days
              after      its     receipt            thereof          via       overnight                     courier                service.               If the           Limited                  Partner               fails     to timely
              exercise           the         Right          of First           Refusal,                     then         the          General                  Partner               shall            use       its        best     efforfs           to
              sell      the      Land          in     accordance                     with            the         Third           Party                Offer.         Notwithstanding                                   the         above,          the
              date      of March               31,      1999         may be extended                                    in     the Limited                        Partner's    reasonable                                   discretion               for
              circumstances                     outside              of the control                               of         the          parties              hereto               for        so     long            as     the          General
              Partner,               Guarantor                and          Developer                       are         using              their          best         efforts              to       execute            such          Restated
              Agreement.


                                                              (2)               The            Limited                  Partner                  shall         have         the       right            to purchase                   the         Land
              (the      "Right          of First            Refugal")                on        the          identical                 terms              set      forth         in        the        Third        Party             Offer.           To
              exercise           the     Right          of First            Refusal,                  the         Limited                  Partner              must           give         written              notice            of exercise
              no later           than         ten     (10)     days            after           its        receipt            of the              Third          Party          Offer.                If the         Limited               Partner

              timely           exercises             the      Right            of First                   Refusal,              then             the      Limited               Partner                 shall          be obligated                   to
              WAS: 86412-1 7930.376



                                                                                                                                   10




                                                                                                                  age 167 of 192

                                                                                                             169 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                                INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 89RECEIVED
                                                                      of 113 PageID #: 186
                                                                              NYSCEF:  11/19/2018




             buy     and            the         Partnership                   shall           be obligated                     to sell          the          Land       on         the     terms            and         subject           to the
             conditions                    set          forth          in     the         Third   Party                        Offer,           provided                    that         the        closing              date        for        the
             transaction                    shall          be the             date        30 days   after                       the        date         on      which          the        Partnership                     receives              the
             Limited                Partner's                   exercise            of the             Right            of     First         Refusal               or       such         other    date                  designated                by
             the     Limited                    Partner.


                                                  (f)                 Sale      of Land               to a Partner.


                                                                      (1)               The       Limited                Partner.               the          General           Partner               and          their         respective
             Afñliates                each              shall,         on     or        after         March                  31,        1999,           have          the      right           to    offer          in     writing              (an
             "Affiliate              Offer")              to purchase                     the         Land         from            the   Partnership                         at any            time,         which          offer             must
             include            the         following                  terms:              (a)        an     all        cash         purchase      price;                     (b)        property             sold         in     its        as-is,
             where-is                condition                  without             any         representation                           or warranty                    other            than        those              customary                for
             the     sale           of      undeveloped                       land;             (c)    the         net        proceeds                  of     the      transaction                    to         the      Partnership
             must         be         sufficient                  to     allow           the       Partnership       to pay the LP Loan,                                                     including                    all principal,
             accrued                but         unpaid           interest               and       any and all fees or other       amounts                                                  due thereunder;        and                            (d)
             the     right            to        purchase                the        Land           shall   expressly    be subject   to the                                                right     of first refusal                             set
             forth        in        Section              7(f)(2)            hereof         and         such             other           terms           and          conditions                as are              reasonable                  and
             customary                     in     the       New             York         City  metropolitan                                area.             The        Person             making                 such       offer            shall
             simultaneously        send a copy                                          of the Affiliate                        Offer         to the            Partnership                   and            each         Partner               not
             offering    to purchase    the Land                                           (or        to the            Partner              whose             Affiliate    is not                 offering                to purchase
             the     Land)                 (the "Non-Purchasing                                         Partner")                    via      overnight                     courier             service.                  If the    Non-

             Purchasing                  Partner     fails   to timely                                     exercises                 the     Affiliate                Right          of First               Refusal,              then          the
             General                 Partner      shall    cause   the                           Partnership        to                             sell         the         Land          in        accordance                    with          the
             Affiliate              Offer          and          the         Person         making     the Affiliate                                Offer           shall       be obligated                       to purchase                   the
             Land.


                                                                      (2)               The      Non-Purchasing                              Partner                 shall          have         the        right         to purchase
             the     Land                 (the         "Affiliate             Right             of First   Refusal")                              on         the      identical                terms          set         forth         in      the
             Affiliate              Offer.              To exercise                 the       Affiliate             Right             of First               Refusal,          the        Non-Purchasing                           Partner
             must         give             written               notice            of    exercise                  no        later         than          five         (5)     days          after           its     receipt              of     the
             Affiliate              Offer.              If the          Non-Purchasing                             Partner                 timely             exercises             the        Affiliate                Right       of First
             Refusal,               then           the       Non-Purchasing                                Partner              shall         be        obligated               to buy and the                            Partnership
             shall        be obligated                       to sell the Land                              on      the        terms          and             subject          to the conditions                            set forth              in
             the     Affiliate                  Offer,           provided                that         the       closing              date         for        the      transaction                   shall          be the          date          30
             days         after             the          date          on      which              the           Partnership       receives                              the
                                                                                                                                                                      Non-Purchasing           Partner's
             exercise               of the         Affiliate                Right          of First             Refusal     or such other                               date
                                                                                                                                                                      designated      by the Limited
             Partner,                but          in      no      event            later          than             180        days          after         the date   on which       the Partnership
             receives               the         Non-Purchasing                           Partner's                 exercise                of the        Affiliate Right   of First    Refusal.


                               8.                 ALLOCATIONS                                 AND           DISTRIBUTIONS




             WAS: 86412_1 7930.376



                                                                                                                                   11




                                                                                                                   Page 168 of 192

                                                                                                                   170 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                       INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 90RECEIVED
                                                                      of 113 PageID #: 187
                                                                              NYSCEF:  11/19/2018




                                                                                                                                                                                                                                         Final
                                          (a)               Allocations.                      Subject                 to    Section                8(d)        all     items          of                   profits,
                                                                                                                                                                                          Partnership
             losses.        income,            gain,        loss,            deduction,             credit             shall          be allocated                     to the         Partners     in accordance
             with      the      terms       of the           Acquisition                  Proposal                    and         Agreement                    attached              hereto            as Exhibit                   F.


                                          (b)               Distribution                      of    Distributable                           Cash.             The      Partnership      shall                            not        make
             any       distributions                   of    Distributable                         Cash               to    the            Partners                except    in connection                               with             the
             liquidation            of    the          Partnership,                     except             as         provided                in        subsections                 (i)     and        (ii)    immediately
             below.           In   connection                     with         the     liquidation                     of       the        Partnership,                     all      Distributable                Cash and
             any      other        assets        of the             Partnership                    shall          be distributed                          as set           forth      in     Section            12(c)          of this
             Agreement.


                                                            (i)                There          shall            be no distributions                              of Distributable                        Cash         to the
                                          Partners                  before           March           31,        1999.


                                                            (ii)               In the         event             that        the        Partners                agree          to distribute                   Distributable
                                         Cash           available                   on or after                 March             31,       1999,         Distributable                     Cash          shall          be
                                         distributed                     in     accordance                     with         the       terms             of the        Acquisition                 Proposal               and
                                         Agreement                       attached              hereto             as Exhibit                  F..


                                         (c)                General                 Provisions.

                                                                                                                                                                                                                         Partners'
                                                            (1)                Except              as otherwise                       provided                in     this         Agroo-out,                  the
             distributive             shares            of         all       items       of  Partnership                            income,                  gain,         loss,      and      deduction                   are           the
             same       as their         distributive                        shares       of Partnership                           profits              and        losses.


                                                            (2)                The      General                  Partner                shall           allocate            all     items         properly    allocable
             to any      period          using          any          method            permitted                      by Code               §706         and         the     Reg'd=6=a                 thereunder.


                                                            (3)                To      the          extent                 permitted                    by      Regulations                    §1.704-2(i)(6)                            and
             §1.704-2(h),                the       General                     Partner                  shall          endeavor                     to        avoid           treating                 distributions                       of
             Distributable               Cash           as being                from      the           proceeds                of a Nonrecourse                             Liability            (as defined                      under
             Regulation              Section                 1.704-2(b)(3))                        or      a      Partner                    Nonrecourse                       Debt          (as         defined                   under
             Regulation             Section             1.704-2(b)(4).


                                                            (4)                If      there              is      a         change                 in        any           Partner's               interest                   in         the
             Partnership        during                      a       Fiscal           Year,              each          Partner's                    distributive
                                                                                                                                                losses,                            share          of     profits,
             income      gains,  deductions,                                 losses,  or any item
                                                                                          credits    thereof     for such Fiscal    Year,     shall     be
             determined              by any             method    prescribed       by  Code  §706(d)    or   the   Regulations   thereunder          that
             takes       into       account             the varying      interests     of the Partners        in the Partnership       during       such
             Fiscal      Year.


                                                                               The      Partners                      agree           to     report            their         shares          of                ma        and         loss
                                                            (5)
             for    federal        income          tax          purposes               in accordance                         with           the      provisions                   of this     Section               8.


             WAS:86412-1           7930.376

                                                                         ,

                                                                                                                           12




                                                                                                                                                                                                                                    _. .

                                                                                                          Page 169 of 192

                                                                                                          171 of 194
    FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                                INDEX NO. 523152/2018
    NYSCEF Case 1:18-cv-07261-RJD-JRC
           DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 91RECEIVED
                                                                          of 113 PageID #: 188
                                                                                  NYSCEF:  11/19/2018




                                                                                                                                                                                                                                                   Ei99.1
                                                       (d)            Special           Provisions.


                                                                      (1)             Minimum                       Gain               Chargeback.                               Notwithstanding                                 any              other
                  provision              of Section                   8, if there             is a net           decrease                    in     Partnership                     Minimum                    Gain              (as     defined
n                 in     Regulation                    §1.704-2(d))                  during           any      Partnership                          Fiscal    Year.                 then         each          Partner                  shall           be
                  allocated                 such             amount            of      income                and    gain                    for      such             year         (and          subsequent                            years,             if
                  necessary)                 determined                     under            and       in      the        manner                   required                 by    Regulation                   §1.704-2(f)                        as      is
                  necessary                 to     meet          the        requirements                      for        a minimum                         gain           chargeback                as         provided                  in        that
                  Regulation.


                                                                      (2)             Partner                 Nonrecourse                            Debt              Minimum                    Gain                   Chargeback.
                  Notwithstanding                        any            other          provision               of Section                     8 except                 Section          8(d)(1),               if        there          is        a net
                  decrease      in                Partner               Nonrecourse                      Debt             Minimum                     Gain             (as        defined           in     accordance                              with
                  Regulation                     §1.704-2(i)(3))                     attributable                        to      a     Partner                   Nonrecourse                      Debt              (as          defined                in
                  Regulation                 §1.704-2(b)(4)                     during             any Partnership                                Fiscal            Year,        any Partner    who has a share
                 of the          Partner                Nonrecourse                Debt             Minimum      Gain                         attributable                       to such Partner   Nonrecourse
                  Debt          determined                      in     accordance                     with          Regulation                       §1.704-2(i)(5).                    shall            be          allocated                    such
                  amount            of income                   and         gain       for     such          year             (and      subsequent                        years.        if necessary)                        determined
                  under          and        in     the         manner              required            by Regulation      §1.704-2(i)(4)                                           as is necessary                           to meet                the
                  requirements                         for     a minimum                 gain         chargeback     as is provided                                         in that     Regulation.


                                                                      (3)             Qualified                Income                  Offset.                 if     a Limited                  Partner     unexpectedly
                  receives                              adjustment,                    allocation                   or         distribution                         described               in      Regulation      §1.704-
                                         any
                  1(b)(2)(ii)(d)(4),                         (5), or (6),          items       of Partnership                           income                 and        gain      shall  be specially                            allocated
                  to     such       Limited                   Partner           in     an      amount                and             manner                sufficient              to eliminate,      to                         the         extent
                  required         by            the         Regulations,                the        deficit          balance                 in     the        Adjusted               Capital            Account                   Deficit              of
                  such       Limited                   Partner           as quickly                 as       possible,                provided                 that         an     abanan                  pursuant                          to    this
                 paragraph                  shall             be made        only if and                     to the            extent              that        such         Limited              Partner                  would          have             a
                 deficit          balance               in its        Capital    Account                      after            all     other         allocations                   provided              for         in     Section                8(a)
                  and      this     Section                   8(d)     of this        Agreement                     tentatively                     have            been         made       as if this                   paragraph                     (3)
                 were        not       in        the     Agreement.


                                                                      (4)             Limitation                     on              Losses.                   Not           withstanding        anything                                          else
                 contained                  in     this        Agreement,                    losses          allocated                 to     any          Limited            Partner     pursuant      to                              Section
                  8(a)      of     this           Agreement                   shall           not        exceed                the       maximum                          amount           of      losses                 that          may            be
                  allocated              without                causing              such       Limited                  Partner               to have                 a deficit          balance                   in     its     Adjusted
                  Capital          Account                    at the        end       of the          Fiscal          Year            for     which                 the.allocation                is made.                       Any         losses
                  that      cannot               be allocated                to a Limited                     Partner                 as a result                    of the        limitation             contained                      in        this
                  paragraph                 (4) shall                be allocated              to the          General                 Partner.


                                                                      (5)       Code §754                       Adjustment.                               To        the      extent         that         an          adjustment                         to
                  the      basis       of any                asset     pursuant     to Code                         §734(b)              or Code                 §743(b)           is required                 to be taken                         into
                  account           in
                                     determining                             Capital            Accounts                      as provided                   in        Regulation                 §1.704-1(b)(2)(iv)                                (m),
                  the      adjustment      shall                       be treated               (if      an     increase)                    as an          item            of gain        or     (if    a decrease)                          as an
                  WAS: 86412-1 7930.376



                                                                                                                                 13




                                                                                                                                                                                                                                       . _-

                                                                                                               Page 170 of 192

                                                                                                               172 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                   INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 92RECEIVED
                                                                      of 113 PageID #: 189
                                                                              NYSCEF:  11/19/2018




              item       of     loss,       and         such            gain            or     loss      shall         be allocated                to     the          Partners             consistent                with         the
              allocation                of the        adjustment                        pursuant               to such           Regulation.


                                                                 (6)                Nonrecourse                           Deductions.                          Nonrecourse                         Deductions                       (as
              determined                  under          Regulation                          §1.704-2(c))               for     any       Fiscal        Year           shall        be allocated                    among          the
              Partners              in proportiori                     to their               Sharing             Percentages.


                                                                 (7)                Partner                 Nonrecourse                    Deductions.                       Any     Partner                   Nonrecourse
              Deduction                   (as         defined                in         Regulation                     §L704-2(i)(2))                    shall              be   allocated                 pursuant                     to
              Regulation                 §1.704-2(i)                   to     the            Partner           who        bears           the     economic                  risk     of loss            with         respect            to
              the     Partner             Nonrecourse                        Debt             to which            it is attributable.


                                                              (8)                   Purpose                 and        Application.                    The        purpose             and         the      intent            of    the
              special           allocations                 provided                    for     in      this       Section            8(d)       are      to   comply                with         the      provisions                   of
              Regulations                  §1.704-1(b)                      and         §1.704-2,              and        such       special           allocations                  are     to be made                 so as to
              accomplish                 that         result.               However,                  to the          extent        possible,            the       General                Partner              in  allocating
              items        of      income,             gain.            loss,           or     deduction               among           the        Partners              shall         take         into         account      the
              special           allocations                 in     such            a manner                    that       the       net         amount            of    allocations                 to    each         Partner
              shall      be the           same          as such               Partner's                 distributive                share         of profits                and     losses         would             have         been
              had     the       events         requiring                     the        special          allocations                not      taken        place.             The      General             Partner                shall
              apply         the         provisions       of                 this             Section           8(d)       in     whatever               order           he      reasonably      believes    ivill
              minimize             any economic                             distortion                 that       otherwise               might          result             from    the application      of the                              .
              special         allocations.


                              9.                COMPENSATION                                     OF PARTNERS.                                No      Partner                shall     be entitled                    to any         fee
              or     compensation                      from            the         Partnership                     without            the        Consent               of     all    of     the     other            Partners,
              which         consent              may        be withheld                        in such            other         Partner's            sole      and          absolute             discretion.


                              10.               RIGHTS,                 POWERS                       AND          DUTIES              OF THE              GENERAL                     PARTNER                            s


                                                (a)              Powers                 of General                Partner.            Subject            to the             provisions             of Section                10(b),
              the     General              Partner                is authorized                        on      behalf          of the        Partnership       to make    all decisions                                          with
              respect              to     the         Partnership's                           business,                including              the    execution     of all    documents                                            and
              performance                  of all
                                            necessary    to purchase
                                                          things        the                                                                      Land        in    accordance                    with          the    terms             of
              the Purchase   Agreement     and this Agreement        by the                                                                     Closing    Date (including,                             entering                  into
              each of the transfer   documents     contemplated      by the                                                                     terms   of the Purchase                              Agreement                    and
              each      of the           loan         documents                 relating                 to the          financing              of the         purchase              of the         Land,            including
              the     LP        Loan,        which               loan        documentation                            is more particularly                         described                in     Section             7 of this
              Agreement).


                                          (b)                    Acts         Requiring                     Special            Approval.                Notwithstanding                            anything                 to     the

              contrary             contained                herein,               the         General            Partner            shall        not    do any of the                      following                unless         the
              Limited              Partner            has        given            its        Consent:


              WAS: 86412-1 7930.376



                                                                                                                               14




  m

                                                                                                              173 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                        INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 93RECEIVED
                                                                      of 113 PageID #: 190
                                                                              NYSCEF:  11/19/2018




                                                                                                                                                                                                                                       Final
                                                                (1)              Sell     all        or     substantially                          all     of the            Partnership's                        assets          (except
              as contemplated                       by Sections                   7(e)    and             7(f)      hereof);


                                                                (2)              Obtain          a loan               or     any            financing              other           than         the       LP        Loan      and       the
              HFA        Loan     or modify                     any      of the         documents                      executed                   in connection                        with      any        such          loan:


                                                                (3)              Enter           into         any                contract                  or         agreement                      on        behalf             of    the
              Partnership               with         the         General             Partner               or any               Affiliate            thereof;


                                                                (4)              Confess             a judgmeitt                          against          the        Partnership;


                                                                (5)              File     a petition                  of bankruptcy                            on behalf                of the        Partnership:


                                                                (6)              Make        an assignment                                  of the        Partnership's                        assets          for     the        benefit
              of creditors;


                                                                (7)              Make            loans                on         behalf              of         the          Partnership                       or      cause           the
              Partnership               to guarantee                       the     obligations                      of others;


                                                                (8)              Purchase                 or        enter            into         a contract                for        the     purchase               of any real
              property          or the            sale      of partnership                      property                    (except               as permitted                     under            the     terms        of in this
              Agreement);               or


                                                                (9)              Expand               the           purpose                  of     the        Partnership                      beyond               the     purpose
              outlined          in Section                 3.


                                             (c)                Information                  Relating                      to        Partnership.                           Upon              request,              the      General
              Partner         shall       supply                 to      any      Partner                 any         information                        reasonably                     requested              regarding               the
              Partnership                or its                 activities,              provided                    that             obtaining                  the         information                     is      not          unduly
              burdensome                to         the     General                Partner.                  During                   ordinary              business                    hours         any Partner                    or its
              authorized               representative                          shall       have             access                   to     all     books,             records                and      materials                  in   the
              General         Partner's                  offices         regarding               the           Partnership                        or its        activities.


                                             (d)                Tax        Matters           Partner.                       The           General              Partner                 is hereby             desigñated                the
              Tax       Matters              Partner               (as      defined             in        the        Code).                  The         costs         incurred                 by     the          Tax      Matters
              Partner           for          retaining                   accountants                      and/or                 lawyers                  on       behalf               of      the         Partnership                     in
              connection              with         any          Internal           Revenue                 Service               audit            of the         Partnership                     shall       be expenses                    of
              the   Partnership.


                                             (e)                Independent                     Activities                      of        Partners.                 Except               as      pravided                  elsewhere
              herein,      any         of the            Partners              may       engage                in     or possess                   an interest                    in    other         business              ventures
              of every       nature               and       description,                 independently                               or with             others,            including,                but      not     limited          to,
              the   ownership,                     financing,                  leasing,              operation,                       management,                           syndication,                    brokerage,                 and
              development                    of     real         property.               The          Partnership                           and          each          of     the        other            Partners                hereby
              WAS: 86412-1 7930.376



                                                                                                                            15




                                                                                                      Page 172 of 192

                                                                                                      174 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                             INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 94RECEIVED
                                                                      of 113 PageID #: 191
                                                                              NYSCEF:  11/19/2018




              expressly              waives.             relinquishes                       and     renounces                any such right                   by virtue              of this         Agreement                     in
              and      to      such            independent                         ventures              of    any          Partner  or to                 the         income           or     profits              derived
              therefrom.


                                                (f)              Execution                   of Documents.                     Except         as otherwise                    specifically  provided      by
              this     Ag-.out,                         or    as otherwise                        authorized             by     the     General             Partner,             each check,    contract,
              deed,       lease,           promissory                     note,         deed         of trust,          escrow          instruction,                   bond,         release             or    any        other
              documents                   of     any          nature               whatsoever,                 in     any       way    pertaining                      to    this       Partnership                       or      on
              behalf         of the            Partnership,                    may           be signed          by      the     General     Partner.


                             11.                TRANSFERS.


                                                (a)              General                   Partner.                 Without           the       prior           written               Consent                 of    all         the
                                                                                                                                                                Partners'
              Partners,               which             Consent         may    be given   or withheld       in                                  such                                   sole        discretion,                  the
              General            Partner                shall        not substitute     a general    partner                                      in      its     stead          or    offer          for      sale,           sell,
              transfer,              assign,            hypothecate,                       pledge         or    otherwise              encumber                 its     Partnership                   Interest.                  No
              additional              General                 Partner               shall         be admitted               to the      Partnership        without                       the         Consent              of all
                                                                                                                                                 Partners'
              Partners,              which             Consent                may       be given              or withheld             in such                   sole                    discretion.


                                                (b)              Assignability                      by    Limited             Partners.              A Limited                 Partner               may           not     offer
              for    sale,       sell,          transfer,            assign,                hypothecate,                pledge         or otherwise                     encumber               itsPartnership
              Interest          without                 the    prior    written                     Consent            of all       Partners,             which             Consent           may be given                        or
                                                              Partners'
              withheld               in        such                           sole                  discretion;                provided           however,                   that        no         Partner               shall
              unreasonably                      withhold                its        Consent           to the         pledge       by the         Limited                 Partner          of its        Partnership
              Interest    or              a transfer               of     its        right        to receive            distributions                hereunder,                 so long              as no pledgee
              or transferee                     shall         have        any          right        to become               a Partner           in      the       Partnership                  or        exercise              any
              voting         rights            of the         Limited                Partner.


                                                (c)              Substitution                       of     Assignee              as     Limited                 Partner.                 As          conditions                   to
              accomplish                  the          transfer               of     the       interest          of     a Partner              (without                implying               an      obligation                  to
              Consent            to any               transfer           prohibited                 herein)           (a)     any     assignee,            legatee,            distributee,                   transferee
              or     successor                  of      a     Partner                 shall         execute             and         deliver          such             instruments,                   in        form        .and
              substance               satisfactory                   to        the      other         Partners,              as the       other           Partners             shall         deem             necessary,
              and (b)          such            assignee,             legatee,                distributee,              transferee             or successor                   shall      pay        all        reasonable
              expenses               in connection                   with            his      admission               as a substituted                  Partner.


                               12.              DISSOLUTION                                AND        WINDING                  UP OF THE                   PARTNERSHIP.


                                                (a)              Dissolution                    of Partnership.                     The       Partnership                    shall      be dissolved                      upon
              the     occurrence                  of any          of the             following            events:


                                                             (1)               . The  vote   or written                             consent          of     the         Limited          Partner                   together
                                                                                               Partner·
              with       the     written                consent               of the General


              WAS:86412-1              7930.376



                                                                                                                        16




                                                                                                          Page 173 of 192

                                                                                                          175 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                    INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 95RECEIVED
                                                                      of 113 PageID #: 192
                                                                              NYSCEF:  11/19/2018




                                                                  (2)           A        sale          or      other              disposition                    by        the       Partnership                       of     all,      or
              substantially                   all,       of the         Partnership's                   property;


                                                                  (3)           The             bankruptcy,                           dissolution,                     removal                 or          withdrawal                   in
              accordance                  with          this       Agreement                 of the           last        General              Partner,                unless,            within     sixty              (60)         days
              after         the      occurrence                    of
                                                                    any             such         event,              the         Limited             Partner                elects            a successor                   General
              Partner             and       elects          to continue                the       business                  of the        Partnership.                        In     the       event           of the        election
              of      a successor                 General               Partner,             an        amended                    Certificate                   of    Limited              Partnership                      shall       be
              filed     in     the        manner               required          by law;               or


                                                                  (4)           Expiration                    of         the          term       of       the          Partnership                      as      set         forth       in
              Paragraph                   4(a)     hereof.


                                                 (b)              Continuation                    of        Partnership.                        Except                as     provided                 in      Section               13(d)
              hereof,          if the        Limited               Partner            elects           a successor                    General             Partner                and      elects           to continue                the
              business               of     the         Partnership                 in       accordance                        with       Section                12(a)(3),              the       successor                 General
              Partner               shall          assume          the            obligations                       of     the          predecessor                        General               Partner              and           shall
              indemnify               the        predecessor                   General            Partner                 and         hold      it harmless                      from         and against                   any      and
                                                                                                                                                                                                 attorneys'
              all     loss,       damage,       liability      and                       expense,               including                 costs           and         reasonable                                             fees, to
              which           the     predecessor         General                        Partner              may          be put            or which                it may          incur            by reason              of or in
              connection                  with         any         of    the     debts,           obligations                      or     liabilities                 of    the        Partnership                    thereafter
              made,           incurred               or created.


                                              (c)               Winding     Up of the Partnership.                                               Upon                dissolution                 of the        Partnership,
              the      General              Partner             shall  wind   up the affairs  and                                        liquidate               the        assets         of the    Partnership         in
              accordance                   with           the       provisions               of        this          Paragraph.                       Profits,              losses,            gains   from      capital
              events,             Nonrecourse                      Deductions                and        'Partner                 Nonrecourse                         Deductions                  of     the     Partnership
              shall      be allocated                      until        the     liquidation                   is completed                     in     the            same         ratio        as such           items    were
              allocated              prior             thereto.           The         proceeds                from              liquidation                of        the     Partnership      when    and                               as
              received              by the         Partnership                  shall        be utilized,                      paid      and        distributed                in the following    order:


                                                                  (1)           First,          (A)to pay   expenses     of liquidation,    then    (B) to pay the
              secured               debts         of      the       Partnership,               including     the payment        of the LP Loan,        whether    the
              creditor            is a Partner,                     a former             Partner      or a third   party   other     than a Partner     or a former
              Partner,              and      then          (C) to pay            the       unsecured                     debts          of the        Partnership;


                                                                  (2)           Next,           to      the          establishment                         of any  cash    reserves                                   which           the
              General                Partner               may          deem             reasonably                      necessary                  to      meet  contingent       or                             unforeseen
              liabilities            of the            Partnership;


                                                                  (3)           Thereafter,                    to        the      Partners,                in        accordance                  with         their         positive
              Capital               Account               balances,              as       determined                       by         taking             into         account              all        Capital               Account
              adjustments                    required              by this          Agreement.


              WAS: 86-1I2-1 7930.376



                                                                                                                           17




                                                                                                        Page 174 of 192

                                                                                                       176 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                    INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 96RECEIVED
                                                                      of 113 PageID #: 193
                                                                              NYSCEF:  11/19/2018




                             13.          WITHDRAWAL,                                      ADDITION                          AND              REMOVAL                            OF           THE                GENERAL
              PARTNER.


                                          (a)             Withdrawal                        of     the         General            Partner.                 The         withdrawal                     of     the        General
             Partner           shall      require             the        written            consent                of the        Limited             Partner                (which            may          be granted                 or
             withheld              in the       Limited               Partner's              sole           and       absolute          discretion).


                                          (b)             Addition                   of a General                     Partner.           The         addition               of a new                General             Partner
             shall       require            the         written               consent                  of     the       Limited               Partner                 (which            may           be       granted                or
             withheld              in the       Limited               Partner's              sole           and       absolute          discretion).


                                          (c)             Cause               for     Removal                  of the        General             Partner.                The           General              Partner             may
             be      removed           and        cease          to      be     a general                    partner            of the         Partnership                    only        upon             the      following
             events:


                                                          (1)                 Upon               the        General             Partner's              filing          of      a voluntary                       petition             in
             bankruptcy;


                                                          (2)                 Upon                the         commencement                        of   a bankruptcy                                   or  insolvency
             proceeding              against            the      General              Partner                 (unless           stayed         or dismissed   within                                45 days);   or


                                                          (3)                 Upon           the        occurrence               of any          of the          following:


                                                                              (i)                The         filing       by     the         General            Partner                of an         assignment                   for
             the     benefit         of creditors;                or


                                                                              (ii)               The         attachment,                 execution                    or judicial               seizure,             whether
             by enforcement       of money   judgment,                                             writ           or warrant                 of attachment                       or any other   process,    of
             all or substantially      all of the assets                                                of the          General              Partner            which             is not released    within
             sixty  (60) days after such action.


                                          (d)             Procedure                   for        Removal.                 The        Limited           Partner                shall       give            written            notice
             to all      Partners            of its       determination                           that        the       General          Partner            shall            be removed                     and      the       date
             on      which         such       removal                 shall          be    effective.                  As      of such           date,          (i)     the       General                 Partner             shall
             cease       to    be a Partner                      and       the        powers                 and       authorities               conferred                  on    it     as     a Partner                    under
             this     Agreement                 shall         cease,          (ii)    the         General              Partner           shall       forfeit            any       and         all     right,         title      and
             interest           in     and         to      its       Partnership                            Interest,            and          such       -Partnership                         Interest              shall         be
             transferred               to a Person                  designated                 by           the       Limited       Partner,               (in such               event,             upon       becoming
             a general             partner,           such            designee               shall           be bound             by all applicable                           terms            and         conditions    of
             this       Agreement),                and           (iii)        the         General                 Partner            shall       forfeit   any  and   all right                                     title       and
             interest          in and   to any distributions,                                      Capital              Contribution                 or any other   payments                                      due        to the
             General            Partner    pursuant       to this                                  Agreement                    or     contemplated                         hereby.                  If     the      General
             Partner           is removed                as aforesaid,                      it    shall           be and         shall         remain             liable          for     all       obligations                 and


             WAS: 864 12-1 7930-376



                                                                                                                        18




  u                                                                                                         Page 175 of 192

                                                                                                            177 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                    INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 97RECEIVED
                                                                      of 113 PageID #: 194
                                                                              NYSCEF:  11/19/2018




                                                                                                                                                                                                                                 F inal
              liabilities            incurred                by     it    as        a general               partner                 and      in     accordance                     with            the      terms        of      this
              Agreement.


                            The        Limited                Partner               hereby           is      granted                an     irrevocable                  power             of       attorney,           coupled
              with       an     interest,               to        execute            any         and         all         documents                 on      behalf             of     the         Partners              and          the.
              Partnership                  as       shall          be      legally            necessary                    and           sufficient              to     effect            all        of    the     foregoing
              provisions             of this           Section            13(d).         The         election              by the           Limited              Partner             to remove                  the General
              Partner          under            this         Section           shall        not       limit          or       restrict            the     availability                   and         use     of any           other
              remedy           which            the      Limited                Partner              or      any          other          Partner            might            have          with           respect         to        the
              General               Partner             in        connection                  with           its         undertakings                      and         responsibilities                          under           this
              Agreement.


                              14.           BOOKS                  AND          RECORDS.


                                            (a)               Books            of     Account.                     The        General              Partner              shall,           at      the        Partnership's
              sole     cost     and        expense,                keep   adequate                     books              of account               of the            Partnership                     wherein           shall         be
              recorded              and     reflected,               in accordance                         with          generally            accepted                 accounting                    principles,              all    of
              the       Capital            Contributions                         and          all      of          the        income,              expenses                  and          transactions                   of         the
              Partnership                 and         a list        of    the        names            and          addresses,                and         interests                held          by    the       Partners             in
              alphabetical                 order.            The         income          and         expenses                  of the         Partnership                    shall         be accounted                    for       on
              an     accrual          basis.


                                            (b)               Banking.                     All        funds              of        the    Partnership                        shall            be      deposited                in         a
              separate              bank        account              or       accounts               as      shall            be     determined               by            the      General                Partner.                All
              withdrawals                  therefrom                shall           be made            upon              checks          signed           by the            General             Partner.


                                            (c)               Accountants.                       The         accountants                    for     the         Partnership                     shall        be Koch             and
              Geringer              & Co.


                              15.           ADJUSTMENT                                 OF        BASIS                   ELECTION.                         At         the     request                 of .the          Limited
              Partner,          the        General                Partner             shall         file      an         election,           in     accordance                    with          Section          754      of the
              Code       and        applicable                Treasury               Regulations,                        to cause           the         basis        of the        Partnership's                   property
              to be adjusted                  for      Federal        income                  tax      purposes,                   as provided                  in    Sections             734,           743    and 754 of
              the     Code.


                              16.           WAIVER                       OF     ACTION                     FOR            PARTITION.                            Each          of      the            Partners           hereby
              irrevocably              waives,           during               the     term          of the          Partnership,                   any      right           such         Partner             may       have to
              maintain              any     action        for partition                    with            respect             to any        property                 of the       Partnership,                     including
              without          limitation,               the        Land.


                              17.           AMENDMENTS.                                 Any           amendment                          to this         Agreement                   shall           be effective              only
              if approved              in writing                 by each            Partner.




              WAS: 86412-1 7930.376



                                                                                                                          19




                                                                                                              Page 176 of 192

                                                                                                      178 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                    INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 98RECEIVED
                                                                      of 113 PageID #: 195
                                                                              NYSCEF:  11/19/2018




                           18.               EQUITABLE                        RELIEF.                      It     is       agreed               that          the     rights         granted              to     the        parties
              hereunder              are       of a special              and            unique            kind             and        character                 and      that,         if there           is a breach              by
              any     party       of any         material            provision                      of this            Agreement,                      the      other          parties           would          not.have           an
              adequate           remedy              at.1aw.             It        is expressly                       agreed,              therefore,                 that       the       rights             of the        parties
              hereunder              may        be enforced               by equitable                           relief          as is provided                       under          the        laws      of the        State          of
              New       York.


                           19.               NOTICES.            Any                and         all       notices,               demands                  or other             communications                          required
              or desired             to be given            hereunder                  by any party    shall   be in writing     and                                                     shall         be validly              given
              or made           to another             party         only           (a) if served  personally,     (b) if deposited                                                        in     the         United         States
              first     class        mail,      certified           or        registered,                  postage                 prepaid,              or         (c) if sent          by      overnight              delivery
              service         and          a    confirmation                       of        receipt             is        obtained.                     If     such           notice,           demand                or      other
              communication                     is served           personally,                      service               shall       be conclusively    deemed                                  made           at the         time
              of such         personal           service.            If such                 notice,             demand                or other   communication                                     is given         by mail,
              such      shall        be conclusively                 deemed                    given            seventy-two                       (72)        hours          after       the      deposit          thereof   in
              the     United           States    mail               addressed                       to     the          party              to     whom              such        notice,           demand               or      other
              communication                     is    to    be      given               at     the        following                   address                 set      forth         below.              If     such        notice,
              demand            or      other         communication                             is        sent        by overnight                              delivery             service,             such         shall          be
              conclusively              deemed              given             at     the       ·time            confirmation       of                         receipt    is          obtained,                 provided           the
              overnight              delivery          is      addressed                       to        the       party              to        whom            such           notice,           demand                or      other
              communication                     is to be given                     at the           address                set     forth          below.


                           If to the           Partnership:                                     420        Stockholm                       Street         Associates                 L.P.
                                                                                               c/o Ridgewood                           Bushwick                     Senior        Citizen              Council
                                                                                                217        Wyckoff                 Avenue
                                                                                                Brooklyn,                   NY           11237


                           With         a copy        to:                                       Gerard                A.    Walters,                Esq.
                                                                                                20 Vesey  Street
                                                                                                Suite 700
                                                                                                New             York,            NY         10007
                                                                                               Telecopier:                       212/871-4107


                           If to the           Limited           Partner:                       SunAmerica      Housing       Fund    682
                                                                                               A Nevada      Limited      Partnership
                                                                                                c/o SunAmerica       Inc.
                                                                                                1 SunAmerica                             Center,              Century    City
                                                                                                Los       Angeles,                 California                  90067-6022
                                                                                                Attention:                         Mr.          Michael             L. Fowler
                                                                                                Telecopier:                      310/772-6179


                           With         a copy        to:                                       Peabody  & Brown
                                                                                                1255 23rd Street,                                NW
                                                                                                8th       Floor
              wAS: 86412...1 7930.376



                                                                                                                           20




                                                                                                                                            92

                                                                                                         179 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                       INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 2                 Document 1-2 Filed 12/20/18 Page 99RECEIVED
                                                                      of 113 PageID #: 196
                                                                              NYSCEF:  11/19/2018




                                                                                                     Washington.                      DC           20037
                                                                                                     Attention:                      Herbert             F. Stevens,                    Esq.
                                                                                                     Telecopier:                     202/973-7750


              Any       party hereto    may                         change               its    address             for     the        purpose             of receiving    notices. demands     and
              other      communications                             as herein                  provided             by a written                     notice     given   in the manner   aforesaid
              to the      other           party        or parties                   hereto.

                                               ATTORNEYS'
                             20.                                                       FEES.                     Should              any       party             hereto                 institute            any      action           or
              proceeding                 at     law         or      in       equity             to     enforce             any  provision                         hereof,               including   an action    for
              declaratory                 relief           or     for        damages         by             reason          of an alleged                         breach                of any provision    of this
              Agreement,                  or     otherwise                    in    connection                    with       this          Agreement,                    or        any        provision             hereof,         the
              prevailing              party           shall             be    entitled               to     recover             from          the        losing            party             or     parties         reasonable
              attorneys'
                                      fees           and        costs         for        services                rendered              to     the        prevailing                     party          in    such      action          or
              proceeding.


                             21.               REPRESENTATIONS,                                                  WARRANTIES                               AND                 COVENANTS                             .0F__TLIE
              GENERAL                    PARTNER.                        With            respect  following to the
                                                                                                                 representations      and warranties,     the
              General             Partner             hereby             represents    and warrants       as of the date hereof,       and with   respect   to
              the      following               covenants,                  the General    Partner      covenants       from    and after  the date    of this
              Agreement,                  the     following      to the      Limited                                     Partner,              the     veracity                    of       which           was     a material
              factor         in     the        Limited      Partner's,-entering                                          into         this         Agreement                       and        becoming               a Liinited
              Partner:


                                               (a)               Formation.                     The         Partnership                     is and         will      continue                     to be a valid             limited
              partnership,               duly              organized                and      validly               existing             under            the       laws            of the           State         of New          York
              and       duly       qualified                to     transact                business                and      own             real      property                in        the       State       of New           York,
              and      has        (and        shall        continue                 to have)              full     power             and      authority               to acquire                    and      own,      the     Land
              in    accordance                 with         the     terms            of this           Agreement.


                                               (b)               General                 Partner.                  The          General               Partner                 is        a     New           York      nonprofit
              corporation                duly         formed,          validly                  existing and                    in     goodstanding    under                                  the      laws        of the      State
              of New           York           and      has         the power                    and authority                        to own its assets    and                                 to act         as the      general
              partner             of the        Partnership.                        The          General             Partner                 is duly           qualified                 to transact               business           in
              the      State       of New             York.


                                               (c)               Compliance                      with             Contractual                      Obligations.                             The         Partnership                has
              performed               all       material                obligations                    that        are     required                 to     be      performed                      by     it, and is          not      in
              default          under,           or in            breach            of,     or     in      receipt          of any             claim         of default                      under,          any     contract          or
              obligation.


                                               (d)               Litigation.                    There             are      no         pending              or,      to     the            best         knowledge             of    the
              General              Partner,                 overtly                 threatened                     adverse                 actions,               suits,            arbitrations,                    claims           or

              proceedings,    at law                            or in        equity,            (collectively,                  "Actions")                affecting                the        Land          or in which            the
              WAS: 86412-1 793o.376



                                                                                                                          .21




                                                                                                            Page 1Ÿ8 of 192

                                                                                                           180 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                      INDEX NO. 523152/2018
NYSCEF Case
       DOC. 1:18-cv-07261-RJD-JRC
            NO. 2                 Document 1-2 Filed 12/20/18 Page 100 of 113 PageID
                                                                     RECEIVED        #: 11/19/2018
                                                                               NYSCEF:  197




              Partnership                    is a party,                  including.                but         not      limited           to. judicial,               municipal                   or    administrative
              proceedings                 in       eminent                 domain,             unlawful                  detainer            or     tenant·evictions,                            collections,                   alleged
              building            code,           health            and      safety            or        zoning          violations.               employment                       discrimination                       or      unfair
              labor       practices,                 or worker's                   compensation,                         personal            injuries       or property                         damages               alleged                to
              have       occurred                 at     the        Land          or by         reason             of the          condition             or use of the                      Land.             There              are     no
              pending             or,        to        the        best       knowledge                     of     the       General                Partner,             overtly                 threatened                    Actions
              against            the      General                  Partner,              the        Guarantor,                   any        Affiliate           of     the          General              Partner                 or     the
              Guarantor                 or        any        of     the      assets            of    any          such    party    which    if adversely                                        determined                    against
              such     party             would                materially                    adversely               affect     the  ability    of such                                    party          to        perform               its
              obligations               hereunder                    or any          agooment                     or instrument        contemplated                                    hereby;


                                               (e)                Bankruptcy.                       No      attachments,                     execution                proceedings,                      assignments                     for
              the       benefit          of       creditors,                insolvency,                    bankruptcy,                     reorganization                  or other                     proceedings                     are
              pending             or,    to       the        best         knowledge                  of the           General              Partner,            overtly    threatened                               against              the
              Partnership,                   the        General              Partner,               the     Guarantor                  or any           Affiliate      of any such                        party.


                                               (f)                Governmental                            Actions.                    To      the         best          of          the         General                Partner's
              knowledge,                 there           is not         any plan, study                           or effort          of any Authority                           which             in     any      way would
              materially                adversely                  affect  the use of the                             Land         for its intended                      uses             or which             involves     any
              intended              public              improvements                           which              will       result           in     any   material    charge                                  being    levied
              against,            or     any           material             lien        assessed                 upon,          the     Land.          Except    as have    been                                   disclosed                in
              writing            by      the           General              Partner                 to     the        Limited              Partner,             to      the          best         knowledge                      of     the
              General             Partner,                   there          is     not        any          existing,             proposed                or contemplated,                               plan          to        widen,
              modify        or realign                   any        street         or highway                    contiguous                 to the       Land.




                                               (g)                Moratoria;                  Assessments;                       Dedications.                    To      the          best        knowledge                      of     the
              General              Partner,                   there          is        no      reassessment,                          (except            for         real           estate             property                  taxes)
              reclassification,                         or other      statute, law,   judicial                                                            or         administrative                        decision,                pro-
                                            rezoning
              ceeding,            ordinance     or regulation      (including   amendments                                                                    and       modifications                         of    any          of     the
              foregoing)            pending     or, proposed     to be imposed,     by any                                                           Authority                  or        any      public             or private
              utility      having              jurisdiction                  over        the        Land          which          would            materially     adversely     affect                                 the        use or

              occupancy                 of        the         Land.               To        the          best         knowledge                   of the     General     Partner,                                   no        special
              assessments                    have            been        levied         against             the       Land.


                                               (h)                Violation              of       Laws.               To     the       best         knowledge                   of        the     General                Partner,
              there       are      no violations                      of any            Governmental                       Regulations                   which          would              materially                 adversely
              affect       the      Land.


                                            (i)                   Titja.          The        Partnership       is or will                          be the            legal          fee    simple             titleholder                   of
              the       Land,           and has              or will             have        good,   marketable      and                           insurable                title         to the         Land,           free          and
              clear      of all         liens          (showing              all     then           due         special         and        general            real      property                 taxes         paid         in     full),
              encumbrances,                            claims,             covenants,           conditions,                            restrictions,                   easements,                       rights             of         way,
              options,   judgments,                                 special             assessments        or                      other           matters,             except                  such          liens           as       are
              WAS: 86412_.1 7930,376



                                                                                                                           22




                                                                                                                  Page 179 of 192

                                                                                                           181 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                        INDEX NO. 523152/2018
NYSCEF Case
       DOC. 1:18-cv-07261-RJD-JRC
            NO. 2                 Document 1-2 Filed 12/20/18 Page 101 of 113 PageID
                                                                     RECEIVED        #: 11/19/2018
                                                                               NYSCEF:  198




                                                                                                                                                                                                                                            f.ilal
              contemplated                      by       this        Agreement                     or such                 matters                 as are           shown             on     the        survey           and/or             title
              commitment                      provided                by     the       Partnership                      to the              Limited               Partner.


                                                (j)                 Rights            of        First       Refusal;                      Options.             The   Partnership      has not entered
              into      any other   contracts    for the sale of the Land     or                                                                         any interest      in the Partnership,      other
              than       this Agreement,      nor do there   exist  any rights                                                                           of first  refusal    or options    to purchase
              the     Land,             other          than          the      Purchase                   Agreement,                         the         Right          of First        Refusal               and     the     Affiliate
              Right       of First              Refusal.


                           22.                  INDEMNIFICATION.


                                                                    Indemnification                            of Limited                    Partner.                  The      General                Partner           shall         at      all   -
                                                (a)
              times       indemnify                       and         hold         harmless                    the         Limited                  Partner               against            and         from        any         and           all
              claims,          suits,            actions,              debts,              damages,                  costs,               charges,                losses,       obligations,                  judgments                     and
              expenses,                 of     any            nature            whatsoever,                         suffered                 or         incurred              by      the        Limited            Partner                 and
              arising         from            its investment                          in    the          Partnership                       or      by     reason             of this        Agreement,                   other         than
              any       such             claims,                suits,           actions,                 debts,                damages,                       costs,         charges,                 losses,       obligations,
              judgments                  and          expenses,               caused               by the            wrongful                     act     or omission                 of the            Limited          Partner                or
              any     of its Affiliates.


                                                (b)                 Liability               for         Acts        and              Omissions                    of    General              Partner.                No      General
              Partner              or        Affiliate               thereof               shall          be        liable,               responsible                   or     accountable                    in     damages                    or
              otherwise                 to any           of the            Partners                for    any         act        or omission                      performed                 or omitted              by him             or it,
              or   any        of        them,            in     good          faith          on         behalf         of        the         Partnership                      and      in        a manner            reasonably
              believed       by him or it or any of them                                                   to be within                       the scope                 of the         authority               granted     to him
              or it     or any of them   by this Agreement                                                      and         in the                best       interest          of the            Partnership,               provided
              that      the        protection                   afforded               the         General                 Partner                 pursuant                 to this         Section              22(b)      shall            not
              apply       in        the         case           of     negligence,                       misconduct,                        fraud             or     any       breach              of     fiduciary         duty                as
              General           Partner                  with          respect              to such             acts            or        omissions.                   Any      loss        or     damage            incurred                  by
              any    General                   Partner                or     Affiliate                  thereof            by         reason              of    any act or omission        performed                                           or
              omitted    by               him          or      it     or   any         of        them          in     good                faith         on     behalf   of the Partnership        and in a
              manner            reasonably                          believed               by      him         or     it        or        any       of       them     to be within    the scope      of the
              authority             granted                   by this           Agreement                      and         in        the     best         interests             of the        Partnership                   (but            not,
              in  any         event,            any           loss or           damage                  incurred                by         the      General                 Partner          or Affiliate                 thereof              by.
              reason          of negligence,                         misconduct,                    fraud          or any breach    of fiduciary      duty       as General    Partner
              with      respect               to such               acts      or omissions)                       shall   be paid from    Partnership          assets    to the extent
              available             (but          the         Limited              Partners                    shall    not have  any personal         liability      to the General
              Partner              or  Affiliate(s)                        thereof              under        any            circumstances                              on     account              of       any   such           loss          or
              damage               incurred         by                the        General                  Partner                    or      Affiliate(s)                   thereof          or        on      account            of        the
              payment              thereof).
 .
     .                     23.                  MISCELLANEOUS.




              WAS: 86412-1 7930.376



                                                                                                                                 23




                                                                                                                Page 180 of 192

                                                                                                            182 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                              INDEX NO. 523152/2018
NYSCEF Case
       DOC. 1:18-cv-07261-RJD-JRC
            NO. 2                 Document 1-2 Filed 12/20/18 Page 102 of 113 PageID
                                                                     RECEIVED        #: 11/19/2018
                                                                               NYSCEF:  199




                                              (a)                 Opinion               of General                  Partner's                   Counsel.                    As        a condition                   precedent                to all
              of the       Limited             Partner's                    obligations                hereunder,                        the        Limited                Partner                 shall      have         received               the
              opinion           of    Gerard               A.      Walters,                Esq.,           counsel               to       the         Partnership                          and       the      General              Partner.
              which           opinion              shall        explicitly                state        that         Peabody                     & Brown                    of Washington,                            DC,        counsel              to
              the       Limited          Partner,                   may            rely         upon         it     in     form                and        substance                     acceptable                  to     the       Limited
              Partner           and          its      counsel,                including,                but         not         limited                  to,     the        following                   in    addition             to        those
              opinions            required                 by Section                   7(b)      hereof:                (i)     the           General                  Partner       and               the     Partnership                       are
              each  duly              formed                and  validly                existing                   under              the         Act;           (ii)      the         General                Partner       has                   full
              power  and               authority                  to        own      and operate                     the          Land               and         to conduct                    its      business               hereüñder;
              (iii)     the      Limited               Partner                    has      been            validly              admitted                    as          a Limited                    Partner;             and        (iv)         the
              Partnership                Interest                  of       the     Limited                 Partner                 is     the           interest               of     a limited                partner              with           no
              personal    liability                    for      the         obligations                of the            Partnership.


                                              (b)                 Applicable                Law.             This          Agreement                           shall,       in       all      respects,             be governed                     by
              the      laws      of the            State          of New            York.


                                              (c)                 Severability.                       Nothing                   contained                      herein             shall            be      construed               so        as      to
              require           the      commission                          ofany              act     contrary                    to         law,        and            wherever                    there         is     any       conflict
              between            any         provisions                  contained                   herein    and               any present                            or future                 statute,          law,        ordinance
              or      regulation             contrary                  to    which             the     parties                 have  no legal                           right         to contract,                  the     latter           shall
              prevail;          but     the         provision                of this            Agreement                      which             is affected                    shall         be curtailed                 and         limited
              only to the extent                           necessary    to bring it within                                          the        requirements                           of the          law.       If any          provision
              of this Agreement                            shall   be held to be invalid,                                        the           same            shall        not         affect          the     validity,            legality
              or enforceability                       of the            remainder                 of this           Agreement.


                                              (d)                 Successors                    and        Assigns.                      All        of     the          terms               and       provisions                 contained
              herein          shall      inure             to the            benefit            of and             shall
                                                                                                                       be binding   upon                                          the         parties          hereto            and         their
              respective              heirs,          legal         representatives,                          successors    and permitted                                              assigns.


                                              (e)                 Entire                Agreement.                                This                Agreement                              constitutes                   the          entire

              understanding                        and       agreement                    of the           parties              with            respect                 to the          subject              matter            hereof         and
              any     and   all              prior           agreements,                         understandings                                or        representations                              with          respect             to        the
              subject     matter                   hereof           are       hereby              terminated                     and            cancelled                  in        their         entirety           and        are         of no
              further          force        or effect.


                                              (f)                 Waivers.                      No     waiver                   by any                   party   hereto   of                            any     breach     of this
              Agreement                 or  any              provision                  hereof             shall         be       deemed                   to be a waiver                               of any     preceding     or

              succeeding                breach               of     the           same          or     any          other                previsics                  hereof.                  All        waivers      shall   be in
              writing          and      signed               by the           party         making                 the         waiver.


                                              (g)                 Counterparts.                            This           Agreement                            may          be         executed                in        one      or         more

              counterparts,                   each           of     which               shall         be     deemed                   an        original,                 but         all     of which               together                shall
              constitute              one      and          the        same         instrument.


              WAS: 86412-1 7930.376



                                                                                                                               24




                                                                                                                  Page 181 of 192

                                                                                                           183 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                      INDEX NO. 523152/2018
NYSCEF Case
       DOC. 1:18-cv-07261-RJD-JRC
            NO. 2                 Document 1-2 Filed 12/20/18 Page 103 of 113 PageID
                                                                     RECEIVED        #: 11/19/2018
                                                                               NYSCEF:  200




                                        (h)            C_antjigns.               The         captions             appearing               at     the        commencement                       of      the
               paragraphs             hereof        are      descriptive            only        and       for     convenience              in    reference.                Should         there         be
               any    conflict        between          any         such     caption           and        the      paragraph           at       the        head     of which         it    appears,
               the    paragraph               and     not     such        caption            shall       control         and      govern             in    the     construction                of     this
              Agreement.


                                        (i)            Jhhitúts.              All      exhibits             attached            hereto          are        hereby          incorporated                 by
               reference.


                                        (j)            Paarties_injntereat.                             Nothing          in    this     Agreement,                 whether          express                 or
               implied,      is intended              to confer            any      rights         or    remedies             under        or by          reason       of this      Agroomout
               on    any    persons           other         than     the     parties           and        their      respective            successors                and     assigns,           nor         is

               anything          in   this      Agreement                 intended            to     relieve        or    discharge             the        obligation         or    liability               of

               any third    persons    to any     party                       to     this      Agreement,                 nor     shall         any        provision         give        any        third
               person   any  right  of  subrogation                          or action             over        or against         any      party           to this      Agreement.




               WAS: 86412.L 7930.376



                                                                                                          25




                                                                                                   Page 182 of 192

                                                                                       184 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                            INDEX NO. 523152/2018
NYSCEF Case
       DOC. 1:18-cv-07261-RJD-JRC
            NO. 2                 Document 1-2 Filed 12/20/18 Page 104 of 113 PageID
                                                                     RECEIVED        #: 11/19/2018
                                                                               NYSCEF:  201

      -cvd 12/23 04:08PM (01:20) on RSPABRigh tine 06 for FORMAN
                                                                             WORKSRV2
                                                                                    printed   FOR368115E0190Aon 12/23/1998                           c:M * p
            23-DEC    -98  15 . G0 FROM • PEABODY     & BRDWN                            ID- 2029737750                                       04
                                                                                                                                                   PACE      2




                                IN   WrrNESS       WHEREOF,       the    parties      have    executed      this   Agreement        of Limited
                       Partnership     of   420   Stockholm   Street     Associates         LE.     as of the      date    first   herei-.above
                       mentioned.


                                                                SENERAL             gARTNER:


                                                                420 STOCKEOLM                  HOUSING     DEVELOPMENT                   FUND
                                                                COMPANY,            INC.,     a NewYorkneap=fitcorporation




                                                                Name:
                                                                Title:



                                                                LIMITED            PARTNER:


                                                                SUNAMERICA                 HOUSING         FUND     682,                                 .,
                                                                 a Nevada        limited     partnership

                                                                By-        SUNAMERICA                INC., a Maryland
                                                                           corporation,           General  Par  er



                                                                           By-

                                                                                      Michael   L Fow
                                                                                      Vice President




                        WA& 56412) ?930.376




                                                                   Page 183 of 192

                                                                   185 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                               INDEX NO. 523152/2018
NYSCEF Case
       DOC. 1:18-cv-07261-RJD-JRC
            NO. 2                 Document 1-2 Filed 12/20/18 Page 105 of 113 PageID
                                                                     RECEIVED        #: 11/19/2018
                                                                               NYSCEF:  202



                            IN   WITNESS        WHEREOF.           the    parties        have
                                   of                                                              executed          this        Agreement
                  Partnership           420   Stockholm                                                                                           of     Limited
                                                           Street        Associates          LP.
                  mentioned.                                                                          as      of     the         date   first   hereinabove



                                                             GE_NERAL                PARTNFA:

                                                             420STOCKHOLM                        HOUSING               DEVELOPMENT
                                                             COMPANY                                                                                     FUND
                                                                       INC.,                    a New        York      nonprofit           corporation


                                                             By:
                                                             Name:
                                                            Title:




                                                            LIMITED              PARTNER:

                                                            SUNAMERICA                     HOUSING            FUND               682,
                                                            a Nevada           limited
                                                                                            partnership

                                                           By:
                                                                         SUNAMERICA                  INC.,         a Maryland
                                                                         corporation,           General        Par          er



                                                                         By.

                                                                                    Evlichael       L. Fowle
                                                                                    Vice    President




              WAS: 86412.1 7930.376




                                                                         25




                                                            Page 184 of 192

                                                            186 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                           INDEX NO. 523152/2018
NYSCEF Case
       DOC. 1:18-cv-07261-RJD-JRC
            NO. 2                 Document 1-2 Filed 12/20/18 Page 106 of 113 PageID
                                                                     RECEIVED        #: 11/19/2018
                                                                               NYSCEF:  203




                 STATE      OF NEW       YORK
                                                                                     ):

                STATE       OF .                .L                                                                      ):ss
                                                                                                       ):


                           Before    me, the undersigned
                                                          Notary Public in and for the aforesaid
                appeared                                                                            County and State.
                                                      in his                                                              personally
                                             /-p             capacity as (
                                                                                                   of     420 Stockholm
                Develapmen:     Fund Company,      Inc., a New York nonprofit                                                  Housing
                Stockholm                                                       corporation,    as the General
                            Street Associates.   and being duly sworn,                                           Partner of 420
                Agreement   of Limited                                    acknowledged      the execution  of the               ·
                                         Partnership.                                                              forege;6g


                           Witness   my hand and notarial.   seaf this
                                                                         i   day of T- .         , 1998.




                                                                                   Nonryfu6lic



                                                                                                                 JOSEPHGREDE
               My Commission         Expires:                                                               em   Pt1UC, ErrE OFNEWW
                                                                                                                    31C34522135




                                                                 Page 185 of 192

                                                                 187 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                     INDEX NO. 523152/2018
NYSCEF Case
       DOC. 1:18-cv-07261-RJD-JRC
            NO. 2                 Document 1-2 Filed 12/20/18 Page 107 of 113 PageID
                                                                     RECEIVED        #: 11/19/2018
                                                                               NYSCEF:  204




                   STATE       ()F    CAI.IF(        )RNIA                      )
                                                                               ) SS.
                   COUNTY            OF    I OS     ANGELES                    )


                              On December             21.     1998.   before        me.      Roxanne                a Notary
                                                                                                            Corley,           Public.        personally
                   appeared     MICHAEL               L. FOWLER,            personally             known      to me to be the person        whose name
                   is subscribed          to the within       instrument        and       acknowledged             to me that    he executed      the same
                   in his authorized          capacity.       and that      by his signature               on the instrument        the person,       or the
                   entity   upon     behalf      of which       the person          acted,     executed        the instrument.


                              Witness       my      hand    and official       seal.                                                              .
                                                                                                                          DOXANNECO'&EY
                                                                                               .               -       Commission 81076814
                                                                                                       W              Notary P lic - CoEtomis

                                           Notary     Publi




                                                                                          27




                                                                           Page 186 of 192

                                                                           188 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                INDEX NO. 523152/2018
NYSCEF Case
       DOC. 1:18-cv-07261-RJD-JRC
            NO. 2                 Document 1-2 Filed 12/20/18 Page 108 of 113 PageID
                                                                     RECEIVED        #: 11/19/2018
                                                                               NYSCEF:  205




                                                  EXHIBIT        A


                                          Description       of the   Land




             WAS: 86412-1 7930.376




                                             Page 187 of 192

                                            189 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                INDEX NO. 523152/2018
NYSCEF Case
       DOC. 1:18-cv-07261-RJD-JRC
            NO. 2                 Document 1-2 Filed 12/20/18 Page 109 of 113 PageID
                                                                     RECEIVED        #: 11/19/2018
                                                                               NYSCEF:  206




                                                   EXHIBIT       B


                                          Unconditionai        Guaranty




              WAS: 86412-1 7930.376




                                             Page 188 of 192

                                            190 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                    INDEX NO. 523152/2018
NYSCEF Case
       DOC. 1:18-cv-07261-RJD-JRC
            NO. 2                 Document 1-2 Filed 12/20/18 Page 110 of 113 PageID
                                                                     RECEIVED        #: 11/19/2018
                                                                               NYSCEF:  207




                                                                                        final

                                                         EXHIBIT     C


                                        Pledge     and    Security   Agreement




               WAS: 86412_1 7930.376




                                                 Page 189 of 192

                                                 191 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                INDEX NO. 523152/2018
NYSCEF Case
       DOC. 1:18-cv-07261-RJD-JRC
            NO. 2                 Document 1-2 Filed 12/20/18 Page 111 of 113 PageID
                                                                     RECEIVED        #: 11/19/2018
                                                                               NYSCEF:  208




                                                 EXHIBIT      D




              WAS: 86412-1 7930.376




                                            Page 190 of 192

                                            192 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                INDEX NO. 523152/2018
NYSCEF Case
       DOC. 1:18-cv-07261-RJD-JRC
            NO. 2                 Document 1-2 Filed 12/20/18 Page 112 of 113 PageID
                                                                     RECEIVED        #: 11/19/2018
                                                                               NYSCEF:  209




                                                                                    Final
                                                 EXH[BIT      E




              WAS: 86412-1 7930.376




                                            Page 191 of 192

                                            193 of 194
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                           INDEX NO. 523152/2018
NYSCEF Case
       DOC. 1:18-cv-07261-RJD-JRC
            NO. 2                 Document 1-2 Filed 12/20/18 Page 113 of 113 PageID
                                                                     RECEIVED        #: 11/19/2018
                                                                               NYSCEF:  210




                                                        EXHIBIT         F


                                      Acquisition       Proposal      and   Agreement




              WAS: 86412_1 7930.376




                                                    Page 192 of 192

                                                    194 of 194
